

EXHIBIT 10.1


 
























SCI 401(K) RETIREMENT
SAVINGS PLAN












--------------------------------------------------------------------------------


 




TABLE OF CONTENTS
Article 11
Definitions1
1.1ACP Safe Harbor Matching Contribution    1
1.2ACP Safe Harbor Matching Contribution Account    1
1.3ACP Test    1
1.4Actual Deferral Percentage    1
1.5Administrator    1
1.6Adopting Employer    1
1.7ADP Safe Harbor Contribution    2
1.8ADP Safe Harbor Matching Contribution    2
1.9ADP Safe Harbor Non-Elective Contribution    2
1.10ADP Test    2
1.11Affiliated Employer    2
1.12Allocation Period    2
1.13Annual Additions    2
1.14Annuity Starting Date    2
1.15Automatic Contribution Arrangement    2
1.16Back Pay    2
1.17Beneficiary    2
1.18Benefiting Participant    3
1.19Break in Eligibility Service    3
1.20Break in Vesting Service.    3
1.21Cash or Deferred Contribution    3
1.22Catch-Up Contribution    3
1.23Catch-Up Contribution Limit    3
1.24Code    4
1.25Code §3401 Compensation    4
1.26Code §414(s) Compensation    4
1.27Code §414(s) Safe Harbor Exclusions    4
1.28Code §415(c)(3) Compensation    4
1.29Code §415 Safe Harbor Compensation    5
1.30Code §415 Statutory Compensation    5
1.31Commissioned Employee    6
1.32Committee    6
1.33Compensation    6
1.34Compensation Determination Period    7
1.35Component of the Plan    7
1.36Contribution Percentage    7
1.37Contribution Percentage Amounts    7
1.38Counting of Hours Method    8
1.39Covered Employee    8
1.40Current Year Testing Method    8
1.41Deemed Code §125 Compensation    8
1.42Deemed Deferrals    8
1.43Default Elective Deferral    8
1.44Default Percentage    8
1.45Designated Beneficiary    8
1.46Designated Roth Account    8
1.47Determination Date    8
1.48Differential Wage Payments    8
1.49Disability    9
1.50Distributee    9
1.51Distribution Calendar Year    9
1.52EACA    9
1.53Early Retirement Age    9


i

--------------------------------------------------------------------------------


 


1.54Earned Income    9
1.55Elapsed Time Method    9
1.56Elective Contributions    9
1.57Elective Deferral    10
1.58Eligible Automatic Contribution Arrangement    10
1.59Eligible Employee    10
1.60Eligible Retirement Plan    10
1.61Eligible Rollover Distribution    10
1.62Employee    11
1.63Employee Contribution    11
1.64Employer    11
1.65Employment Commencement Date    11
1.66ERISA    11
1.67Excess Aggregate Contributions    11
1.68Excess Contributions    12
1.69Excess Elective Deferrals    12
1.70401(k) Plan    12
1.71401(m) Plan    12
1.72403(b) Employee    12
1.73Foreign Compensation    12
1.74Forfeiture    12
1.75Forfeiture Account    12
1.76Form W-2 Compensation    12
1.77HCE    12
1.78Highly Compensated Employee    13
1.79Hour of Service    13
1.80Hourly Employees    13
1.81Immediately Distributable    13
1.82In-Plan Roth Rollover    14
1.83Key Employee    14
1.84Leased Employee    14
1.85Life Expectancy (or Life Expectancy Rule)    14
1.86Limitation Year    14
1.87Matching Contribution    14
1.88Matching Contribution Account    14
1.89Maternity or Paternity Leave    14
1.90Merger and Acquisition Employee    14
1.91Named Fiduciary    14
1.92Non-Elective Contribution    14
1.93Non-Highly Compensated Employee    15
1.94Non-Key Employee    15
1.95Non-Resident Alien    15
1.96Non-Safe Harbor 401(k) Plan    15
1.97Non-Safe Harbor 401(m) Plan    15
1.98Non-Safe Harbor Matching Contribution    15
1.99Non-Safe Harbor Matching Contribution Account    15
1.100Non-Safe Harbor Non-Elective Contribution    15
1.101Non-Safe Harbor Non-Elective Contribution Account    15
1.102Normal Form of Distribution    15
1.103Normal Retirement Age    15
1.104Optional Form of Distribution    15
1.105Otherwise Excludable Participant    15
1.106Participant    16
1.107Participant's Account    16
1.108Participant's Account Balance    16
1.109Part-Time Employee    16
1.110Period of Service and 1-Year Period of Service    16


ii

--------------------------------------------------------------------------------


 


1.111Period of Severance    16
1.112Permissive Aggregation Group    17
1.113Plan    17
1.114Plan Year    17
1.115Policy    17
1.116Post-Severance Compensation    17
1.117Post-Year End Compensation    17
1.118Pre-Tax Elective Deferral    17
1.119Pre-Tax Elective Deferral Account    17
1.120Prior Year Testing Method    17
1.121Puerto Rico Based Employees    17
1.122QACA    18
1.123QACA Safe Harbor Contribution    18
1.124QACA ADP Safe Harbor Matching Contribution    18
1.125QACA ADP Safe Harbor Matching Contribution Account    18
1.126QACA ADP Safe Harbor Non-Elective Contribution    18
1.127QACA ADP Safe Harbor Non-Elective Contribution Account    18
1.128QACA Safe Harbor 401(k) Plan    18
1.129QJSA    18
1.130QJSA Requirements    18
1.131QMAC    18
1.132QNEC    18
1.133QPSA    18
1.134Qualified Automatic Contribution Arrangement    18
1.135Qualified Joint and Survivor Annuity    18
1.136Qualified Matching Contribution    18
1.137Qualified Matching Contribution Account    19
1.138Qualified Military Service    19
1.139Qualified Non-Elective Contribution    19
1.140Qualified Non-Elective Contribution Account    19
1.141Qualified Pre-Retirement Survivor Annuity    19
1.142Reemployment Commencement Date    19
1.143Regulation    19
1.144Required Aggregation Group    19
1.145Required Beginning Date    19
1.146Rollover Contribution    20
1.147Rollover Contribution Account    20
1.148Roth Elective Deferral    20
1.149Roth Elective Deferral Account    20
1.150Salaried Employee    20
1.151Self-Employed Individual    20
1.152Service    20
1.153Sponsoring Employer    20
1.154Spouse    20
1.155Temporary Employee    20
1.156Terminated (or Terminates) Employment    21
1.157Terminated Participant    21
1.158Termination of Employment    21
1.159Top Heavy    21
1.160Top Heavy Minimum Allocation    21
1.161Top Heavy Ratio    21
1.162Traditional ADP Safe Harbor Matching Contribution    22
1.163Traditional ADP Safe Harbor Matching Contribution Account    23
1.164Traditional ADP Safe Harbor Non-Elective Contribution    23
1.165Traditional ADP Safe Harbor Non-Elective Contribution Account    23
1.166Traditional ADP Safe Harbor Contribution    23
1.167Traditional Safe Harbor 401(k) Plan    23


iii

--------------------------------------------------------------------------------


 


1.168Traditional Safe Harbor Notice    23
1.169Transfer Contribution    23
1.170Transfer Contribution Account    23
1.171True-Up Contribution    23
1.172Trustee    23
1.173Trust (or Trust Fund)    23
1.174Union Employee    23
1.175Valuation Date    24
1.176Vested Aggregate Account    24
1.177Vested, Vested Interest or Vesting    24
1.178Vesting Computation Period    24
1.179Voluntary Employee Contribution    24
1.180Voluntary Employee Contribution Account    24
1.181Year of Eligibility Service    24
1.182Year of Vesting Service    25
Article 226
Plan Participation26
2.1Eligibility and Entry Date Requirements    26
2.2Waiver of Participation    26
2.3Participation By Employees Whose Status Changes    27
2.4Reemployment After Termination of Employment.    27
Article 328
Contributions and Allocations28
3.1General Contribution and Allocation Provisions    28
3.2Elective Deferrals    29
3.3Non-Safe Harbor Matching Contributions    33
3.4Non-Safe Harbor Non-Elective Contributions    37
3.5ADP Safe Harbor Contributions    38
3.6ACP Safe Harbor Matching Contributions    38
3.7Qualified Matching Contributions    38
3.8Qualified Non-Elective Contributions    38
3.9Top Heavy Minimum Allocation    38
3.10Forfeitures and Their Application    40
3.11Allocation of Earnings and Losses    42
3.12Failsafe Allocation    42
3.13Rollover Contributions    42
3.14Voluntary Employee Contributions    42
Article 443
Plan Benefits43
4.1Benefit Upon Retirement    43
4.2Benefit Upon Death    43
4.3Benefit Upon Disability    43
4.4Benefit Upon Termination of Employment    43
4.5Determination of Vested Interest    43
Article 545
Distribution of Benefits45
5.1Distributions for Reasons Other Than Death    45
5.2Distributions Because of Death    45
5.3In-Service Distributions for Reasons Other Than Hardship    46
5.4Mandatory Cash-Out of Benefits    47
5.5Restrictions on Immediate Distributions    48
5.6Qualified Reservist Distributions    48
5.7Active Duty Severance Distributions    49
5.8Financial Hardship Distributions    49
5.9Distribution of Rollover Contributions    49
5.10Distribution of Voluntary Employee Contributions    49


iv

--------------------------------------------------------------------------------


 


5.11Distribution of Transfer Contributions    49
5.12Direct Rollovers    50
5.13Restrictions on Distribution of Elective Deferrals and Other
Contributions    50
5.14Missing Payees and Unclaimed Benefits    50
5.15Distribution in the Event of Legal Incapacity    50
5.16Earnings Before Benefit Distribution    51
5.17Participant/Spousal Waiver and Consent Requirements    51
5.18In-Plan Roth Rollovers    52
5.19Distribution of Property    53
5.20Statutory Commencement of Benefits    53
5.21Required Distributions    53
Article 656
Code §415 Limitations56
6.1Maximum Annual Additions    56
6.2Adjustments to Maximum Annual Addition    56
6.3Multiple Plans and Multiple Employers    56
6.4Adjustment for Excessive Annual Additions    56
Article 757
Loans, Insurance and Directed Investments57
7.1Loans to Participants    57
7.2Insurance on Participants    58
7.3Key Man Insurance    58
7.4Directed Investment Accounts    58
Article 859
Duties of the Administrator59
8.1Appointment, Resignation, Removal and Succession    59
8.2General Powers and Duties    59
8.3Functioning of the Committee    59
8.4Multiple Administrators    59
8.5Correcting Administrative Errors    59
8.6Promulgating Notices, Policies and Procedures    59
8.7Employment of Agents and Counsel    60
8.8Compensation and Expenses    60
8.9Qualified Domestic Relations Orders    60
8.10Appointment of Investment Manager    60
8.11Claims Procedures    60
8.12ERISA Accounts    64
Article 965
Trustee Provisions65
9.1Adoption of Trust Provisions    65
9.2Appointment, Resignation, Removal and Succession of Trustee    65
9.3Investment Alternatives    65
9.4Valuation of the Trust    67
9.5Compensation and Expenses    67
9.6Payments From the Trust    67
9.7Payment of Taxes    67
9.8Accounts, Records and Reports    67
9.9Direction by Others    67
9.10Employment of Agents and Counsel    68
9.11No Guarantee Against Loss    68
9.12Indemnification    68
9.13Application of Payments    68
9.14Multiple Trustees    68
9.15Trustee as Participant or Beneficiary    68
9.16No Self-Dealing    68
9.17Investment Manager    68


v

--------------------------------------------------------------------------------


 


9.18Exclusive Benefit Rule    68
Article 1069
Adopting Employer Provisions69
10.1Adoption by Other Employers    69
10.2Adoption of Alternate Provisions by Adopting Employer    69
10.3Plan Contributions    69
10.4Plan Amendments    69
10.5Plan Expenses    69
10.6Employee Transfers    69
10.7Multiple Employer Provisions Under Code §413(c)    69
10.8Termination of Adoption    69
Article 1171
Amendment, Termination, Merger and Transfers71
11.1Plan Amendment    71
11.2Termination of the Plan.    72
11.3Merger or Consolidation    73
11.4Plan-to-Plan Elective Transfers    73
Article 1274
Miscellaneous Provisions74
12.1Qualified Plan Status    74
12.2No Contract of Employment    74
12.3No Title to Assets    74
12.4Assignment and Alienation    74
12.5Exclusive Benefit Rule    74
12.6Military Service Credit    74
12.7HEART Death Provisions    74
12.8HEART Disability Provisions    74
12.9Severability of Provisions    74
12.10Fiduciaries and Bonding    74
12.11Rules of Plan Construction    75
12.12Reimbursement of Costs of Legal Action    75
12.13No Duplication of Benefits    75
12.14Evidence Furnished Conclusive    75
12.15Release of Claims    75
12.16Discontinued Contributions    75
12.17Multiple Copies of Plan And/or Trust    76
12.18Dual and Multiple Trusts    76
12.19Written Elections and Forms    76
12.20Prior Provisions of Amended and Restated Plans    76
12.21Limitation of Liability and Indemnification    76
12.22Disaster Relief Policy    76
12.23Loss of Volume Submitter Status    76




vi

--------------------------------------------------------------------------------






SCI 401(K) RETIREMENT SAVINGS PLAN


The SCI 401(k) Retirement Savings Plan (hereafter referred to as the “Plan”) is
hereby adopted by Service Corporation International (hereafter referred to as
the “Sponsoring Employer”) as of the date set forth on the Execution Page.


Introduction


The Sponsoring Employer previously established a profit sharing plan with a cash
or deferred arrangement under Code §401(k), effective July 1, 2000, which the
Sponsoring Employer wishes to amend and restate. Therefore, effective January 1,
2016 (except for those specific provisions that have an earlier or later
effective date), the Sponsoring Employer hereby amends and restates the Plan.
This amended and restated Plan is intended to comply with the requirements of
the Employee Retirement Income Security Act of 1974 and the Internal Revenue
Code of 1986, as amended by subsequent legislation, including the Pension
Protection Act of 2006, the Heroes Earnings Assistance and Tax Relief Act of
2008 (HEART), and the Worker, Retiree and Employer Recovery Act of 2008 (WRERA),
and to comply with all applicable rulings and Regulations thereunder. The Plan
Number is #002.



Article 1

Definitions



1.1
ACP Safe Harbor Matching Contribution. The term ACP Safe Harbor Matching
Contribution means a Matching Contribution made to this Plan, or to any other
defined contribution plan sponsored by the Employer, that falls within the safe
harbor requirements of Code §401(m)(11) or Code §401(m)(12) and is intended to
automatically satisfy the ACP Test for a Plan Year.




1.2
ACP Safe Harbor Matching Contribution Account. The term ACP Safe Harbor Matching
Contribution Account means the account to which a Participant's ACP Safe Harbor
Matching Contributions are credited.




1.3
ACP Test. The term ACP Test means the Actual Contribution Percentage test set
forth in Code §401(m)(2) that is performed each Plan Year on a Non-Safe Harbor
401(m) Plan.




1.4
Actual Deferral Percentage. The term Actual Deferral Percentage means, for a
specified group of Participants (either HCEs or NHCEs) for a Plan Year, the
average of the ratios (calculated separately for each Participant in such group)
of the amount of Employer contributions actually paid to the Trust on behalf of
such Participant for the Plan Year to the Participant's Code §414(s)
Compensation for such Plan Year. Employer contributions on behalf of any
Participant will include (a) any Elective Deferrals (other than Catch-up
Contributions) made pursuant to the Participant's deferral election (including
Excess Elective Deferrals of HCEs), but excluding Excess Elective Deferrals of
NHCEs that arise solely from Elective Deferrals made under the Plan or plans of
the Employer and Elective Deferrals that are taken into account in the Actual
Contribution Percentage Test (provided the ADP Test is satisfied both with and
without exclusion of these Elective Deferrals); and (b) if elected by the
Employer, QNECs and QMACs. In computing Actual Deferral Percentages, an Employee
who would be a Participant but for the failure to make Elective Deferrals will
be treated as a Participant on whose behalf no Elective Deferrals are made.




1.5
Administrator. The term Administrator means the Sponsoring Employer unless the
Sponsoring Employer appoints another Administrator under Section 8.1. The term
Administrator also means a Qualified Termination Administrator ("QTA") charged
with the task of holding the assets of an orphan plan as permitted by the
Department of Labor. A QTA will be an eligible custodian such as a bank, mutual
fund house, or insurance company. Third party record-keepers cannot be QTAs.




1.6
Adopting Employer. The term Adopting Employer means any employer that adopts the
Plan in writing with the consent of the Sponsoring Employer in accordance with
Article 10 of the Plan. An Affiliated Employer is not considered an Adopting
Employer unless such Affiliated Employer has executed a written agreement
signifying its adoption of the Plan.


1.7
ADP Safe Harbor Contribution. The term ADP Safe Harbor Contribution means a
Traditional ADP Safe Harbor Matching Contribution, a Traditional ADP Safe Harbor
Non-Elective Contribution, a QACA ADP Safe Harbor Matching Contribution, or a
QACA ADP Safe Harbor Non-Elective Contribution.





1



--------------------------------------------------------------------------------






1.8
ADP Safe Harbor Matching Contribution. The term ADP Safe Harbor Matching
Contribution means a Traditional ADP Safe Harbor Matching Contribution or a QACA
ADP Safe Harbor Matching Contribution.




1.9
ADP Safe Harbor Non-Elective Contribution. The term ADP Safe Harbor Non-Elective
Contribution means a Traditional ADP Safe Harbor Non-Elective Contribution or a
QACA ADP Safe Harbor Non-Elective Contribution.




1.10
ADP Test. The term ADP Test means the average deferral percentage test set forth
in Code §401(k)(3) that is performed each Plan Year on a Non-Safe Harbor 401(k)
Plan.




1.11
Affiliated Employer. The term Affiliated Employer means (a) a controlled group
of corporations as defined in Code §414(b); (b) a trade or business (whether or
not incorporated) under common control as described in Code §414(c); (c) any
organization (whether or not incorporated) which is a member of an affiliated
service group as described in Code §414(m); or (d) any entity required to be
aggregated as described in Code §414(o). Any such entity will be considered an
Affiliated Employer regardless of whether such entity adopts the Plan.




1.12
Allocation Period. The term Allocation Period means a period of 12 consecutive
months or less for which (a) an Employer contribution is made and allocated; (b)
Forfeitures are allocated; and/or (c) earnings and losses are allocated. Unless
the Employer elects otherwise, Compensation considered for purposes of
contributions and allocations will be limited to Compensation paid within the
Allocation Period. The Allocation Period for each contribution made under the
Plan shall be as set forth in the Section of the Plan which sets forth the terms
and conditions of the contribution to which the Allocation Period relates.




1.13
Annual Additions. The term Annual Additions means the sum of the following
amounts credited to a Participant's Account for any Limitation Year: (a)
Employer contributions; (b) Employee Contributions; (c) Forfeitures; (d) amounts
allocated to an individual medical account, as defined in Code §415(l)(2), which
is part of a pension or annuity plan maintained by the Employer; (e) amounts
derived from contributions paid or accrued that are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee, as defined in Code §419A(d)(3), under a welfare fund, as defined in
Code §419(e), maintained by the Employer; and (f) allocations under a simplified
employee plan. Annual Additions do not include Rollovers, loan repayments,
Catch-up Contributions, repayments of either prior Plan distributions or prior
distributions of mandatory Employee Contributions, direct transfers of
contributions from another plan, deductible contributions to a simplified
employee pension plan, voluntary deductible contributions, and any Annual
Additions in excess of the limitation on Annual Additions set forth in (2) of
the Plan.




1.14
Annuity Starting Date. The term Annuity Starting Date means the first day of the
first period for which a benefit is paid as an annuity, in the case of a benefit
not payable as an annuity, the first day all events have occurred which entitle
the Participant to the benefit. The first day of the first period for which a
benefit is to be paid by reason of Disability will be treated as the Annuity
Starting Date only if it is not an auxiliary benefit.




1.15
Automatic Contribution Arrangement. The term Automatic Contribution Arrangement
means an arrangement under which, in the absence of an affirmative election by a
Covered Employee, a certain percentage will be withheld from a Covered
Employee's Compensation and will be contributed to the Plan as an Elective
Deferral.




1.16
Back Pay. The term Back Pay means payments awarded by an administrative agency
or court or pursuant to a bona fide agreement by an Employer to compensate an
Employee for lost wages.




1.17
Beneficiary. The term Beneficiary means the recipient designated by a
Participant to receive the benefit payable upon the Participant's death, or the
recipient designated by a Beneficiary to receive any benefit which may be
payable in the event of the Beneficiary's death prior to receiving the entire
death benefit to which the Beneficiary is entitled. All such Beneficiary
designations will be made in accordance with the following:

(a)
Beneficiary Designations by a Participant. Subject to the provisions of Section
5.17 regarding the rights of a Participant's Spouse, each Participant may
designate a Beneficiary in writing with the Administrator. If a Participant
designates his or her Spouse as Beneficiary and the Participant and Spouse are
legally divorced subsequent to the date of the designation, the designation of
such Spouse as a Beneficiary will be deemed null and void unless the
Participant, subsequent to the legal divorce, reaffirms the designation in
writing. In the absence of any other designation, the Participant will be deemed
to have designated the following



2



--------------------------------------------------------------------------------





Beneficiaries in the following order: (1) the Participant's Spouse (if then
living); (2) the Participant's issue, per stirpes; and (3) the Participant's
estate. No Beneficiary will have any rights granted to Beneficiaries under the
terms of the Plan until the death of the Participant (or Beneficiary).


(b)
Beneficiary Designations by a Beneficiary. In the absence of a Beneficiary
designation or other directive from a Participant to the contrary, any
Beneficiary may name his or her own Beneficiary under Section 5.2(d) of the Plan
to receive any benefits payable in the event of the Beneficiary's death prior to
the receipt of all the Participant's death benefits to which the Beneficiary was
entitled.




1.18
Benefiting Participant. The term Benefiting Participant means a Participant who
is eligible to receive an allocation of any type of Employer contributions or
related Forfeitures as of the last day of an Allocation Period in accordance
with the allocation conditions set forth in Article 3. Whether a Participant is
a Benefiting Participant for any Allocation Period is determined separately for
each type of contribution.




1.19
Break in Eligibility Service. The term Break in Eligibility Service means a
1-Year Period of Severance. With respect to the Elective Deferral component of a
401(k) Plan, a Participant who incurs a Break in Eligibility Service but who
does not Terminate Employment may, continue to have Elective Deferrals made on
his or her behalf to the Plan. However, such Participant will not be eligible to
receive an allocation of any Non-Safe Harbor Matching Contributions or Non-Safe
Harbor Non-Elective Contributions unless such Participant is also a Benefiting
Participant for the applicable Allocation Period.




1.19
Break in Vesting Service. The term Break in Vesting Service means a Vesting
Computation Period during which an Employee is not credited with more than 500
Hours of Service. If a Vesting Computation Period is less than 12 consecutive
months, then the Hours of Service threshold set forth in the preceding sentence
will be proportionately reduced if the Hours of Service threshold is greater
than one.




1.21
Cash or Deferred Contribution. The term Cash or Deferred Contribution means an
Employer amount that the Participant can elect to have the Employer either (a)
provide to the Participant as cash; or (b) contribute to the Plan as an Elective
Deferral, which contribution defers the receipt of Compensation by the
Participant.




1.22
Catch-Up Contribution. The term Catch-Up Contribution means Elective Deferrals
made to the Plan that are in excess of an otherwise applicable Plan limit and
that are made by Participants who are age 50 or over by the end of their taxable
year. An otherwise applicable Plan limit is a limit that applies to Elective
Deferrals without regard to Catch-Up Contributions, such as (a) the limit on
Annual Additions; (b) the dollar limit on Elective Deferrals under Code §402(g)
(not counting Catch-Up Contributions); (c) the limit imposed on Elective
Deferrals by the ADP Test; or (d) a Plan imposed limit set forth in a resolution
properly executed by the Employer which is considered to be an amendment to the
Plan. Catch-Up Contributions are not subject to the limit on Annual Additions,
are not counted in the ADP Test, and are not counted in determining the Top
Heavy Minimum Allocations under Section 3.9. Catch-Up Contributions made in
prior years are counted in determining if this is a Top Heavy Plan. The total
amount of Catch-Up Contributions for any taxable year will not exceed the
Catch-Up Contribution Limit. The Employer may, in accordance with an
administrative policy regarding Elective Deferrals, set forth additional
restrictions or conditions with respect to Catch-Up Contributions.




1.23
Catch-Up Contribution Limit. The term Catch-Up Contribution Limit means the
statutory limit on Catch-Up Contributions that applies to a Participant who is
eligible to make Catch-Up Contributions in a taxable year. A Participant's
Catch-Up Contributions for a taxable year may not exceed (a) the dollar limit on
Catch-Up Contributions under Code §414(v)(2)(B)(i) for the taxable year, or (b)
when added to other Elective Deferrals, 100% of the Participant's Compensation
for the taxable year. The dollar limit on Catch-Up Contributions under Code
§414(v)(2)(B)(i) was $5,000 for taxable years beginning in 2006. After 2006, the
$5,000 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code §414(v)(2)(C). Any such adjustments will be
in multiples of $500.




1.24
Code. The term Code means the Internal Revenue Code of 1986, as amended from
time to time. All citations to sections of the Code are to such sections as they
may from time to time be amended or renumbered.





3



--------------------------------------------------------------------------------






1.25
Code §3401 Compensation. The term Code §3401 Compensation means wages within the
meaning of Code §3401(a) (for purposes of income tax withholding at the source),
but determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code §3401(a)(2)).




1.26
Code §414(s) Compensation. The term Code §414(s) Compensation means, for testing
purposes (including, but not limited to, the ADP Test and the ACP Test), any
compensation that qualifies as a nondiscriminatory definition of compensation
under Code §414(s) and the Regulations promulgated thereunder. The Administrator
is not bound by any other definition of compensation in the Plan in determining
Code §414(s) Compensation. The Administrator may determine on an annual basis
(and within its discretion) Code §414(s) Compensation, which will be applied
consistently to all Participants for a Plan Year; to all applicable tests that
are administered for such Plan Year; and to all plans (including this Plan) of
the Sponsoring Employer and Adopting Employers for such Plan Year. Code §414(s)
Compensation may be determined over the Plan Year for which the applicable test
is being performed or the calendar year ending within such Plan Year. In
determining Code §414(s) Compensation, the Administrator within its discretion
may take into consideration only the Compensation received while the Employee is
a Participant under the Component of the Plan being tested, and/or only the
Compensation for the portion of the Plan Year during which the Plan was a 401(k)
Plan.




1.27
Code §414(s) Safe Harbor Exclusions. The term Code §414(s) Safe Harbor
Exclusions means all of the benefits set forth in Regulation §1.414(s)-1(c)(3),
including reimbursements or other expense allowances, cash and noncash fringe
benefits, moving expenses, deferred compensation, and welfare benefits, even if
some or all of such amounts are includible in an Employee’s gross income for a
Compensation Determination Period.




1.28
Code §415(c)(3) Compensation. The term Code §415(c)(3) Compensation means the
following:



(a)
General Rule. Notwithstanding paragraphs (b), (c) and (d) below, Code §415(c)(3)
Compensation will always include Elective Contributions, Post-Severance
Compensation and Differential Wage Payments. Back pay, within the meaning of
Regulation §1.415(c)-2(g)(8)), will also be treated as Code §415(c)(3)
Compensation for the Limitation Year to which the back pay relates to the extent
it represents wages and compensation that would otherwise be included under this
definition.



(b)
Top Heavy Minimum Allocations and Key Employee Determinations. In determining
the amount of any Top Heavy Minimum Allocation and whether an Employee is a Key
Employee, the term Code §415(c)(3) Compensation means the Code §415 Safe Harbor
Compensation that is paid or made available to the Participant during the
Limitation Year.



(c)
Code §415 Limitation Determinations. In determining a Participant's Code §415
limitation for any Limitation Year, the term Code §415(c)(3) Compensation means
the Code §415 Safe Harbor Compensation that is paid or made available to the
Participant during the Limitation Year.



(d)
HCE and Other Statutory Determinations. In determining whether a Participant is
a Highly Compensated Employee, and in determining any other statutory
determination not otherwise described herein, the term Code §415(c)(3)
Compensation means the Code §415 Safe Harbor Compensation that is paid or made
available to the Participant during the Limitation Year.



(e)
Self-Employed Individuals. In the case of an Employee who is a Self-Employed
Individual, the term Code §415(c)(3) Compensation means his or her Earned
Income, plus amounts deferred at his or her election that would be includible in
gross income but for Code §§402(e)(3), 402(h)(1)(B), §402(k), or 457(b).




1.29
Code §415 Safe Harbor Compensation. The term Code §415 Safe Harbor Compensation
means an Employee's compensation as determined in accordance with Regulation
§1.415(c)-2(d)(2) and with the following:



(a)
Amounts Included. Code §415 Safe Harbor Compensation includes wages, salaries,
Differential Wage Payments, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan, to the extent that the amounts are includible in
gross income (or to the extent amounts



4



--------------------------------------------------------------------------------





would have been received and includible otherwise but for an election under Code
§§125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These amounts
include, but are not limited to commissions paid to salespersons, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a non-accountable plan as described in Regulation §1.62-2(c).


(b)
Amounts Excluded. Code §415 Safe Harbor Compensation does not include (1)
Employer contributions (other than elective contributions described in Code
§§402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) to a plan of deferred
compensation (including a simplified employee pension described in Code §408(k)
or a simple retirement account described in Code §408(p), and whether or not
qualified) to the extent such contributions are not includible in the Employee's
gross income for the taxable year in which contributed, and any distributions
(whether or not includible in gross income when distributed) from a plan of
deferred compensation (whether or not qualified); (2) amounts realized from the
exercise of a non-statutory stock option (that is, an option other than a
statutory stock option as defined in Regulation §1.421-1(b)), or when restricted
stock (or property) held by the Employee either becomes freely transferable or
is no longer subject to a substantial risk of forfeiture; (3) amounts realized
from the sale, exchange or other disposition of stock acquired under a statutory
stock option; (4) other amounts that receive special tax benefits, such as
premiums for group-term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Employee and are not salary
reduction amounts that are described in Code §125); and (5) other items of
remuneration that are similar to any of the items listed in clauses (1) through
(4) above.



(c)
Self-Employed Individuals. In the case of a Self-Employed Individual, the term
Code §415 Safe Harbor Compensation means his or her Earned Income, plus amounts
deferred at his or her election that would be includible in gross income but for
the rules of Code §§402(e)(3), 402(h)(1)(B), §402(k), or 457(b).




1.30
Code §415 Statutory Compensation. The term Code §415 Statutory Compensation
means an Employee's compensation as determined in accordance with Regulation
§1.415(c)-2(b) and (c) and with the following:



(a)
Amounts Included. Code §415 Statutory Compensation includes (1) wages, salaries,
Differential Wage Payments, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan, to the extent the amounts are includible in gross
income (including, but not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a non-accountable plan as described in Regulation
§1.62-2(c));


(2) amounts described in Code §§104(a)(3), 105(a) or 105(h), but only to the
extent includible in the gross income of the Employee; (3) amounts paid or
reimbursed by the Employer for moving expenses incurred by an Employee, but only
to the extent that at the time of the payment it is reasonable to believe these
amounts are not deductible by the Employee under Code §217; (4) the value of a
non-statutory option (which is an option other than a statutory option as
defined in Regulation §1.421-1(b)) granted to an Employee by the Employer, but
only to the extent that the value of the option is includible in the gross
income of the Employee for the taxable year in which granted; (5) the amount
includible in the gross income of an Employee upon making the election described
in Code §83(b); and (6) amounts that are includible in the gross income of an
Employee under the rules of Code §§409A or 457(f)(1)(A) or because the amounts
are constructively received by the Employee.


(b)
Amounts Excluded. Code §415 Statutory Compensation does not include (1) Employer
contributions (other than elective contributions described in Code §§402(e)(3),
408(k)(6), 408(p)(2)(A)(i), or 457(b)) to a plan of deferred compensation
(including a simplified employee pension described in Code §408(k) or a simple
retirement account described in Code §408(p), and whether or not qualified) to
the extent such contributions are not includible in the Employee's gross income
for the taxable year in which contributed, and any distributions (whether or not
includible in gross income when distributed) from a plan of deferred
compensation (whether or not qualified); (2) amounts realized from the exercise
of a non-statutory stock option (that is, an option other than a statutory stock
option as defined in Regulation §1.421-1(b)), or when restricted stock (or
property) held by the Employee either becomes freely transferable or is no
longer subject



5



--------------------------------------------------------------------------------





to a substantial risk of forfeiture; (3) amounts realized from the sale,
exchange or other disposition of stock acquired under a statutory stock option;
(4) other amounts that receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts that are described in Code §125); and (5) other items of remuneration
that are similar to any of the items listed in clauses (1) through (4) above.


(c)
Self-Employed Individuals. In the case of a Self-Employed Individual, the term
Code §415 Statutory Compensation means his or her Earned Income, plus amounts
deferred at his or her election that would be includible in gross income but for
the rules of Code §§402(e)(3), 402(h)(1)(B), §402(k), or 457(b).




1.31
Commissioned Employee. The term Commissioned Employee means an Employee paid
primarily in commissions.




1.32
Committee. The term Committee means the administrative/advisory group that the
Sponsoring Employer may establish and to which the Sponsoring Employer may
delegate certain responsibilities as Administrator. The Sponsoring Employer may
elect to assign another name for such administrative/advisory group. The
Sponsoring Employer may appoint one or more members to the Committee. Members of
the Committee need not be Participants or Beneficiaries, and officers and
directors of the Sponsoring Employer are not precluded from serving as members
of the Committee.




1.33
Compensation. The term Compensation means the remuneration used to determine the
amount and allocation of Employer and Employee contributions (other than Top
Heavy Minimum Allocations), subject to the following:



(a)
General Rule. Any definition of Compensation under this Section will include the
following amounts unless specifically excluded with respect to a particular
Component of the Plan: (1) Elective Contributions; (2) Post-Severance
Compensation; (3) Differential Wage Payments; (4) Deemed Code §125 Compensation;
and (5) Back Pay.



(b)
Compensation Used for Elective Deferral Purposes. In determining Elective
Deferrals, the term Compensation means the Code §415 Safe Harbor Compensation
paid or made available to the Participant during the Plan Year, including
Elective Contributions, and excluding (1) Code §414(s) Safe Harbor Exclusions;
(2) amounts received prior to the date the Employee becomes a Participant in the
Elective Deferral Component of the Plan; (3) Differential Wage Payments; and (4)
short-term disability payments paid by a third party administrator.



(c)
Compensation Used for Non-Safe Harbor Matching Contribution Purposes. In
determining Non-Safe Harbor Matching Contributions, the term Compensation means
the Code §415 Safe Harbor Compensation paid or made available to the Participant
during the Plan Year, including Elective Contributions, and excluding (1) Code
§414(s) Safe Harbor Exclusions; (2) amounts received prior to the date the
Employee becomes a Participant in the Non-Safe Harbor Matching Contribution
Component of the Plan; (3) Differential Wage Payments; and (4) short-term
disability payments paid by a third party administrator.



(d)
Compensation Used for Non-Safe Harbor Non-Elective Contribution Purposes. In
determining Non-Safe Harbor Non-Elective Contributions, the term Compensation
means the Code §415 Safe Harbor Compensation paid or made available to the
Participant during the Plan Year, including Elective Contributions, and
excluding (1) Code §414(s) Safe Harbor Exclusions; (2) amounts received prior to
the date the Employee becomes a Participant in the Non-Safe Harbor Non-Elective
Contribution Component of the Plan; (3) Differential Wage Payments; and (4)
short-term disability payments paid by a third party administrator.



(e)
Prorating Compensation and the Code §401(a)(17) Compensation Limit for Each
Allocation Period. If an Allocation Period is shorter than the Plan Year, then
the Employer may elect, pursuant to the Employer's discretion, to prorate each
Participant's Compensation (and if applicable, the Code §401(a)(17) compensation
limit) for the Allocation Period. However, any such proration of Compensation or
the Code §401(a)(17) compensation limit can only be made on a uniform,
nondiscriminatory basis.



(f)
Self-Employed Individuals. In the case of an Employee who is a Self-Employed
Individual, Compensation means the Earned Income of the Self-Employed
Individual.



6



--------------------------------------------------------------------------------







(g)
Annual Compensation Limit. In determining Compensation for all purposes other
than Elective Deferral purposes under Code §402(g), a Participant's Compensation
for any Compensation Determination Period will not exceed $200,000, as adjusted
for cost-of-living increases under Code §401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to annual Compensation for the
Compensation Determination Period that begins with or within such calendar year.
If Compensation for any prior Compensation Determination Period is used to
determine Plan allocations for the current Plan Year, then the annual
Compensation for such prior Compensation Determination Period is subject to the
annual Compensation limit in effect for that prior Compensation Determination
Period. If a Compensation Determination Period is less than 12 consecutive
months, the annual Compensation limit will be prorated by multiplying it by a
fraction, the numerator of which is the number of months in the Compensation
Determination Period, and the denominator of which is 12. If an Allocation
Period is less than the Compensation Determination Period, the Employer may
elect to prorate a Participant's Compensation for the Allocation Period by
multiplying the annual Compensation limit by a fraction, the numerator of which
is the number of days, weeks or months in the Allocation Period, and the
denominator of which is the number of days, weeks or months in the Compensation
Determination Period.




1.34
Compensation Determination Period. The term Compensation Determination Period
means, for each definition of Compensation with respect to a particular
Component of the Plan, either the Plan Year, the Fiscal Year ending with or
within the Plan Year, or the calendar year ending with or within the Plan Year,
as specifically set forth in the Plan with respect to the particular Component
of the Plan. However, for purposes of a specific statutory determination (e.g.
whether an Employee is a HCE), the term Compensation Determination Period means
the computation period stated in the Plan or otherwise defined by statute.




1.35
Component of the Plan. The term Component of the Plan means a specific type of
contribution permitted under the terms of the Plan.




1.36
Contribution Percentage. The term Contribution Percentage means the ratio
(expressed as a percentage) of the Participant's Contribution Percentage Amounts
to the Participant's Compensation for the Plan Year, calculated in accordance
with the requirements of Code §401(m)(3).




1.37
Contribution Percentage Amounts. The term Contribution Percentage Amounts means
the sum of the Elective Deferrals, Employee Contributions, Non-Safe Harbor
Matching Contributions, QMACs, and QNECs made under the Plan on behalf of a
Participant for the Plan Year, subject to the following: (a) Non-Safe Harbor
Matching Contributions that are forfeited either to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Elective Deferrals, Excess Contributions or Excess Aggregate Contributions will
not be included; (b) QMACs and QNECs that are used in determining the ADP Test
will not be included; and (c) Elective Deferrals will only be included so long
as the ADP Test is met before their inclusion and continues to be met following
the exclusion of the Elective Deferrals that are used to meet the ACP Test.




1.38
Counting of Hours Method. The term Counting of Hours Method means a method for
crediting service for eligibility, for Vesting, for determining a Participant's
allocation, and/or for applying the allocation conditions for an Employer
contribution or Forfeiture. Under the Counting of Hours Method, an Employee is
credited with the number of Hours of Service for which the Employee is paid or
entitled to payment (or such other circumstances for which Hours of Service are
credited), pursuant to the definition of Hour of Service.




1.39
Covered Employee. The term Covered Employee means a Participant who is
identified as being covered under an Automatic Contribution Arrangement, an
Eligible Automatic Contribution Arrangement, or the Elective Deferral portion of
a Qualified Automatic Contribution Arrangement.




1.40
Current Year Testing Method. The term Current Year Testing Method means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are HCEs for the current Plan Year is compared to the
ADP for Participants who are NHCEs for the current Plan Year; and (b) for
purposes of the ACP Test, the ACP for Participants who are HCEs for the current
Plan Year is compared to the ACP for Participants who are NHCEs for the current
Plan Year.





7



--------------------------------------------------------------------------------






1.41
Deemed Code §125 Compensation. The term Deemed Code §125 Compensation means an
amount that is excludable from the gross income of the Employee under Code §106
and that is not available to the Employee in cash in lieu of group health
coverage under a Code §125 arrangement solely because that Employee is not able
to certify that he or she has other health coverage. Amounts are Deemed Code
§125 Compensation only if the Employer does not otherwise request or collect
information regarding the Employee's other health coverage as part of the
enrollment process for the health plan.




1.42
Deemed Deferrals. The term Deemed Deferrals means the Elective Deferrals a
Participant is deemed to have made during his or her period of Qualified
Military Service. Deemed Deferrals will be equal to the lesser of (a) the
average actual Elective Deferrals the Participant made during the 12-month
period immediately preceding the Participant's period of Qualified Military
Service; or (b) if the Participant had less than 12 months of service with the
Employer before commencing his or her period of Qualified Military Service, the
average Elective Deferrals the Participant made during the actual length of his
or her continuous service with the Employer.




1.43
Default Elective Deferral. The term Default Elective Deferral means an Elective
Deferral contributed under an ACA, EACA or QACA on behalf of Covered Employees
who do not have an Affirmative Election in effect regarding Elective Deferrals.




1.44
Default Percentage. The term Default Percentage means an arrangement under
which, in the absence of an Affirmative Election by a Covered Employee, a
specified Default Percentage of the Covered Employee's Compensation will be
withheld and will be contributed to the Plan as an Elective Deferral.




1.45
Designated Beneficiary. The term Designated Beneficiary means the individual
designated by the Participant (or surviving Spouse) under Code §401(a)(9) and
Regulation §1.401(a)(9) as the beneficiary of the Participant’s interest in the
Plan.




1.46
Designated Roth Account. The term Designated Roth Account means a separate
account to which an Employer allocates an Employee’s designated Roth
contributions and their gains and losses. The Employer must separately account
for all contributions, gains and losses to this Designated Roth Account until
this account balance is completely distributed.




1.47
Determination Date. The term Determination Date means, for any Plan Year
subsequent to the first Plan Year of the Plan, the last day of the preceding
Plan Year. For the first Plan Year of the Plan, the term Determination Date
means the last day of the first Plan Year of the Plan.




1.48
Differential Wage Payments. The term Differential Wage Payments means any
payment as defined in Code §3401(h) which is made by the Employer for a
remuneration period after December 31, 2008 which (a) is made to an individual
with respect to any period during which an individual is performing service in
the uniformed services (as defined in chapter 43 of title 38, United States
Code) while on active duty for a period of more than 30 days; and (b) represents
all or a portion of the remuneration such individual would have received from
the Employer if he or she was performing services for the Employer.




1.49
Disability. The term Disability means a physical or mental impairment arising
after an Employee has become a Participant (a) which, in the opinion of a
physician acceptable to the Administrator, totally and permanently prevents the
Participant from engaging in any occupation for pay or profit; (b) which, in the
opinion of a physician acceptable to the Administrator, totally and permanently
prevents the Participant from performing his or her customary and usual duties
for the Employer; or (c) which qualifies the Participant for disability benefits
under the Social Security Act in effect on the date that the Participant suffers
the mental or physical impairment.




1.50
Distributee. The term Distributee means, for direct rollover purposes, an
Employee or former Employee. The Employee's or former Employee's surviving
Spouse and the Employee’s or former Employee's Spouse or former Spouse who is
the alternate payee under a Qualified Domestic Relations Order, as defined in
Code §414(p), are Distributees with regard to the interest of the Spouse or
former Spouse. For distributions after December 31, 2006, a Distributee includes
the Employee's or former Employee's non-Spouse designated beneficiary.





8



--------------------------------------------------------------------------------






1.51
Distribution Calendar Year. The term Distribution Calendar Year means a calendar
year for which a minimum distribution is required. For distributions beginning
before the date of the Participant's death, the first Distribution Calendar Year
is the calendar year immediately preceding the calendar year that contains the
Participant's Required Beginning Date. If a Participant elects the Life
Expectancy Rule, then for distributions beginning after the Participant's death,
the first Distribution Calendar Year is the calendar year in which distributions
are required to begin under Section 5.21(b)(2)(B). The required minimum
distribution for the Participant's first Distribution Calendar Year will be made
on or before the Participant's Required Beginning Date. The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the
Participant's Required Beginning Date occurs, will be made on or before December
31 of that Distribution Calendar Year.




1.52
EACA. The term EACA means an Eligible Automatic Contribution Arrangement.




1.53
Early Retirement Age. There is no Early Retirement Age, except that an Early
Retirement Age shall be recognized for account balances transferred as of
January 1, 2015 from the Stewart Enterprises, Inc. Employees’ Retirement Trust
(“SEI Plan”) to this Plan as follows: the Early Retirement Age is the later of
Age 60 or the date the former Participant of the SEI Plan completes three Years
of Vesting Service. Such Participant shall become 100% Vested in his or her
transferred Account balances; provided, however, with respect to a Participant
who has attained Early Retirement Age and who is 100% Vested in his transferred
Account balances as of January 1, 2015, such Participant shall be 100% Vested in
any future Non-Safe Harbor Matching Contributions and Non-Safe Harbor
Non-Elective Contribution Accounts under the Plan.




1.54
Earned Income. The term Earned Income means the net earnings from
self-employment in the trade or business with respect to which the Plan is
established, and for which personal services of the individual are a material
income-producing factor. Net earnings will be determined without regard to items
not included in gross income and the deductions allocable thereto. Net earnings
will be reduced by Employer contributions to a qualified plan to the extent they
are deductible under Code §404. Net earnings will be determined with regard to
the deduction allowed to the taxpayer by Code §164(f) for taxable years
beginning after December 31, 1989.




1.55
Elapsed Time Method. The term Elapsed Time Method means a method for crediting
service for eligibility, for Vesting, for determining a Participant's
allocation, and/or for applying the allocation conditions for an Employer
contribution or Forfeiture, pursuant to the definition of Period of Service.




1.56
Elective Contributions. The term Elective Contributions means amounts that would
otherwise be included in an Employee's compensation but for an election by the
Employee under Code §125(a), Code §132(f)(4), Code §402(e)(3), Code
§402(h)(1)(B), Code §402(k) or Code §457(b).




1.57
Elective Deferral. The term Elective Deferral means Employer contributions made
to the Plan at the election of the Participant in lieu of cash Compensation, and
will include contributions made pursuant to a Salary Deferral Agreement or other
deferral mechanism. In any taxable year, a Participant's Elective Deferral is
the sum of all Employer contributions made on behalf of such Participant
pursuant to an election to defer under (a) any qualified cash or deferred
arrangement under Code §401(k); (b) any salary reduction simplified employee
pension described in Code §408(k)(6); (c) any SIMPLE IRA Plan described in Code
§408(p); (d) any plan under Code §501(c)(18); and (e) any Employer contributions
made on the behalf of a Participant for the purchase of an annuity contract
under Code §403(b) pursuant to a Salary Deferral Agreement. The term Elective
Deferral includes Pre-Tax Elective Deferrals and Roth Elective Deferrals. An
Elective Deferral must relate to Compensation that either would have been
received by the Employee in the Plan Year but for the Employee's election to
defer, or if elected by the Sponsoring Employer for purposes of the ADP Test, is
attributable to services performed by the Employee in the Plan Year and, but for
the Employee's election to defer, would have been received by the Employee
within 2½ months after the close of the Plan Year. If elected by the Sponsoring
Employer for purposes of the ADP Test, then this Plan will provide for Elective
Deferrals that relate to Compensation that would have been received after the
close of a Plan Year to be considered for such prior Plan Year rather than the
Plan Year in which the Compensation would have been received. Amounts described
above that are allocated to a Participant's Account and that exceed the maximum
Annual Addition permitted under Section 6.1 will not be considered Elective
Deferrals.





9



--------------------------------------------------------------------------------






1.58
Eligible Automatic Contribution Arrangement. The term Eligible Automatic
Contribution Arrangement means an Automatic Contribution Arrangement that
satisfies applicable uniformity and notice requirements.




1.59
Eligible Employee. The term Eligible Employee means any Employee who is not a
member of an ineligible class of Employees as described in Section 2.1 and who
thereby is eligible to participate in the Plan after satisfying any applicable
age or service requirement for the Plan. Furthermore, the Employer may elect at
any time to reclassify any Employee who had been excluded from participating in
the Plan (or in a Component of the Plan). The term Eligible Employee also means
any Employee who receives an allocation pursuant to a corrective amendment
adopted under Regulation §1.401(a)(4)-11(g).




1.60
Eligible Retirement Plan. The term Eligible Retirement Plan means one of the
following that accepts the Distributee's Eligible Rollover Distribution: (a) an
eligible plan under Code §457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan; (b) a traditional IRA; (c) a Roth
IRA; (d) an annuity plan described in Code §403(a); (e) an annuity contract
described in Code §403(b); or (f) a qualified plan described in Code §401(a).
The definition of Eligible Retirement Plan will also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former spouse who is the
alternate payee under a Qualified Domestic Relations Order, as defined in Code
§414(p). If any portion of an Eligible Rollover Distribution is attributable to
payments or distributions from a Designated Roth Account, an Eligible Retirement
Plan with respect to such portion will include only another Designated Roth
Account of the individual from whose account the payments or distributions were
made, or a Roth IRA of such individual.




1.61
Eligible Rollover Distribution. The term Eligible Rollover Distribution means a
distribution from the Plan of all or any portion of the Plan balance to the
credit of the Distributee, determined in accordance with the following:



(a)
Treatment of Voluntary Employee Contributions. An Eligible Rollover Distribution
may include Voluntary Employee Contributions which are not includible in gross
income. The portion of an Eligible Rollover Distribution attributable to
Voluntary Employee Contributions can be paid to (1) a traditional individual
retirement account or annuity described in Code §408(a) or (b) (a "traditional
IRA"); (2) a Roth individual retirement account or annuity described in Code
§408A (a "Roth IRA"); or (3) a qualified plan or an annuity contract described
in Code §401(a) and Code §403(b), respectively, that agrees to separate
accounting for amounts so transferred (and earnings thereon), including
separately accounting for the portion of such distribution that is includible in
gross income and the portion of such distribution not so includible. When a
distribution includes Voluntary Employee Contributions not includible in gross
income, the amount that is rolled over will first be attributed to amounts
includible in gross income.



(b)
Distributions That Are Not Included. An Eligible Rollover Distribution does not
include (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee's named beneficiary, or for a specified
period of ten years or more; (2) any distribution to the extent it is a required
minimum distribution under Code §401(a)(9); (3) the portion of any distribution
that is not includible in gross income determined without regard to the
exclusion for net unrealized appreciation with respect to Employer securities;


(4) distribution of Excess Elective Deferrals, including any income allocable
thereto; (5) distribution of Excess Contributions, including any income
allocable thereto; (6) distribution of Excess Aggregate Contributions, including
any income allocable thereto; (7) loans that are treated as deemed distributions
under Code §72(p); (8) dividends paid on Employer securities as described in
Code §404(k); (9) the costs of life insurance coverage (P.S. 58 costs); (10)
prohibited allocations treated as deemed distributions under Code §409(p); (11)
the portion of any distribution attributable to financial hardship;

(12) distributions that are permissible withdrawals from an EACA or QACA; and
(13) any other distribution that is reasonably expected to total less than $200
during a year. For purposes of the $200 rule, a distribution from a Designated
Roth Account and a distribution from other accounts under the plan are treated
as made under separate plans.




10



--------------------------------------------------------------------------------






1.62
Employee. The term Employee means the following:



(a)
Included Individuals. The following individuals will be considered Employees:
(1) any person who is reported on the payroll records of the Employer as an
employee and who is deemed by the Employer to be a common law employee; (2) any
person who is reported on the payroll records of an Affiliated Employer as an
employee and who is deemed by the Affiliated Employer to be a common law
employee (even if the Affiliated Employer is not an Adopting Employer), except
for purposes of determining eligibility to participate in the Plan; (3) any
Self-Employed Individual who derives Earned Income from the Employer; (4) any
person who is considered a Leased Employee except as set forth in paragraph (b)
below; (5) any individual classified as other than a common law employee by the
Employer, if such individual is then or thereafter held to be a common law
employee of the Employer for any other purpose by any governmental authority,
including, without limitation, the Internal Revenue Service, the Department of
Labor or a court of competent jurisdiction; (6) an individual receiving
Differential Wage Payments; and (7) any individual considered an Employee of the
Employer under Code §3121(b) and (d).



(b)
Excluded Individuals. A Leased Employee will not be considered an Employee if
Leased Employees do not constitute more than 20% of the Employer's NHCE work
force and the Leased Employees are covered by a money purchase plan providing
for (1) a non-integrated Employer contribution of at least 10% of each Leased
Employee's Compensation as defined in Code §415(c)(3); (2) immediate
participation; and


(3) 100% full and immediate vesting. In addition, any individual who performs
services for the Employer and who is classified as an Independent Contractor by
the Employer will not be considered an Employee.



1.63
Employee Contribution. The term Employee Contribution means any contribution
(including Voluntary Employee Contributions and mandatory employee
contributions) made by or on behalf of a Participant that is included in the
Participant's gross income in the year in which the contribution is made (other
than Roth Elective Deferrals) and that is maintained under a separate account to
which earnings and losses are allocated.




1.64
Employer. The term Employer means the Sponsoring Employer and any Adopting
Employer.




1.65
Employment Commencement Date. The term Employment Commencement Date means the
first day that an Employee is credited with an Hour of Service with respect to
an Employer or an Affiliated Employer.




1.66
ERISA. The term ERISA means the Employee Retirement Income Security Act of 1974,
as amended. All citations to sections of ERISA are to such sections as they may
be amended or renumbered from time to time.




1.67
Excess Aggregate Contributions. The term Excess Aggregate Contributions means,
with respect to any Plan Year, the excess of (a) the aggregate Contribution
Percentage Amounts used in computing the numerator of the Contribution
Percentage actually made on behalf of Participants who are HCEs for such Plan
Year, over (b) the maximum Contribution Percentage Amounts permitted by the ACP
Test (determined by hypothetically reducing Contribution Percentage Amounts made
on behalf of Participants who are HCEs in order of their Contribution
Percentages beginning with the highest of such Contribution Percentages). Such
determination will be made after first determining Excess Elective Deferrals and
then determining Excess Contributions.




1.68
Excess Contributions. The term Excess Contributions means, with respect to any
Plan Year, the excess of (a) the aggregate amount of Employer contributions
actually taken into account in computing the Actual Deferral Percentage of HCEs
for such Plan Year, over (b) the maximum amount of such contributions permitted
by the ADP Test (determined by hypothetically reducing contributions made on
behalf of HCEs in the order of their Actual Deferral Percentages, beginning with
the highest of such percentages).




1.69
Excess Elective Deferrals. The term Excess Elective Deferrals means those
Elective Deferrals of a Participant that either are made during (a) the
Participant's taxable year and exceed the dollar limitation under Code §402(g)
(including, if applicable, the Catch-up Contribution Limit for such taxable
year); or (b) a calendar year and exceed the dollar limitation under Code
§402(g) (including, if applicable, the Catch-Up Contribution Limit for the
Participant's taxable year beginning in such calendar year), counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Sponsoring Employer.



11



--------------------------------------------------------------------------------








1.70
401(k) Plan. The term 401(k) Plan means a plan that permits the plan's
participants to have Elective Deferrals made on their behalf to the plan.




1.71
401(m) Plan. The term 401(m) Plan means a plan that permits (or requires) the
plan's participants to make Employee Contributions and/or that allocates
Matching Contributions to participants in the plan.




1.72
403(b) Employee. The term 403(b) Employee means an Employee who is also an
employee of a Code §501(c)(3) organization and is eligible to make Elective
Deferrals to a Code §403(b) plan sponsored by the Employer.




1.73
Foreign Compensation. The term Foreign Compensation means amounts paid as
compensation to a Non-Resident Alien who is not a Participant in the Plan.




1.74
Forfeiture. The term Forfeiture means the amount by which a Participant's
Account balance attributable to Employer contributions exceeds his or her Vested
Interest in the Participant's Account balance attributable to Employer
contributions as of the date set forth in Section 3.10. The term Forfeiture also
means any amount that is removed from a Participant's Account pursuant to any
Employee Plans Compliance Resolution System (EPCRS) program or any other
correction guidance that is issued by the Internal Revenue Service. The term
Forfeiture also means the non-Vested portion of Matching Contributions that are
removed from a Participant's Account to correct Excess Aggregate Contributions,
and Matching Contributions (both the Vested and non-Vested portions) removed
from a Participant's Account because such Matching Contributions relate to
Excess Elective Deferrals, Excess Contributions, or Excess Aggregate
Contributions. No Forfeitures will occur solely because (a) a Participant
withdraws Employee Contributions from the Plan; (b) a Participant transfers
employment between Employers (or Affiliated Employers); or (c) a Participant
withdraws Elective Deferrals from the Plan.




1.75
Forfeiture Account. The term Forfeiture Account means the notational bookkeeping
account into which all Forfeitures are placed pending allocation (or other use).




1.76
Form W-2 Compensation. The term Form W-2 Compensation means wages within the
meaning of Code §3401(a), and all other payments of compensation to an Employee
by the Employer (in the course of the Employer's trade or business) for which
the Employer is required to furnish the Employee a written statement under Code
§§6041(d), 6051(a)(3), and 6052. Form W-2 Compensation will be determined
without regard to any rules under Code §3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
§3401(a)(2)).




1.77
HCE. The term HCE means any Highly Compensated Employee.


1.78
Highly Compensated Employee. The term Highly Compensated Employee means any
Employee who (a) was a 5% owner as defined in Code §416(i)(1)(B)(i) at any time
during the Plan Year or during the look-back year. In determining whether an
Employee is a HCE based on his or her status as a 5% owner, the look-back year
will be the 12-month period immediately preceding the Plan Year for which the
determination is being made; or (b) for the look-back year, had Compensation in
excess of $80,000 as adjusted under Code §415(d) (except that the base period
will be the calendar quarter ending September 30, 1996). In determining if an
Employee is a HCE based on Code §415(c)(3) Compensation, the look-back year will
be the 12-month period immediately preceding the Plan Year for which the
determination is being made, and the top paid group election in Code §414(q)(3)
will be applied. In determining if an individual is a highly compensated former
Employee, the rules under Regulation §1.414(q)-1T, A-4 and Notice 97-45 for
determining which Employees are HCEs for the Plan Year for which the
determination is being made will be applied. If the Employer maintains more than
one qualified retirement plan, this Section will be applied in a uniform,
consistent manner to all such plans.




1.79
Hour of Service. The term Hour of Service means with respect to any Plan
provision in which Service is determined by the Elapsed Time Method, each hour
for which an Employee is paid, or is entitled to payment, by the Employer or an
Affiliated Employer for the performance of duties. With respect to any Plan
provision in which Service is determined by the Counting of Hours Method, the
term Hour of Service means the following:



(a)
Determination of Hours. The term Hour of Service means (1) each hour for which
an Employee is paid, or entitled to payment, for the performance of duties for
the Employer or an Affiliated Employer, which will be



12



--------------------------------------------------------------------------------





credited to the Employee for the computation period in which the duties are
performed; (2) each hour for which an Employee is paid, or entitled to payment,
by the Employer or an Affiliated Employer on account of a period of time during
which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty or leave of absence,
except that no more than 501 Hours of Service will be credited under this clause
(2) for any single continuous period (regardless of whether such period occurs
in a single computation period); and (3) each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by the
Employer or an Affiliated Employer, except that the same Hours of Service will
not be credited both under clause (1) or clause (2), as the case may be, and
under this clause (3), and these Hours of Service will be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made. Hours of Service under this paragraph will be calculated and
credited pursuant to Department of Labor Regulation §2530.200b-2, which is
incorporated herein by reference. Furthermore, Hours of Service will be credited
for any individual who is considered to be an Employee under Code §414(n) or
Code §414(o).


(b)
Maternity or Paternity Leave. In determining whether a Break in Eligibility (or
Vesting) Service has occurred in a computation period for purposes of an
Employee's eligibility for Plan participation, Vesting, and benefit allocation
purposes, an individual on Maternity or Paternity Leave will receive credit for
up to 501 Hours of Service which would otherwise have been credited but for such
absence, or where hours cannot be determined, 8 Hours of Service per day of such
absence. The Hours of Service credited for a Maternity or Paternity Leave will
be credited in the computation period in which the absence begins if the
crediting is necessary to prevent a Break in Eligibility (or Vesting) Service in
that computation period, or in all other cases, in the following computation
period.



(c)
Use of Equivalencies. The Administrator may elect for all Employees or for one
or more different classifications of Employees (provided such classifications
are reasonable, are consistently applied, and are nondiscriminatory) to apply
one or more of the equivalency methods set forth in Department of Labor
Regulation §2530.200b-3.




1.80
Hourly Employees. The term Hourly Employee means an Employee paid primarily on
an hourly basis.




1.81
Immediately Distributable. The term Immediately Distributable means any part of
the Participant's benefit that could be distributed to the Participant (or his
or her surviving Spouse) before the Participant reaches (or would have reached
if not deceased) the later of Normal Retirement Age or age 62.


1.82
In-Plan Roth Rollover. The term In-Plan Roth Rollover means a rollover to a
Participant's Roth Elective Deferral Account from another account maintained on
behalf of the Participant under the Plan.




1.83
Key Employee. The term Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date is (a) an officer of the Employer having annual
Code §415(c)(3) Compensation greater than $130,000, as adjusted under Code
§416(i)(1); (b) a 5% owner of the Employer; or (c) a 1% owner of the Employer
having annual Code §415(c)(3) Compensation of more than $150,000. For purposes
of this Section, the Determination Date is, for any Plan Year subsequent to the
first Plan Year of the Plan, the last day of the preceding Plan Year. For the
first Plan Year of the Plan, the Determination Date is the last day of that
first Plan Year.




1.84
Leased Employee. The term Leased Employee means any person (other than an
Employee of the recipient-Employer) who, pursuant to an agreement between the
recipient-Employer and another person (the "Leasing Organization") has performed
services for the recipient-Employer (or for the recipient-Employer and related
persons determined under Code §414(n)(6)) on a substantially full time basis for
a period of at least one year, and such services are performed under primary
direction or control by the recipient-Employer. Contributions or benefits
provided to a Leased Employee by the Leasing Organization attributable to
services performed for the recipient-Employer will be treated as provided by the
recipient-Employer.




1.85
Life Expectancy (or Life Expectancy Rule). The term Life Expectancy (or Life
Expectancy Rule) means, for required distribution purposes, life expectancy as
computed by use of the Table in Regulation §1.401(a)(9)-9.





13



--------------------------------------------------------------------------------






1.86
Limitation Year. The term Limitation Year means the Plan Year. If the Limitation
Year is amended to a different 12-consecutive month period, then the new
Limitation Year must begin on a date within the Limitation Year in which the
amendment is made.




1.87
Matching Contribution. The term Matching Contribution means either (a) an ADP
Safe Harbor Matching Contribution; (b) an ACP Safe Harbor Matching Contribution;
(c) a Qualified Matching Contribution; (d) a Non-Safe Harbor Matching
Contribution; (e) a QACA Matching Contribution; or (f) a Non-Elective
Contribution made pursuant to USERRA, depending on the context in which the term
is used in the Plan.




1.88
Matching Contribution Account. The term Matching Contribution Account means the
sub-account to which a Participant's Matching Contributions are allocated.




1.89
Maternity or Paternity Leave. The term Maternity or Paternity Leave means an
Employee's absence from work because of (a) the Employee's pregnancy; (b) the
birth of the Employee's child; (c) the placement of a child with the Employee in
connection with the adoption of such child by the Employee; or (d) the need to
care for such child for a period beginning immediately following the child's
birth or placement as set forth above.




1.90
Merger and Acquisition Employee. The term Merger and Acquisition Employee means
an individual who becomes, or ceases to be, a member of a group described in
Code §414(b), (c), (m), or (o) during the transition period if the specific
conditions in Code §410(b)(6)(C)(i) are satisfied. For purposes of this
definition, the transition period will be as defined in Code § 410(b)(6)(C)(ii)
as the period beginning on the date of the change in members of a group and
ending on the last day of the first plan year beginning after the date of such
change.




1.91
Named Fiduciary. The term Named Fiduciary means the Administrator or other
fiduciary named by the Administrator to control and manage the operation and
administration of the Plan. To the extent authorized by the Administrator, a
Named Fiduciary may delegate its responsibilities to a third party or parties.




1.92
Non-Elective Contribution. The term Non-Elective Contribution means any ADP Safe
Harbor Non-Elective Contribution, Non-Safe Harbor Non-Elective Contribution,
Prevailing Wage Contribution or QACA Non-Elective Contribution, Top Heavy
Minimum Allocation or Gateway Allocation that is not used to offset any Matching
Contribution or is not treated as a Qualified Non-Elective Contribution or a
Qualified Matching Contribution, depending on the context in which the term is
used in the Plan.




1.92
Non-Highly Compensated Employee. The term Non-Highly Compensated Employee means
any Employee who is not a Highly Compensated Employee.




1.94
Non-Key Employee. The term Non-Key Employee means any Employee who is not a Key
Employee. A former Key Employee (a Key Employee during any Plan Year prior to
the Plan Year that includes the Determination Date) is a Non-Key Employee for
purposes of determining whether such former Key Employee is required to receive
a Top Heavy Minimum Allocation; however, a former Key Employee is ignored for
purposes of determining whether the Plan is Top Heavy.




1.95
Non-Resident Alien. The term Non-Resident Alien means an individual who is
neither a citizen of the United States of America (USA) nor a resident of the
USA within the meaning of Code §7701(b)(1)(A). Notwithstanding the foregoing,
when used for purposes of determining an ineligible class of Employees under
Section 2.1, the term Non-Resident Alien means a Non-Resident Alien (as defined
in the preceding sentence) who does not receive earned income (within the
meaning of Code §911(d)(2)) from the Employer which constitutes income from
sources within the United States (within the meaning of Code §861(a)(3)).




1.96
Non-Safe Harbor 401(k) Plan. The term Non-Safe Harbor 401(k) Plan means a 401(k)
Plan which does not automatically satisfy the ADP Test under Code §401(k).




1.97
Non-Safe Harbor 401(m) Plan. The term Non-Safe Harbor 401(m) Plan means a 401(m)
Plan which does not automatically satisfy the ACP Test under Code §401(m).





14



--------------------------------------------------------------------------------






1.98
Non-Safe Harbor Matching Contribution. The term Non-Safe Harbor Matching
Contribution means an Employer contribution made to this or any other defined
contribution plan on behalf of a Participant on account of a Participant's
Elective Deferrals and/or a Participant's Voluntary Employee Contributions made
by such Participant under a plan maintained by the Employer.




1.99
Non-Safe Harbor Matching Contribution Account. The term Non-Safe Harbor Matching
Contribution Account means the account to which a Participant's Non-Safe Harbor
Matching Contributions are allocated.




1.100
Non-Safe Harbor Non-Elective Contribution. The term Non-Safe Harbor Non-Elective
Contribution means an Employer contribution that is allocated to a Participant's
Non-Safe Harbor Non-Elective Contribution Account and that the Participant may
not elect to receive in cash until such contributions are distributed from the
Plan.




1.101
Non-Safe Harbor Non-Elective Contribution Account. The term Non-Safe Harbor
Non-Elective Contribution Account means the account to which a Participant's
Non-Safe Harbor Non-Elective Contributions are allocated.




1.102
Normal Form of Distribution. The term Normal Form of Distribution means the form
in which a Participant's benefit will be distributed absent an election to the
contrary.




1.103
Normal Retirement Age. The term Normal Retirement Age means the later of age 65
or the third anniversary of the date the Participant commenced participation in
the Plan. There is no mandatory retirement Age under the terms of the Plan.




1.104
Optional Form of Distribution. The term Optional Form of Distribution means a
form of distribution other than the Normal Form of Distribution set forth in
Section 5.1(a).




1.105
Otherwise Excludable Participant. The term Otherwise Excludable Participant
means a Participant in the Plan (or a Component of the Plan) who (a) has not
satisfied the statutory age and service requirements set forth in Code
§410(a)(1)(A), and (b) has not reached such Participant's "hypothetical entry
date,” which is the date that, had the Plan (or a Component of the Plan)
utilized the statutory age and service requirements under Code §410(a)(1)(A) as
the eligibility requirements, an Otherwise Excludable Participant would
hypothetically enter the Plan (or component) and would no longer be considered
an Otherwise Excludable Participant. The "hypothetical entry date" for purposes
of this Plan is the Employee's statutory entry date under Code §410(a)(4) after
the Employee satisfies the statutory age and service requirements under Code
§410(a)(1)(A).


1.106
Participant. The term Participant means an Eligible Employee who has commenced
participation in the Plan (or a Component of the Plan) by satisfying the
eligibility and entry date requirements and on whose behalf the Plan continues
to maintain a Participant's Account, subject to the following provisions:



(a)
Included Individuals. The term Participant will include (1) individuals who are
eligible to enter into a Salary Deferral Agreement but have not elected to do
so; (2) individuals who have Terminated Employment but have not yet received a
distribution of their entire Vested Account; (3) individuals who have Terminated
Employment with no Vested Interest who are earning or retaining credited service
under the Plan; (4) retired individuals or individuals who have incurred a
Termination of Employment and are currently receiving distributions from the
Plan; (5) retired individuals who have incurred a Termination of Employment and
are entitled to future benefits from the Plan; and (6) deceased individuals who
have one or more Beneficiaries receiving or entitled to receive benefits under
the Plan.



(b)
Excluded Individuals. The term Participant will not include (1) any non-Vested
former Employee who has incurred a Break in Eligibility Service; (2) any former
Employee who has received a distribution of his or her Vested Aggregate Account;
(3) any individual to whom an insurance company has made an irrevocable
commitment to pay all the benefits to which the individual is entitled under the
Plan; and


(4) any alternate payee under a QDRO.



1.107
Participant's Account. The term Participant's Account means the account which
represents the undistributed value of the following amounts which have been
allocated to the Plan on behalf of a Participant: (a) Employer contributions;



15



--------------------------------------------------------------------------------





(b) earnings/losses; (c) Forfeitures; and (d) the proceeds of any Policies
purchased on the Participant's life under Section 7.2.



1.108
Participant's Account Balance. The term Participant's Account Balance means the
Participant's Account balance as of the last Valuation Date in the calendar year
immediately preceding the Distribution Calendar Year (the "valuation calendar
year") increased by any contributions made and allocated or Forfeitures
allocated to the account as of dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The Participant's Account Balance for the
valuation calendar year includes any amounts rolled over or transferred to the
Plan either in the valuation calendar year or in the Distribution Calendar Year
if distributed or transferred in the valuation calendar year. This definition
only applies to required minimum distributions under Section 5.21.




1.109
Part-Time Employee. The term Part-Time Employee means any person who is
customarily employed by an Employer on a part-time, temporary, or irregular
basis and is customarily credited with fewer than 1,000 Hours of Service per
Plan Year.




1.110
Period of Service and 1-Year Period of Service. The term Period of Service means
a period of time during which the Employee is employed with the Employer, an
Affiliated Employer or an Adopting Employer, commencing on an Employee's
Employment Commencement Date or Reemployment Commencement Date and ending on the
date that the Employee's Period of Severance begins. The term 1-Year Period of
Service means a twelve consecutive month Period of Service. An Employee will
receive credit for Periods of Service of less than 12-consecutive months by
aggregating (subject to the limitations set forth in Sections 1.181 and 1.182)
all non-successive Periods of Service and all Periods of Service which are
fractional years or which do not constitute a whole 1-Year Period of Service,
regardless of whether they are consecutive. Fractional periods of a year are
expressed in terms of days, on the basis that a day of service is credited if an
Employee is credited with an Hour of Service during such day, and on the basis
that 12 months of service (30 days being deemed to be a month of service in the
case of the aggregation of fractional months of service) or 365 days of service
equals a 1-Year Period of Service. An Employee will also be credited for all
purposes, as applicable, with a fractional Period of Service for any Period of
Severance that is less than a 1-Year Period of Severance.




1.111
Period of Severance. The term Period of Severance means a continuous period of
time during which the Employee is not employed by the Employer. A Period of
Severance begins on the earlier of (a) the date on which an Employee retires,
dies, quits or is discharged from employment by the Employer or an Affiliated
Employer, or (b) the first anniversary of the first date on which an Employee
remains absent from service with the Employer or an Affiliated Employer (with or
without pay) for any reason other than the Employee retiring, dying, quitting or
being discharged from employment by the Employer or an Affiliated Employer, such
as for vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence. However, in the case of an
Employee who is absent from work for Maternity or Paternity Leave, the
12-consecutive month period beginning on the first anniversary of the first date
of such absence under clause (b) of the previous sentence will not constitute a
Period of Severance. A Period of Severance ends as of an Employee's Reemployment
Commencement Date. The term 1-Year Period of Severance means a 12-consecutive
month Period of Severance during which an Employee fails to perform an Hour of
Service.




1.112
Permissive Aggregation Group. The term Permissive Aggregation Group means a
group consisting of the Required Aggregation Group plus any other plan or plans
of the Employer which, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Code §401(a)(4) and §410.




1.113
Plan. The term Plan means the SCI 401(k) Retirement Savings Plan (including any
Addenda), as amended from time to time.




1.114
Plan Year. The term Plan Year means the Plan's twelve consecutive month
accounting year beginning January 1st and ending the following December 31st. If
the Plan Year is changed, a short Plan Year will be established beginning the
day after the last day of the Plan Year in effect before the change and ending
on the last day of the new Plan Year.





16



--------------------------------------------------------------------------------






1.115
Policy. The term Policy means a life insurance policy or annuity contract
purchased by the Plan pursuant to the provisions of Section 7.2 of the Plan.




1.116
Post-Severance Compensation. The term Post-Severance Compensation means, for
Limitation Years that begin on or after July 1, 2007 (or any earlier date
elected by prior amendment), amounts paid by the later of 2½ months after an
Employee's Termination of Employment or the end of the Limitation Year that
includes the date of the Employee's Termination of Employment, provided the
payment (a) is regular compensation for services during the Employee's regular
working hours, or compensation for services outside the Employee's regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a severance from employment, the payments
would have been paid to the Employee while the Employee continued in employment
with the Employer; or (b) is for unused accrued vacation. Any payments not
described above will not be considered Post-Severance Compensation if paid after
Termination of Employment, even if they are paid by the later of 2½ months after
Termination of Employment or the end of the Limitation Year that includes the
date of Termination of Employment.




1.117
Post-Year End Compensation. The term Post-Year End Compensation means amounts
earned but not paid during the Limitation Year solely because of the timing of
pay periods and pay dates.




1.118
Pre-Tax Elective Deferral. The term Pre-Tax Elective Deferral means an Elective
Deferral that is not includible in gross income at the time deferred.




1.119
Pre-Tax Elective Deferral Account. The term Pre-Tax Elective Deferral Account
means the sub-account to which a Participant's Pre-Tax Elective Deferrals are
allocated.




1.120
Prior Year Testing Method. The term Prior Year Testing Method means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are HCEs for the current Plan Year is compared to the
ADP for Participants who are NHCEs for the prior Plan Year; and (b) for purposes
of the ACP Test, the ACP for Participants who are HCEs for the current Plan Year
is compared to the ACP for Participants who are NHCEs for the prior Plan. For
the first Plan Year that Participants are permitted (or required) to make
Elective Deferrals and this is not a successor plan, the ADP/ACP for
Participants who are NHCEs for the prior Plan Year will be the greater of 3% or
the ADP/ACP for Participants who are NHCEs for the first Plan Year.




1.121
Puerto Rico Based Employees. The term Puerto Rico Based Employees means an
Employee who resides in Puerto Rico.


1.122
QACA. The term QACA means a Qualified Automatic Contribution Arrangement.




1.123
QACA Safe Harbor Contribution. The term QACA Safe Harbor Contribution means
either a QACA ADP Safe Harbor Matching Contribution and/or a QACA ADP Safe
Harbor Non-Elective Contribution.




1.124 QACA ADP Safe Harbor Matching Contribution. The term QACA ADP Safe Harbor
Matching Contribution means a Matching Contribution made by the Employer to this
Plan, or to any other Employer-sponsored defined contribution plan, that falls
within the safe harbor requirements of Code §401(k)(13) and is intended to
automatically satisfy the ADP Test and the ACP Test for a Plan Year.



1.125
QACA ADP Safe Harbor Matching Contribution Account. The term QACA ADP Safe
Harbor Matching Contribution Account means the account to which a Participant's
QACA ADP Safe Harbor Matching Contributions are credited.




1.126
QACA ADP Safe Harbor Non-Elective Contribution. The term QACA ADP Safe Harbor
Non-Elective Contribution means a Non-Elective Contribution made by the Employer
to this Plan, or to any other Employer-sponsored defined contribution plan, that
falls within the safe harbor requirements of Code §401(k)(13) and is intended to
automatically satisfy the ADP Test for a Plan Year.




1.127
QACA ADP Safe Harbor Non-Elective Contribution Account. The term QACA ADP Safe
Harbor Non-Elective Contribution Account means the account to which a
Participant's QACA ADP Safe Harbor Non-Elective Contributions are credited.



17



--------------------------------------------------------------------------------








1.128
QACA Safe Harbor 401(k) Plan. The term QACA Safe Harbor 401(k) Plan means a
401(k) Plan which automatically satisfies the ADP Test in accordance with one of
the methods described in Code §401(k)(13).




1.129
QJSA. The term QJSA means a Qualified Joint and Survivor Annuity.




1.130
QJSA Requirements. The term QJSA Requirements means, with respect to a
referenced portion of a Participant's benefit, that such benefit is subject to
the requirements of Code §401(a)(11) and Code §417.




1.131
QMAC. The term QMAC means a Qualified Matching Contribution.




1.132
QNEC. The term QNEC means a Qualified Non-Elective Contribution.




1.133
QPSA. The term QPSA means a Qualified Preretirement Survivor Annuity.




1.134
Qualified Automatic Contribution Arrangement. The term Qualified Automatic
Contribution Arrangement means an Automatic Contribution Arrangement that
satisfies applicable uniformity and notice requirements, and under which the
Employer makes a QACA ADP Safe Harbor Matching Contribution or QACA ADP Safe
Harbor Non-Elective Contribution.




1.135
Qualified Joint and Survivor Annuity. The term Qualified Joint and Survivor
Annuity or QJSA means, with respect to a Participant who is married on the
Annuity Starting Date and has not died before such date, an immediate annuity
for the life of the Participant with a survivor annuity for the life of the
Participant's surviving Spouse which is not less than 50% nor more than 100% of
the annuity that is payable during the joint lives of the Participant and his or
her Spouse and which is the amount of annuity which can be purchased with the
Participant's Vested Aggregate Account. The actual survivor annuity percentage
will be elected by the Participant when the Qualified Joint and Survivor Annuity
is to be distributed, but will be 50% if no election is made. With respect to a
Participant who is not married on the Annuity Starting Date and has not died
before such date, the term "Qualified Joint and Survivor Annuity" means an
immediate annuity for his or her life.




1.136
Qualified Matching Contribution. The term Qualified Matching Contribution means
a Matching Contribution made to this Plan, or to any other defined contribution
plan sponsored by the Employer, that is used to satisfy the ADP Test, the ACP
Test or the Top Heavy Minimum Allocation requirement, and that is subject to the
distribution and non-forfeitability requirements of Code §401(k) when made to
the Plan. The Employer may elect to treat all or any portion of a Non-Safe
Harbor Matching Contribution as a QMAC.




1.137
Qualified Matching Contribution Account. The term Qualified Matching
Contribution Account means the account to which a Participant's Qualified
Matching Contributions are allocated.




1.138
Qualified Military Service. The term Qualified Military Service means any
service in the uniformed services (under chapter 43 of title 38, United States
Code) by any individual if such individual is entitled to reemployment rights
under the Uniformed Services Employment and Reemployment Rights Act of 1994.




1.139
Qualified Non-Elective Contribution. The term Qualified Non-Elective
Contribution means a Non-Elective Contribution made to this Plan, or any other
defined contribution plan sponsored by the Employer, that is used to satisfy the
ADP Test, the ACP Test or the Top Heavy Minimum Allocation requirement, and that
is subject to the distribution and non-forfeitability requirements of Code
§401(k) when made to the Plan. The Employer may elect to treat all or any
portion of a Non-Safe Harbor Non-Elective Contribution as a QNEC.




1.140
Qualified Non-Elective Contribution Account. The term Qualified Non-Elective
Contribution Account means the account to which a Participant's Qualified
Non-Elective Contributions are allocated.




1.141
Qualified Pre-Retirement Survivor Annuity The term Qualified Pre-Retirement
Survivor Annuity means an annuity payable for the life of a deceased
Participant's surviving Spouse which is equal to the amount of benefit which can
be purchased by 50% of the deceased Participant's Vested Aggregate Account
balance, determined at the



18



--------------------------------------------------------------------------------





date of death. In determining a Participant's Vested Aggregate Account balance,
any security interest held by the Plan because of a loan outstanding to the
Participant will be taken into account.



1.142
Reemployment Commencement Date. The term Reemployment Commencement Date means
the first day on which an Employee is credited with an Hour of Service with
respect to an Employer or an Affiliated Employer following the Employee's
Termination of Employment.




1.143
Regulation. The term Regulation means any regulation promulgated by the
Secretary of the Treasury or any delegates thereof, as amended and/or renumbered
from time to time. If this Plan references a regulation that is promulgated by
any other Department, Agency, Commission, or other federal entity, then the name
of such Department, Agency, Commission, or other federal entity will be
referenced with such regulation.




1.144
Required Aggregation Group. The term Required Aggregation Group means a group
consisting of (a) each qualified plan of the Employer in which at least one Key
Employee participates (or participated) at any time during the Plan Year
containing the Determination Date or during any of the four preceding Plan Years
(regardless of whether the plan has terminated); and (b) any other qualified
plan of the Employer which enables a plan described in clause (a) above to
satisfy the requirements of Code §401(a)(4) or §410.




1.145 Required Beginning Date. The term Required Beginning Date means, with
respect to a Participant who is a 5% owner as defined in Code §416, April 1st of
the calendar year following the calendar year in which the Participant reaches
age 70½. With respect to a Participant who is not a 5% owner, the term Required
Beginning Date means the April 1st of the calendar year following the later of
the calendar year in which the Participant reaches age 70½ or in which the
Participant actually retires, subject to paragraphs (a), (b) and (c) below:


(a)
Election to Defer Distribution. Any Participant other than a 5% owner who
attains age 70½ after 1995 may elect by April 1 of the calendar year following
the calendar year in which the Participant attains age 70½ (or by December 31,
1997 in the case of a Participant who attains age 70½ in 1996), to defer
distributions until April 1 of the calendar year following the calendar year in
which he retires. If no such election is made, the Participant will begin
receiving distributions by April 1 of the calendar year following the calendar
year in which such Participant attains age 70½.



(b)
Election to Suspend Distribution. Any Participant other than a 5% owner who
attains age 70½ prior to 1997 may elect to cease distributions and recommence by
April 1 of the calendar year following the calendar year in which he or she
retires. In such an event, the Administrator may, on a uniform
non-discriminatory basis, elect that a new Annuity Starting Date will occur upon
the distribution recommencement date.



(c)
Elimination of Pre-Retirement Age 70½ Distribution Option. The pre-retirement
Age 70½ distribution option will only be eliminated for Employees who reach age
70½ in or after a calendar year that begins after the later of December 31, 1998
or the adoption date of the GUST restatement of this Plan. The pre-retirement
age 70½ distribution option is an optional form of benefit under which benefits
payable in a particular distribution form (including any modifications that may
be elected after benefit commencement) begin at a time during the period that
begins on or after January 1st of the calendar year in which an Employee reaches
Age 70½ and ends April 1 of the immediately following calendar year.




1.146
Rollover Contribution. The term Rollover Contribution means an amount which may
be contributed to the Plan by an individual eligible under Section 3.13 to make
such contributions to the Plan. Such amount must be an Eligible Rollover
Distribution as set forth in Code and in a form acceptable to the Administrator.




1.147
Rollover Contribution Account. The term Rollover Contribution Account means the
account to which a Participant's Rollover Contributions are allocated.




1.148
Roth Elective Deferral. The term Roth Elective Deferral means an Elective
Deferral designated irrevocably by the Participant at the time of the cash or
deferred election as an Elective Deferrals that is being made in lieu of all or
a portion of the Pre-Tax Elective Deferrals the Participant is otherwise
eligible to make under the Plan; and is treated by the Employer as includible in
the Participant’s income at the time the Participant would have received that
amount in cash if the Participant had not made a cash or deferred election.



19



--------------------------------------------------------------------------------








1.149
Roth Elective Deferral Account. The term Roth Elective Deferral Account means
the account to which a Participant's Roth Elective Deferrals are allocated. No
contributions other than Roth Elective Deferrals, and properly attributable
earnings or losses thereon, will be credited to such account. The Plan will
maintain a record of the amount of Roth Elective Deferrals in each Roth Elective
Deferral Account. Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Elective Deferral Account and the Participant’s other accounts under the Plan.




1.150
Salaried Employee. The term Salaried Employee means an Employee paid primarily
in the form of salary.




1.151
Self-Employed Individual. The term Self-Employed Individual means an individual
who owns an interest in the Employer (other than stock) and has Earned Income
for the taxable year from the trade or business for which the Plan is
established, or would have had Earned Income but for the fact that the trade or
business had no net profits for the taxable year.




1.152
Service. The term Service means a Year of Eligibility Service in the context of
Plan provisions that relate to determining an Employee's eligibility to
participate in the Plan, and a Year of Vesting Service in the context of Plan
provisions that relate to determining a Participant's Vested Interest in his or
her Participant's Account.




1.153
Sponsoring Employer. The term Sponsoring Employer means Service Corporation
International (and any successor thereto that elects to assume sponsorship of
this Plan).




1.154
Spouse. The term Spouse means the person to whom the Participant is legally
married.




1.155
Temporary Employee. The term Temporary Employee means an Employee employed on a
temporary or periodic basis pursuant to which such Employee from time to time
accepts, at his sole discretion, job assignments having a fixed or limited
duration, such as (but not limited to) special projects to cover unusual or
cyclical employment needs at potentially varying rates of compensation with each
job assignment and who is classified in the Employer’s records as a Temporary
Employee.




1.156
Terminated (or Terminates) Employment. The terms Terminated Employment and
Terminates Employment mean that a person has incurred a Termination of
Employment.




1.157
Terminated Participant. The term Terminated Participant means a Participant who
has Terminated Employment for reasons other than retirement, death or
Disability.




1.158
Termination of Employment. The term Termination of Employment means that a
person ceases to be an Employee with the Employer or an Affiliated Employer,
taking into account: (a) the existence of a controlled group or an affiliated
service group; (b) whether the person has gone to work for an Adopting Employer;
(c) whether the person's new employer has been substituted as the sponsor of the
Plan (or a spun-off portion of the Plan); and (d) whether there has been a
transfer of Plan assets and liabilities of the person's benefits from this Plan
to a plan sponsored by the person's new employer.




1.159
Top Heavy. The term Top Heavy means, for the Plan Year containing the
Determination Date, (a) if this Plan is not part of any Required Aggregation
Group or Permissive Aggregation Group, that the Top Heavy Ratio for this Plan
exceeds 60%; (b) if this Plan is a part of a Required Aggregation Group but not
part of a Permissive Aggregation Group, that the Top Heavy Ratio for the
Required Aggregation Group exceeds 60%; or (c) if this Plan is a part of a
Required Aggregation Group and part of a Permissive Aggregation Group, that the
Top Heavy Ratio for the Permissive Aggregation Group exceeds 60%.




1.160
Top Heavy Minimum Allocation. The term Top Heavy Minimum Allocation means, if a
defined benefit plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group with this Plan, an amount of Employer contributions and
Forfeitures equal to an Employee's Code §415(c)(3) Compensation multiplied by
the lesser of 3% or the largest percentage of Employer contributions (including
any Elective Deferrals made on behalf of a Key Employee to a 401(k) Plan
maintained by the Employer) and Forfeitures that are allocated to the
Participant's Account of a Key Employee for that Plan Year, expressed as a
percentage of such Key Employee's Code §415(c)(3)



20



--------------------------------------------------------------------------------





Compensation. However, (a) Elective Deferrals made on behalf of a Participant to
a 401(k) Plan (and, for Plan Years beginning before 2002, Matching
Contributions) cannot be used to satisfy the Top Heavy Minimum Allocation; (b)
the Top Heavy Minimum Allocation is determined without regard to any Social
Security contribution; and (c) the Top Heavy Minimum Allocation, to the extent
required to be non-forfeitable under Code §416(b), may not be forfeited under
Code §411(a)(3)(B) or §411(a)(3)(D).



1.161
Top Heavy Ratio. The term Top Heavy Ratio means for Plan Years beginning on or
after January 1, 2002, in determining if this Plan is Top Heavy, a ratio that is
calculated in accordance with the following provisions:



(a)
Employer Only Maintains DC Plans. If the Employer maintains one or more defined
contribution plans (including any simplified employee pension plan) and the
Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, then
the Top Heavy Ratio for this Plan alone, for the Required Aggregation Group, or
for the Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances of all Key Employees
as of the Determination Date(s) (including any part of any Participant's Account
balance distributed during the 1-year period ending on the Determination
Date(s); however, including any part of any Participant's Account balance
distributed during the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than Termination of Employment,
death, or Disability), and the denominator of which is the sum of all
Participant's Account balances (including any part of any Participant's Account
balance distributed in the 1-year period ending on the Determination Date(s);
however, including any part of any Participant's Account balance distributed
during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason other than Termination of Employment, death, or
Disability), both computed in accordance with Code §416 and the Regulations
thereunder. Both the numerator and denominator of the Top Heavy Ratio are
increased to reflect any contribution that is not actually made as of the
Determination Date, but which is required to be taken into account on that
Determination Date under Code §416 and the Regulations thereunder.



(b)
Employer Maintains Both DB and DC Plans. If the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the 5-year period ending on the Determination Date(s) has or has had any
accrued benefits, then the Top Heavy Ratio for any Required Aggregation Group or
for any Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with paragraph (a), and the present value of accrued benefits under
the aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the
Participant's Account balances under the aggregated defined contribution plan(s)
for all Participants, determined in accordance with paragraph (a) above, and the
present value of accrued benefits under the defined benefit plan(s) for all
Participants as of the Determination Date(s), all determined in accordance with
Code §416 and the Regulations thereunder. The accrued benefits under a defined
benefit plan in both the numerator and denominator of the Top Heavy Ratio are
increased for any distribution of an accrued benefit made in the 1-year period
ending on the Determination Date (or the 5-year period ending on the
Determination Date in the case of a distribution made for a reason other than
Termination of Employment, death, or Disability).



(c)
Value of Participant's Account Balances and the Present Value of Accrued
Benefits. For purposes of paragraphs (a) and (b), the value of the Participant's
Account balances and the present value of accrued benefits will be determined as
of the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date, except as provided in Code §416 and the
Regulations for the first and second Plan Years of a defined benefit plan. The
Participant's Account balances and accrued benefits will be disregarded for a
Participant (1) who is not a Key Employee during the 12-month period ending on
the Determination Date but was a Key Employee in a prior year, or (2) who has
not been credited with at least one Hour of Service with any Employer
maintaining the Plan at any time during the 1-year period ending on the
Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. Deductible employee contributions will not be taken into account in
computing the Top Heavy Ratio. When aggregating plans, the value of the
Participant's Account balances



21



--------------------------------------------------------------------------------





and accrued benefits will be calculated with reference to the Determination
Dates that fall within the same calendar year. The accrued benefit of a
Participant other than a Key Employee will be determined under (1) the method,
if any, that uniformly applies for accrual purposes under all defined benefit
plans maintained by the Employer, or (2) if there is no such method, then as if
such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional rule of Code §411(b)(1)(C).


(d)
Computing Present Values. In establishing the present value of accrued benefits
to compute the Top Heavy Ratio, benefits not in pay status are handled on the
basis that retirement occurs on the automatic vesting date or, if later, the
date of reference. Benefits are discounted only for interest and mortality.
Unless different actuarial assumptions are elected in an administrative policy
that is promulgated under Section 8.6 by the Administrator, the following
factors apply: (1) with respect to the interest assumption: (A) pre-retirement:
6% interest, and (B) post-retirement: 5% interest; and (2) with respect to the
mortality assumption: (A) pre-retirement: no mortality assumption, and (B)
post-retirement: the mortality assumption will be the 1994 Group Annuity
Reserving Mortality Table projected to 2002 based on a fixed blend of 50% of the
unloaded Male mortality rates and 50% of the unloaded Female mortality rates
(the 1994 GAR Mortality Table) as set forth in Revenue Ruling 2001-62.




1.162
Traditional ADP Safe Harbor Matching Contribution. The term Traditional ADP Safe
Harbor Matching Contribution means a Matching Contribution made to this Plan, or
to any other defined contribution plan sponsored by the Employer, that falls
within the safe harbor requirements of Code §401(k)(12) and is intended to
automatically satisfy the ADP and/or ACP Test for a Plan Year. Such
contributions can be either "basic" or "enhanced" as may be set forth in Section
3.5.




1.163
Traditional ADP Safe Harbor Matching Contribution Account. The term Traditional
ADP Safe Harbor Matching Contribution Account means the account to which a
Participant's Traditional ADP Safe Harbor Matching Contributions are credited.




1.164
Traditional ADP Safe Harbor Non-Elective Contribution. The term Traditional ADP
Safe Harbor Non-Elective Contribution means a Non-Elective Contribution made to
this Plan, or any other defined contribution plan sponsored by the Employer,
that falls within the ADP Safe Harbor requirements of Code §401(k)(12) and is
intended to automatically satisfy the ADP Test for a Plan Year. Such
contributions can be either "mandatory" or "contingent" as may be set forth in
Section 3.5.




1.165
Traditional ADP Safe Harbor Non-Elective Contribution Account. The term
Traditional ADP Safe Harbor Non-Elective Contribution Account means the account
to which a Participant's Traditional ADP Safe Harbor Non-Elective Contributions
are credited.




1.166
Traditional ADP Safe Harbor Contribution. The term Traditional ADP Safe Harbor
Contribution means a Traditional ADP Safe Harbor Matching Contribution or a
Traditional ADP Safe Harbor Non-Elective Contribution.




1.167
Traditional Safe Harbor 401(k) Plan. The term Traditional Safe Harbor 401(k)
Plan means a 401(k) Plan that automatically satisfies the ADP Test in accordance
with one of the methods described in Code §401(k)(12).




1.168
Traditional Safe Harbor Notice. The term Traditional Safe Harbor Notice means a
comprehensive notice provided by the Employer to each Safe Harbor Participant
that explains his or her rights and obligations under the Plan and that is
written in a manner calculated to be understood by the average Safe Harbor
Participant. Such notice must also comply with the requirements set forth in
Regulation §1.401(k)-3(d) and, if applicable, Regulation §1.401(m)-3(e).




1.169
Transfer Contribution. The term Transfer Contribution means a non-taxable
transfer of a Participant's benefit directly or indirectly from another
qualified plan to this Plan. Transfer Contributions include assets transferred
to this Plan from another plan as a result of a merger or similar transaction
involving this Plan and the other plan. Any direct or indirect
trustee-to-trustee transfer of assets from a defined benefit plan, a money
purchase plan, a target benefit plan, a stock bonus plan, or a profit sharing
plan that provided for a life annuity form of payment to the Participant will be
considered a Transfer Contribution. Elective Deferrals, QNECs, QMACs, ADP Safe
Harbor Non-Elective Contributions, or ADP Safe Harbor Matching Contributions
that are transferred to this Plan in a direct or



22



--------------------------------------------------------------------------------





indirect trustee-to-trustee transfer from another qualified plan and that remain
subject to the distribution restrictions set forth in Regulation §1.401(k)-1(d)
will also be considered a Transfer Contribution. The assets that are transferred
from another qualified plan in a plan-to-plan elective transfer pursuant to
Section 11.4 will also be considered a Transfer Contribution.



1.170
Transfer Contribution Account. The term Transfer Contribution Account means the
account to which a Participant's Transfer Contributions, if any, are allocated.




1.171
True-Up Contribution. The term True-Up Contribution means an additional Employer
contribution made on behalf of a Participant equal to the difference between (a)
an allocation to a Participant, and (b) the allocation a Participant would be
entitled to receive if the Allocation Period applied to such contribution was a
12-month computation period.




1.172
Trustee. The term Trustee means the persons or entity named as trustee or
trustees of the Trust.




1.173
Trust (or Trust Fund). The terms Trust and Trust Fund mean the assets of the
Plan.




1.174
Union Employee. The term Union Employee means an Employee whose employment is
governed by a collective bargaining agreement between Employee representatives
and the Employer in which retirement benefits were the subject of good faith
bargaining unless such agreement expressly provides for the inclusion of such
Employees as Participants in the Plan.




1.175
Valuation Date. The term Valuation Date means the date when the value of the
Trust Fund is determined. A Valuation Date of the Trust Fund must occur as of
the last day of each Plan Year. However, the Administrator can value all or any
portion of the assets of the Trust Fund more frequently, including, but not
limited to, semi-annually, quarterly, monthly, daily; or on each Plan Entry Date
the Administrator may implement any additional Valuation Dates for any reason.
For purposes of calculating the Top Heavy Ratio under Section 3.9, the term
Valuation Date means the date when the Participant's Account balances or accrued
benefits are valued.




1.176
Vested Aggregate Account. The term Vested Aggregate Account means a
Participant's Vested Interest in the aggregate value of his or her Participant's
Account and any accounts attributable to the Participant's own Plan
contributions (including the Participant's Rollover Contribution Account and
Transfer Contribution Account).




1.177
Vested, Vested Interest or Vesting. The terms Vested, Vested Interest and
Vesting mean a Participant's non-forfeitable percentage in an account maintained
on his or her behalf under the Plan. A Participant's Vested Interest in his or
her Participant's Account will be determined in accordance with Section 4.5.




1.178
Vesting Computation Period. The term Vesting Computation Period means a period
of twelve consecutive months used in determining a Participant's Vested Interest
in the Plan (or in a component of the Plan). Each Vesting Computation Period
will consist of each Plan Year. If a Vesting Computation Period is less than
twelve consecutive months and the Hours of Service requirement set forth herein
is greater than one Hour of Service, then such Hours of Service requirement will
be proportionately reduced in determining whether an Employee is credited with a
Year of Vesting Service during the short Vesting Computation Period.
Alternatively, with respect to a short Vesting Computation Period, an Employee
will be credited with a Year of Vesting Service pursuant to Department of Labor
Regulation §2530.203‑2(c).




1.179
Voluntary Employee Contribution. The term Voluntary Employee Contribution means
an Employee Contribution which is made voluntarily to the Plan by a Participant.




1.180
Voluntary Employee Contribution Account. The term Voluntary Employee
Contribution Account means the sub-account to which a Participant's Voluntary
Employee Contributions, if any, are allocated.




1.181
Year of Eligibility Service. The term Year of Eligibility Service means a 1-year
Period of Service. A Participant's Years of Eligibility Service will be used to
determine his or her eligibility to participate in the Plan. All of an
Employee's Years of Eligibility Service are counted in determining his or her
eligibility to participate, subject to the following provisions:



23



--------------------------------------------------------------------------------







(a)
Eligibility Rule of Parity. In the case of a Participant who does not have a
Vested Interest in his or her Participant's Account, Years of Eligibility
Service credited before a period of consecutive Breaks in Eligibility Service
will not be counted in determining the Participant's eligibility to participate
in the Plan (or in a Component of the Plan) if the number of consecutive Breaks
in Eligibility Service in such period equals or exceeds the greater of five or
the aggregate number of Years of Eligibility Service credited before such
breaks. Such aggregate number of Years of Eligibility Service will not include
any Years of Eligibility Service disregarded under the preceding sentence by
reason of prior Breaks in Eligibility Service. If a Participant's Years of
Eligibility Service are disregarded pursuant to the preceding, such Participant
will be treated as a new Employee for eligibility purposes. If a Participant's
Years of Eligibility Service may not be disregarded pursuant to the preceding,
such Participant will continue to participate in the Plan, or, if terminated,
will participate immediately upon reemployment.

    
(b)
Ignoring Eligibility Service If the Service Requirement Is More Than One Year.
If this Plan (or a Component of the Plan) at any time provides (1) that an
Employee must complete more than one Year of Eligibility Service for eligibility
purposes, and (2) that such Employee will have a 100% Vested Interest in his or
her Participant's Account (or the subaccount that relates to such component)
upon becoming a Participant in the Plan, then with respect to an Employee who
incurs a Break in Eligibility Service before satisfying such eligibility
requirement, the Employee's Years of Eligibility Service credited prior to the
Break in Eligibility Service will not be counted for eligibility purposes.

(c)
Prior Service Credit. If the Employer maintains (or has ever maintained) any
plan of a predecessor employer, then Service during the existence of the
predecessor plan with the predecessor employer will be credited as Years of
Eligibility Service with the Employer. In addition, an Employee will receive
credit for all Years of Eligibility Service with (1) the Wilson Financial Group
(excluding the Kelly Funeral Home, Inc. division); and (2) the Keystone Group in
determining eligibility to participate in the Elective Deferral Component of the
Plan, the Non-Safe Harbor Matching Contribution Component of the Plan, and the
Non-Safe Harbor Non-Elective Contribution Component of the Plan. If the Employer
does not maintain (and has never maintained) any plan of a predecessor employer
and Service with the employers described in the preceding sentence exceeds five
Years of Eligibility Service, then the crediting of such Service must comply
with the requirements of Regulation §1.401(a)(4)-11(d).




1.182
Year of Vesting Service. The term Year of Vesting Service means a Vesting
Computation Period in which a Participant is credited with at least 1,000 Hours
of Service. A Participant's Years of Vesting Service will be used to determine
the Participant's Vested Interest in his or her Participant's Account. All of an
Employee's Years of Vesting Service are counted in making such determination,
subject to the following provisions:



(a)
Five-Year Break in Vesting Service Rule. In the case of a Participant (whether
Vested or not) who has incurred five consecutive Breaks in Vesting Service, all
Years of Vesting Service credited after such breaks will not be counted in
determining the Participant's Vested Interest in his or her Participant's
Account balance that accrued before such breaks, but both pre-break Years of
Vesting Service and post-break Years of Vesting Service will be counted in
determining the Vested Interest in his or her Participant's Account balance that
accrues after such breaks. In the case of a Participant who has not incurred
five consecutive Breaks in Vesting Service, both the pre-break Years of Vesting
Service and the post-break Years of Vesting Service will be counted in
determining the Participant's Vested Interest in his or her pre-break and
post-break Participant's Account balance.



(b)
Vesting Rule of Parity. If a non-Vested Participant has incurred five or more
consecutive Breaks in Vesting Service, Years of Vesting service credited prior
to such breaks will not be counted in determining the Participant's Vested
Interest if the number of consecutive Breaks in Vesting Service is less than the
number of Years of Vesting Service. In applying the rule of parity under this
paragraph, a Participant who has an Elective Deferral Account balance is not
considered to be a non-Vested Participant.



(c)
Prior Service Credit. If the Employer maintains (or has ever maintained) any
plan of a predecessor employer, then Service during the existence of the
predecessor plan with the predecessor employer will be credited as Years of
Vesting Service with the Employer. In addition, an Employee will receive credit
for all Years of Vesting Service with (1) Wilson Financial Group (excluding the
Kelly Funeral Home, Inc. division); and (2)



24



--------------------------------------------------------------------------------





Keystone Group in determining the Vested Interest in the Participant's Non-Safe
Harbor Matching Contribution Account and Non-Safe Harbor Non-Elective
Contribution Account. Additionally, an Employee shall be credited with all Years
of Vesting Service completed prior to a Break in Service if such Employee had a
non-forfeitable accrued benefit under the SCI Cash balance Plan or SCI Pension
Plan at the time he or she first incurred a 1-year Break in Service. If the
Employer does not maintain (and has never maintained) any plan of a predecessor
employer and Service with the employers described in the preceding sentence
exceeds five Years of Vesting Service, then the crediting of such Service must
comply with the requirements of Regulation §1.401(a)(4)-11(d).

Article 2

Plan Participation



2.1
Eligibility and Entry Date Requirements. An Eligible Employee who was a
Participant on December 31, 2015 will continue to participate in the Plan.
Otherwise, an Eligible Employee will become eligible to enter the Plan as a
Participant in accordance with the following provisions:



(a)
Elective Deferrals. An Eligible Employee will be eligible to enter the Elective
Deferral Component of the Plan as a Participant in accordance with the following
provisions:



(1)
Eligible Employees. For purposes of Section 2.1(a), all Employees are Eligible
Employees except for the following ineligible class of Employees: Union
Employees.



(2)
Eligibility Requirements. For purposes of Section 2.1(a), an Eligible Employee
described in Section 2.1(a)(1) will be eligible to enter the Plan as a
Participant on the applicable entry date described in Section 2.1(a)(3) upon
reaching age 21 and being credited with a 2-month Period of Service.



(3)
Entry Date. For purposes of Section 2.1(a), an Eligible Employee described in
Section 2.1(a)(1) who has satisfied the eligibility requirements in Section
2.1(a)(2) will enter the Plan as a Participant on the first day of the month
coincident with or following the date the requirements are satisfied.



(b)
Non-Safe Harbor Matching Contributions. An Eligible Employee will be eligible to
enter the Plan as a Participant for the purpose of receiving allocations of any
Non-Safe Harbor Matching Contributions made to the Plan in accordance with the
following provisions:



(1)
Eligible Employees. For purposes of Section 2.1(b), all Employees are Eligible
Employees except for the following ineligible class of Employees: Union
Employees.

 
(2)
Eligibility Requirements. For purposes of Section 2.1(b), an Eligible Employee
described in Section 2.1(b)(1) will be eligible to enter the Plan as a
Participant on the applicable entry date described in Section 2.1(b)(3) upon
reaching age 21 and being credited with a 2-month Period of Service.



(3)
Entry Date. For purposes of Section 2.1(b), an Eligible Employee described in
Section 2.1(b)(1) who has satisfied the eligibility requirements in Section
2.1(b)(2) will enter the Plan as a Participant on the first day of the month
coincident with or following the date the requirements are satisfied.



(c)
Non-Safe Harbor Non-Elective Contributions. An Eligible Employee will be
eligible to enter the Plan as a Participant for the purpose of receiving
allocations of any Non-Safe Harbor Non-Elective Contributions made to the Plan
in accordance with the following provisions:



(1)
Eligible Employees. For purposes of Section 2.1(c), all Employees are Eligible
Employees except for the following ineligible class of Employees: Union
Employees.



(2)
Eligibility Requirements. For purposes of Section 2.1(c), an Eligible Employee
described in Section 2.1(c)(1) will be eligible to enter the Plan as a
Participant on the applicable entry date described in Section 2.1(c)(3) upon
reaching age 21 and being credited with a 2-month Period of Service.





25



--------------------------------------------------------------------------------





(3)
Entry Date. For purposes of Section 2.1(c), an Eligible Employee described in
Section 2.1(c)(1) who has satisfied the eligibility requirements in Section
2.1(c)(2) will enter the Plan as a Participant on the first day of the month
coincident with or following the date the requirements are satisfied.




2.2
Waiver of Participation. An Employee who has satisfied the eligibility
requirements set forth in Section 2.1 is not permitted to waive participation in
the Plan.




2.3
Participation By Employees Whose Status Changes. If an Employee who is not an
Eligible Employee becomes an Eligible Employee with respect to a particular
Component of the Plan, then the Employee will participate in the Plan
immediately with respect to such component so long as the Employee (a) has
satisfied the minimum age and Service requirements for that component and (b)
would have previously become a Participant with respect to that component had
the Employee always been an Eligible Employee with respect to such component.
The participation of a Participant who is no longer an Eligible Employee with
respect to a particular Component of the Plan will be suspended and such
Participant will be entitled to allocations for the Allocation Period with
respect to such component only to the extent the Participant, while he or she
was an Eligible Employee for that component, satisfies any allocation conditions
(including any requirement that the Employee must be an Eligible Employee on the
last day of the Allocation Period) with respect to that component. Upon again
becoming an Eligible Employee with respect to that Component of the Plan, a
suspended Participant will immediately resume eligibility with respect to that
component. Years of Vesting Service while an Employee is not an Eligible
Employee will nevertheless be recognized for purposes of determining the Vested
Interest of such Employee under Section 4.5 with respect to a particular
Component of the Plan.




2.4
Reemployment After Termination of Employment. If an Employee Terminates
Employment and is subsequently reemployed by the Employer or an Affiliated
Employer, such Employee's Years of Eligibility Service will be determined in
accordance with the rules described in the definition of Year of Eligibility
Service.




Article 3

Contributions and Allocations



3.1
General Contribution and Allocation Provisions. The Employer intends to make
contributions to the Plan, unless the Plan is a Frozen Plan, subject to the
following provisions:



(a)
Types and Amount of Contributions. The type and amount of any contribution will
be determined by the Employer, and such determination by the Employer will be
binding on the Trustee, Administrator and all Participants and may not be
reviewed in any manner. However, no Employer contribution will be made for any
Participant who is not a Benefiting Participant for an Allocation Period unless
otherwise required by the Top Heavy Minimum Allocation provisions in Section
3.9. In addition, if the Plan provides contributions or benefits for Employees
some or all of whom are owner-employees as defined in Code §401(c)(3), such
contributions or benefits can only be provided with respect to the Earned Income
of such owner-employees derived from the trade or business with respect to which
the Plan is established.



(b)
No Guarantee. The Employer does not guarantee either the making of Employer
contributions or the payment of benefits under the Plan. The Employer reserves
the right to reduce, suspend or discontinue contributions for any reason at any
time; however, if the Plan is deemed to be terminated as a result of such
reduction, suspension or discontinuance, then the provisions of Article 11 will
become effective.



(c)
Frequency of Contributions and Allocations. Unless otherwise specified with
respect to a particular Component of the Plan, any Employer contribution made
under the terms of the Plan may, at the election of the Administrator, be
contributed (1) each payroll period; (2) each month; (3) each Plan quarter; (4)
on an annual basis; or (5) on any Allocation Period as determined by the
Employer, provided that such Allocation Period does not discriminate in favor of
Highly Compensated Employees. The Employer may elect a different Allocation
Period for each type of Employer contribution. Employer contributions will be
allocated based on the applicable Allocation Period.



(d)
Form of Contribution. If the contribution is not used to reduce an obligation or
liability of an Employer to the Plan, and the contribution is unencumbered and
discretionary, then any contribution may consist of (1)



26



--------------------------------------------------------------------------------





cash; (2) cash equivalencies; (3) qualifying employer real property and/or
qualifying employer securities as defined in ERISA §§407(d)(4) and 407(d)(5),
provided the acquisition of such real property and/or securities satisfies the
requirements of ERISA §408(e); or (4) any other property that is not prohibited
under Code §4975 and is acceptable to the Trustee under the terms of the Trust
agreement.


(e)
Refund of Contributions. Contributions that are made to the Plan by the Employer
can only be returned to the Employer in accordance with the following
provisions:



(1)
Failure of the Plan to Initially Qualify. If the Plan fails to initially satisfy
the requirements of Code §401(a) and the Employer declines to amend the Plan to
satisfy the requirements, then Employer contributions made prior to the date
qualification is denied must be returned to the Employer within one year of the
date of such denial, but only if the application for the qualification is made
by the time prescribed by law for filing the Employer's tax return for the
taxable year in which the Plan is adopted, or by such later date as the
Secretary of the Treasury may prescribe.



(2)
Contributions Made Under a Mistake of Fact. If a contribution is attributable in
whole or in part to a good faith mistake of fact, including a good faith mistake
in determining the deductibility of the contribution under Code §404, an amount
may be returned to the Employer equal to the excess of the amount that had been
contributed over the amount that would have been contributed if the mistake of
fact had not occurred (which excess will hereafter be known as a "Mistaken
Contribution"). Earnings attributable to a Mistaken Contribution will not be
returned, but losses attributable to the Mistaken Contribution will reduce the
amount so returned. The Mistaken Contribution will be returned within one year
of the date the Mistaken Contribution was made or the deduction disallowed, as
the case may be.



(3)
Nondeductible Contributions. All Employer contributions are conditioned on
deductibility and will otherwise be returned to the Employer unless an Employer
intentionally makes a nondeductible contribution (for example, to correct an
administrative error or restore a Forfeiture).



(f)
Duty to Collect Contributions. To the extent not otherwise assigned pursuant to
Department of Labor Field Assistance Bulletin 2008-1, it is the duty of the
Named Fiduciary to collect delinquent Employer contributions, Elective Deferrals
and Employee Contributions, as well as loan repayments from Participants and any
amounts distributed from the Plan which are not for the exclusive purpose of
providing benefits to Participants and/or Beneficiaries or for defraying
reasonable expenses of the Plan pursuant to ERISA §404(a)(1).




3.2
Elective Deferrals. Elective Deferrals will be made and allocated in accordance
with the following provisions:



(a)
Salary Deferral Agreements and Deferral Elections. Each Participant in the
Elective Deferral Component of the Plan may submit a Salary Deferral Agreement
to the Administrator at any time authorizing the Employer to withhold all or a
portion of the Participant's Compensation as an Elective Deferral, subject to
the following provisions:



(1)
Amount Must Be Specified. Each Participant must specify the amount of
Compensation to be withheld as either a percentage of Compensation (including
zero) or as a whole dollar amount (including zero); provided, however, that the
Administrator may direct that such percentage or dollar amount of Compensation
be rounded to the next highest or lowest dollar or percentage. If an Automatic
Contribution Arrangement is implemented by the Employer, then the Participant
must be given an effective opportunity to elect a different amount (including no
amount).



(2)
Maximum and Minimum Elective Deferrals. The minimum Elective Deferral permitted
is 1% of a Participant's Compensation. The maximum Elective Deferral is 50% of a
Participant's Compensation per Plan Year.



(3)
Effective Date. A Participant's Salary Deferral Agreement may be entered into as
of such date or dates (but at least once per Plan Year) as established by the
Administrator. Salary Deferral Agreements will be effective as soon as
administratively feasible after receipt thereof by the Administrator (unless a



27



--------------------------------------------------------------------------------





later pay period is specified by the Participant in the agreement) and will
remain in effect until such time or time as established by the Administrator (or
until such time or times set forth in the Plan with respect to any automatic
enrollment program that may be established under the terms of the Plan).


(4)
Modification, Suspension or Cancellation. A Participant may modify an existing
Salary Deferral Agreement to increase or decrease the percentage or amount being
withheld by filing a new agreement with the Administrator at any time. The
Participant may also at any time suspend or cancel a Salary Deferral Agreement
upon reasonable written notice to the Administrator, in which event, the
Participant will not be permitted to file a new Salary Deferral Agreement until
the first available date the Participant would otherwise be entitled to change
an existing Salary Deferral Agreement as specified above. If necessary to insure
that the Plan satisfies the ADP Test, or upon a Participant reaching the
Elective Deferral limit of Code §402(g), the Employer may temporarily suspend a
Participant's Salary Deferral Agreement upon notice to the Participant.



(b)
Roth Elective Deferrals. A Participant may elect to classify all or a portion of
an Elective Deferral as a Roth Elective Deferral, subject to the minimum and
maximum amounts provided under section 3.2(a)(2) above. An Elective Deferral
contributed as one type of Elective Deferral may not later be reclassified as
the other type of Elective Deferral, except in the case of an In-Plan Roth
Rollover. All of a Participant's Pre-tax Elective Deferrals will be allocated to
the Participant's Pre-Tax Elective Deferral Account, and all of a Participant's
Roth Elective Deferrals will be allocated to the Participant's Roth Elective
Deferral Account.



(c)
Cash or Deferred Option. The Employer may declare a Cash or Deferred
Contribution for any Plan Year. In such event, the Employer will provide each
Participant entitled to such contribution with the right to elect to receive as
cash some or all of such contribution. Any amount a Participant elects not to
receive as cash will be deemed an Elective Deferral of the Participant, will be
contributed to the Plan within 2½ months after the end of the Plan Year, and
will be allocated to the Participant's Elective Deferral Account.



(d)
Catch-Up Contributions. Catch-Up Contributions are permitted. For any Plan Year
in which this is a Safe Harbor 401(k) Plan, Catch-Up Contributions will be
treated as Elective Deferrals and will be matched in accordance with the Safe
Harbor Matching Contribution formula, if any, set forth in the Plan. For any
Plan Year in which this is a Non-Safe Harbor 401(k) Plan, Catch-Up Contributions
will only be matched to the extent provided under Section 3.3.



(e)
Eligible Automatic Contribution Arrangement (EACA). The Employer established an
EACA pursuant to Code §414(w) and the Regulations thereunder effective July 1,
2014. The EACA was established in accordance with, and subject to, the following
provisions:



(1)
Covered Employees. Covered Employees will include all Participants in the
Elective Deferral Component of the Plan who are entering the Elective Deferral
Component of the Plan for the first time or are reentering this Component
following rehire.



(2)
Default Elective Deferral. The Default Percentage applied to a Covered
Employee’s Compensation for each pay period will be equal to 3%.



(3)
Classification of Default Elective Deferrals. Default Elective Deferrals will be
classified as 100% Pre-Tax Elective Deferrals.



(4)
Overriding Election. A Covered Employee will have a reasonable opportunity after
receipt of the notice described in subparagraph (6) to file a Salary Deferral
Agreement with the Administrator. Default Elective Deferrals being made on
behalf of a Covered Employee will cease or will be adjusted in accordance with a
Covered Employee’s Salary Deferral Agreement as soon as administratively
feasible after the Covered Employee files the agreement with the Administrator.
For purposes of this paragraph, a Covered Employee's Salary Deferral Agreement
will not expire with respect to the EACA.



(5)
Uniformity Requirement. The same percentage of Compensation will be withheld as
a Default Elective Deferral from all Covered Employees subject to the Default
Percentage; provided, however,



28



--------------------------------------------------------------------------------





that Default Elective Deferrals will be reduced or stopped to meet the
limitations under Code §401(a)(17), §402(g), and §415 and to satisfy any
suspension period required after a distribution.


(6)
Notice Requirement. At least 30 days, but not more than 90 days, before the
beginning of the Plan Year, the Employer will provide each Covered Employee with
a notice of the Covered Employee's rights and obligations under the EACA
Arrangement, written in a manner calculated to be understood by the average
Covered Employee. If an Employee becomes a Covered Employee after the 90th day
before the beginning of the Plan Year and does not receive the notice for that
reason, then the notice will be provided no more than 90 days before the
Employee becomes a Covered Employee, but not later than the date the Employee
becomes a Covered Employee. The notice will accurately describe (A) the amount
of Default Elective Deferrals to be made on the Covered Employee’s behalf in the
absence of a Salary Deferral Agreement being filed with the Administrator; (B)
the Covered Employee’s right to elect to have no Elective Deferrals made on his
or her behalf or to have a different amount of Elective Deferrals made; (C) how
Default Elective Deferrals will be invested in the absence of the Covered
Employee’s Investment Instructions; and (D) the Covered Employee's right to make
a withdrawal of Default Elective Deferrals and the procedure for making such a
withdrawal.



(7)
Withdrawal of Default Elective Deferrals. Covered Participants may request a
withdrawal of their Default Elective Deferrals within 90 days of the date the
Compensation subject to the Default Percentage would have otherwise been
included in the Participant's gross income. Such applications are limited to
Covered Participants who have never had a Salary Deferral Agreement in effect
with respect to the Plan. The amount of withdrawal will be equal to the Default
Elective Deferrals made through the earlier of (A) the pay date for the second
payroll period that begins after the Covered Employee’s withdrawal request and
(B) the first pay date that occurs after 30 days after the Covered Employee’s
request, plus earnings attributable thereto through the date of distribution.
Any fee charged to the Covered Employee for the withdrawal may not be greater
than any other fee charged for a cash distribution. Unless the Covered Employee
affirmatively elects otherwise, any withdrawal request will be treated as an
affirmative election to stop having Elective Deferrals made on the Covered
Employee’s behalf as of the date specified above. Default Elective Deferrals
distributed pursuant to this subparagraph are not counted towards the dollar
limitation on Elective Deferrals under Code §402(g) nor for the ADP Test.
Matching Contributions that might otherwise be allocated to a Covered Employee’s
account on behalf of Default Elective Deferrals will not be allocated to the
extent the Covered Employee withdraws such Elective Deferrals pursuant to this
subparagraph and any Matching Contributions already made on account of Default
Elective Deferrals that are later withdrawn pursuant to this subparagraph will
be forfeited.



(f)
Limitations on Elective Deferrals. No Participant will be permitted to have
Elective Deferrals made under the Plan, or any other plan, contract, or
arrangement maintained by the Employer, during any calendar year in excess of
the dollar limitation set forth in Code §402(g) (including Catch-Up
Contributions in the case of a Participant aged 50 or over by the end of the
calendar year) in effect for the Participant's taxable year beginning in such
calendar year. The dollar limitation in Code §402(g) was $15,000 for taxable
years beginning in 2006. After 2006, the $15,000 limit will be adjusted in
multiples of $500 by the Secretary of the Treasury for cost-of-living increases
under Code §402(g)(4).



(g)
ADP Test. Each Plan Year that the Plan is a Non-Safe Harbor 401(k) Plan, the ADP
Test will be performed using the Current Year Testing Method and the "125% Test"
or "Lesser of 200% or 2% Test" as follows:



(1)
125% Test. The "125% Test" will be satisfied if the ADP for Participants who are
HCEs for the current Plan Year does not exceed 125% of the ADP for Participants
who are NHCEs for the current Plan Year.



(2)
Lesser of 200% or 2% Test. The "Lesser of 200% or 2% Test" will be satisfied if
the ADP for Participants who are HCEs for the current Plan Year does not exceed
the lesser of (A) 200% of the ADP for Participants who are NHCEs for the current
Plan Year, or (B) the ADP of such Participants for the current Plan Year plus
2%.



(h)
ADP Testing Rules. The following rules will (or may) apply to the performance of
the ADP Test:



29



--------------------------------------------------------------------------------







(1)
Otherwise Excludable Participant Testing Option. The special rules set forth in
Code §401(k)(3)(F) and in Regulation §1.401(k)–1(b)(4) may be applied when
performing the ADP Test.



(2)
First Plan Year Testing Option. If this is not a successor plan for the first
Plan Year that the Plan permits any Participant to make Elective Deferrals, then
regardless of the testing method set forth in paragraph (g) above, the Prior
Year Testing Method will be deemed to have been elected for such first Plan Year
and the Actual Deferral Percentage for Participants who are NHCEs for purposes
of the ADP Test will be deemed to be equal to the greater of 3% or the Actual
Deferral Percentage for Participants who are NHCEs for the first Plan Year.



(3)
Modifications to Testing Method. Once the Employer has elected the Current Year
Testing Method, the Employer can elect the Prior Year Testing Method for a Plan
Year only if the Plan has used the Current Year Testing Method for each of the
preceding five Plan Years (or if lesser, the number of Plan Years that the Plan
has been in existence) or if, as a result of a merger or acquisition described
in Code §410(b)(6)(C)(i), the Employer maintains a 401(k) Plan using the Prior
Year Testing Method and a 401(k) Plan using the Current Year Testing Method and
the change is made within the transition period described in Code
§410(b)(6)(C)(ii).



(4)
HCEs as Sole Participants in the Plan Year Being Tested. If the Employer has
elected the Prior Year Testing Method and there are no Participants who were
NHCEs in the prior Plan Year, the ADP Test will be deemed satisfied for the Plan
Year being tested. If the Employer has elected the Current Year Testing Method
and there are no Participants who are NHCEs in the current Plan Year, the ADP
Test will be deemed satisfied for the Plan Year being tested. The provisions of
this subparagraph may be utilized with subparagraph (5) below.

    
(5)
Permissive Disaggregation Rule. The Employer may elect in any Plan Year to apply
the permissive disaggregation rules Regulation §1.401(k)–1(b)(4) by
disaggregating the Plan into separate plans and separately performing the ADP
Test (A) for all Participants who are Otherwise Excludable Participants and (B)
for all Participants who are not Otherwise Excludable Participants.



(6)
Early Participation Rule. Pursuant to Code §401(k)(3)(F), the Employer may elect
in any Plan Year to perform the ADP Test (determined without regard to
disaggregation under Regulation §1.410(b)–7(c)(3)), by using the ADP for all
Participants who are HCEs for the current Plan Year and the ADP for Participants
who are NHCEs for the current Plan Year if the Current Year Testing Method is
used, or for the prior Plan Year if the Prior Year Testing Method, disregarding
all Otherwise Excludable Participants who are NHCEs.



(7)
Plan Aggregation. If this Plan satisfies Code §401(k), §401(a)(4) or §410(b)
only if it is aggregated with one or more other plans, or if one or more other
plans satisfy Code §401(k), §401(a)(4) or §410(b) only if it is aggregated with
this Plan, then the ADP Test will be performed by determining the Actual
Deferral Percentage of Employees as if all such plans were a single plan. Plans
may be aggregated hereunder only if they have the same Plan Year and use the
same ADP testing method (i.e., the Current Year Testing Method or the Prior Year
Testing Method).



(8)
Special Rule for Safe Harbor 401(k) Plans. In accordance with Regulation
§1.401(k)-1(e)(7), it is impermissible for the Employer to use the ADP Test for
a Plan Year in which it is intended for the Plan through its written terms to be
a Safe Harbor 401(k) Plan and the Employer fails to satisfy the requirements of
such Safe Harbor 401(k) Plan for the Plan Year.



(i)
ADP Test Correction. If the Plan fails to satisfy the ADP Test for a Plan Year,
the Employer will use one or more of the following correction methods to satisfy
the ADP Test for such Plan Year (and the Employer has the discretion to
determine which one or more of the correction methods may be used to satisfy the
ADP Test): (1) make a QNEC and/or a QMAC to the Plan to the extent such
contributions may be used under the Regulations in the ADP Test; (2) distribute
Excess Contributions of HCEs in accordance with paragraph (j) below; and (3)
recharacterize as Catch-Up Contributions the Excess Contributions of a
Participant who is a



30



--------------------------------------------------------------------------------





HCE, but only to the extent that such amount, in combination with other Catch-Up
Contributions made by that Participant, would not cause the Catch-Up
Contribution Limit to be exceeded for the taxable year of the Participant.
 
(j)
Distribution of Excess Contributions. Excess Contributions, plus any income and
minus any loss allocable thereto, will be distributed no later than 12 months
after a Plan Year to Participants to whose accounts such Excess Contributions
were allocated for such Plan Year, except to the extent such contributions are
classified as Catch-up Contributions. Distribution will be made in accordance
with the following:



(1)
Allocation to HCEs. Excess Contributions will be allocated to the Highly
Compensated Employees with the largest amounts of Employer contributions taken
into account in calculating the ADP Test for the Plan Year in which the Excess
Contributions arose, beginning with the Highly Compensated Employee with the
largest amount of such Employer contributions and continuing in descending order
until all the Excess Contributions have been allocated. To the extent a Highly
Compensated Employee has not reached his or her Catch-Up Contribution Limit,
Excess Contributions allocated to such Highly Compensated Employee will be
treated as Catch-Up Contributions and will not be treated as Excess
Contributions. Excess Contributions will be treated as Annual Additions, even if
such Excess Contributions are distributed.



(2)
Distribution After 2½ Months. If Excess Contributions (other than Catch-up
Contributions) are distributed more than 2½ months (6 months if the Employer has
adopted an EACA and has elected that all Participants are Covered Employees)
after the last day of the Plan Year in which such Excess Contributions arose,
then a 10% excise tax will be imposed on the Employer with respect to such
Excess Contributions.



(3)
Adjustment for Net Income or Loss. For Plan Years beginning after 2007, Excess
Contributions will be adjusted for any income or loss up to the end of the Plan
Year, and no adjustment will be made for income or loss during the period
between the end of the Participant's taxable year and the date of distribution.
The Plan may use any reasonable method for computing income or loss allocable to
Excess Contribution, provided such method is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating income or loss to Participants'
Accounts.



(4)
Accounting for Excess Contributions. Excess Contributions allocated to a
Participant will be distributed from his or her Elective Deferral Account and
Qualified Matching Contribution Account in proportion to the Participant's
Elective Deferrals and QMACs (to the extent used in the ADP Test) for the Plan
Year. Excess Contributions will be distributed from the Participant's Qualified
Non-Elective Contribution Account only to the extent the Excess Contributions
exceed the balance in the Participant's Elective Deferral Account and Qualified
Matching Contribution Account.



(5)
Source and Ordering of Distribution. Distribution of Excess Contributions will
be taken from a Participant's investment options (if any) based on rules
established by the Administrator. Any such distribution will be made from the
following sources in the following order (unless a policy for the order of the
sources to distribute Excess Contributions is established by the Administrator,
in which case such policy will control): (A) unmatched Elective Deferrals; (B)
matched Elective Deferrals; (C) Qualified Matching Contributions that are tested
in the ACP Test and that are utilized in (or shifted into) the ADP Test; and (D)
Qualified Non-Elective Contributions to the extent that such contributions are
utilized in the ADP Test. For Plan Years beginning after 2005, unless a
different rule is established by the Administrator, distribution of Elective
Deferrals that are Excess Contributions will first be made from a Participant's
Roth Elective Deferral Account, if any, before the Participant's Pre-Tax
Elective Deferral Account, to the extent that Roth Elective Deferrals were made
for the Plan Year, unless the Administrator permits the Participant to specify
otherwise.




3.3
Non-Safe Harbor Matching Contributions. Non-Safe Harbor Matching Contributions
which are made to the Plan will be made and allocated to each Benefiting
Participant's Non-Safe Harbor Matching Contribution Account in accordance with,
and subject to, the following provisions:



31



--------------------------------------------------------------------------------







(a)
Contribution Formula. Except as otherwise provided in this Section, the Employer
must make a Non-Safe Harbor Matching Contribution equal to the amount determined
by the following formula based on a Benefiting Participant's Years of Vesting
Service: (1) with respect to Benefiting Participants who have completed from 0
to 5 Years of Vesting Service, 75% of Elective Deferrals for the Allocation
Period, not to exceed 6% of Compensation for the Allocation Period; (2) with
respect to Benefiting Participants who have completed from 6 to 10 Years of
Vesting Service, 100% of Elective Deferrals for the Allocation Period, not to
exceed 6% of Compensation for the Allocation Period; and (3) with respect to
Benefiting Participants who have completed from 11 or more Years of Vesting
Service, 125% of Elective Deferrals for the Allocation Period, not to exceed 6%
of Compensation for the Allocation Period.



(b)
Benefiting Participants. Non-Safe Harbor Matching Contributions contributed on a
Participant's behalf will be allocated to the Participant's Non-Safe Harbor
Matching Contribution Account. A Participant who makes an Elective Deferral
during the Allocation Period will be a Benefiting Participant under this Section
and thus be eligible to receive an allocation of Non-Safe Harbor Matching
Contributions for that Allocation Period in accordance with the following
provisions:



(1)
Participants Employed on Last Day of the Allocation Period. Any Participant who
is an Employee on the last day of the Allocation Period and who at any time
during the Allocation Period is an Eligible Employee under Section 2.1(b)(1)
will be a Benefiting Participant for that Allocation Period regardless of the
number of Hours of Service with which he or she is credited during the
Allocation Period.



(2)
Participants Who Terminate Before the Last Day of the Allocation Period. Any
Participant who Terminates Employment with the Employer before the last day of
the Allocation Period and who at any time during the Allocation Period is an
Eligible Employee under Section 2.1(b)(1) will only be a Benefiting Participant
for that Allocation Period as follows: (A) a Participant who Terminates
Employment because of retirement on or after Normal Retirement Age will be a
Benefiting Participant regardless of the number of Hours of Service with which
he or she is credited during the Allocation Period; (B) a Participant who
Terminates Employment because of his or her death will be a Benefiting
Participant regardless of the number of Hours of Service with which he or she is
credited during the Allocation Period; (C) a Participant who Terminates
Employment because of his or her Disability will be a Benefiting Participant
regardless of the number of Hours of Service with which he or she is credited
during the Allocation Period; and (D) a Participant who Terminates Employment
for reasons other than retirement on or after Normal Retirement Age, death or
Disability will be a Benefiting Participant regardless of the number of Hours of
Service with which he or she is credited during the Allocation Period.



(c)
Treatment as QMACs. The Administrator may elect to treat all or any portion of a
Non-Safe Harbor Matching Contribution as a QMAC sufficient to satisfy the ADP
Test, to the extent that such QMAC is not used to satisfy the ACP Test (but, so
long as the QMAC is not precluded from being used in the ACP Test).



(d)
True-Ups. If the Allocation Period for Non-Safe Harbor Matching Contributions is
a computation period that is less than the Plan Year, and on the last day of any
Plan Year, the dollar amount of the Non-Safe Harbor Matching Contributions made
on behalf of a Benefiting Participant is less than the dollar amount that would
have been made had the Allocation Period for the Non-Safe Harbor Matching
Contributions been a 12-month Allocation Period, then the Employer may elect, at
the Employer's discretion to make a True-Up Contribution to such Participant’s
Non-Safe Harbor Matching Contribution Account in an amount sufficient that the
Participant’s Non-Safe Harbor Matching Contribution for the Plan Year is equal
to the Non-Safe Harbor Matching Contribution that would have been made had the
Non-Safe Harbor Matching Contribution Allocation Period been the Plan Year. Any
such additional Non-Safe Harbor Matching Contributions can only be made on a
uniform, nondiscriminatory basis. In determining the group of Participants who
are eligible to receive the additional Non-Safe Harbor Matching Contributions
described in this paragraph, the Employer may require that a Participant be
employed by the Employer on the last day of the Allocation Period in addition to
any other allocation conditions used to determine Benefiting Participants for
purposes of other Non-Safe Harbor Matching Contributions.





32



--------------------------------------------------------------------------------





(e)
Matching of Catch-Up Contributions and Voluntary Employee Contributions.
Non-Safe Harbor Matching Contributions will not be made with respect to Catch-Up
Contributions and Voluntary Employee Contributions.



(f)
Excess Elective Deferrals and Excess Contributions Not Required to Be Matched.
To the extent Non-Safe Harbor Matching Contributions (including QMACs) are
contributed on an annual basis, no Non-Safe Harbor Matching Contribution
(including QMACs) will be required with respect to that portion of an Elective
Deferral which for that Plan Year is determined to be either an Excess Elective
Deferral (unless the Excess Elective Deferral is for a NHCE) or an Excess
Contribution. Furthermore, Matching Contributions (including QMACs) that have
been allocated to a Participant's Account must be forfeited if the contributions
to which they relate are Excess Elective Deferrals (unless the Excess Elective
Deferrals are for NHCEs), Excess Contributions, or Excess Aggregate
Contributions.



(g)
Right to Each Rate of Match. The right to each rate of Non-Safe Harbor Matching
Contributions (determining the rate using the amount of Non-Safe Harbor Matching
Contributions, Elective Deferrals and Employee Contributions determined after
any corrections under Regulation §§1.401(k)–2(b)(1)(i) and 1.401(m)–2(b)(1)(i),
and treating different rates as existing if they are based on definitions of
Compensation or other requirements or formulas that are not substantially the
same) must not discriminate in favor of Highly Compensated Employees.



(h)
ACP Test. Each Plan Year the Plan is a Non-Safe Harbor 401(m) Plan, the ACP Test
will be performed using the Current Year Testing Method and the "125% Test" or
the "Lesser of 200% or 2% Test" as follows:



(1)
125% Test. The "125% Test" will be satisfied if the ACP for Participants who are
HCEs for the current Plan Year does not exceed 125% of the ACP for Participants
who are NHCEs for the current Plan Year.



(2)
Lesser of 200% or 2% Test. The "Lesser of 200% or 2% Test" will be satisfied if
the ACP for Participants who are HCEs for the current Plan Year does not exceed
the lesser of (A) 200% of the ACP for Participants who are NHCEs for the current
Plan Year, or (B) the ACP of such Participants for the current Plan Year plus
2%.



(i)
ACP Testing Rules. The following rules will (or may) apply to the performance of
the ACP Test:



(1)
Modifications to Testing Method. Once the Employer has elected the Current Year
Testing Method, the Employer can elect the Prior Year Testing Method for a Plan
Year only if the Plan has used the Current Year Testing Method for each of the
preceding five Plan Years (or if lesser, the number of Plan Years that the Plan
has been in existence) or if, as a result of a merger or acquisition described
in Code §410(b)(6)(C)(i), the Employer maintains a 401(m) Plan using the Prior
Year Testing Method and a 401(m) Plan using the Current Year Testing Method and
the change is made within the transition period described in Code
§410(b)(6)(C)(ii).



(2)
First Plan Year Testing Option. If this is not a successor plan for the first
Plan Year that the Plan permits any Participant to make Employee Contributions
hereto, provides for Non-Safe Harbor Matching Contributions, or both, then
regardless of the testing method set forth in paragraph (h) above, the Prior
Year Testing Method will be deemed to have been elected for such first Plan Year
and the Contribution Percentage for Participants who are NHCEs for purposes of
the ACP Test will be deemed to be equal to the greater of 3% or the Contribution
Percentage for Participants who are NHCEs for the first Plan Year.



(3)
HCEs as Sole Participants in the Plan Year Being Tested. If the Employer has
elected the Prior Year Testing Method and there are no Participants who were
NHCEs in the prior Plan Year, the ACP Test will be deemed satisfied for the Plan
Year being tested. If the Employer has elected the Current Year Testing Method
and there are no Participants who are NHCEs in the current Plan Year, the ACP
Test will be deemed satisfied for the Plan Year being tested. The provisions of
this subparagraph may be utilized with subparagraph (4) below.





33



--------------------------------------------------------------------------------





(4)
Permissive Disaggregation Rule. The Employer may elect in any Plan Year to apply
the permissive disaggregation rules set forth in Regulation §1.401(m)–1(b)(4),
by disaggregating the Plan into separate plans and performing the ACP Test
separately for all Participants who are Otherwise Excludable Participants and
for all Participants who are not Otherwise Excludable Participants.



(5)
Early Participation Rule. Pursuant to Code §401(m)(5)(C), the Employer may elect
in any Plan Year to perform the ACP Test (determined without regard to
disaggregation under Regulation §1.410(b)–7(c)(3)) by using the ACP for all
Participants who are HCEs for the Plan Year and the ACP for Participants who are
NHCEs for the current Plan Year if the Current Year Testing Method is used, or
for the prior Plan Year if the Prior Year Testing Method is used, disregarding
all Otherwise Excludable Participants who are NHCEs.



(6)
Plan Aggregation and Coverage Change Rules. If this Plan satisfies Code §401(m),
§401(a)(4), or §410(b) only by being aggregated with one or more other plans of
the Employer, or if one or more other plans satisfy Code §401(m), §401(a)(4), or
§410(b) only by being aggregated with this Plan, this Section will be applied by
determining the Contribution Percentage of the Employees as if all such plans
(including this Plan) were a single plan. If the Plan uses the Prior Year
Testing Method and more than 10% of the Employer's NHCEs are involved in a plan
coverage change as defined in Regulation §1.401(m)-2(c)(4), then any adjustments
to the Contribution Percentage of NHCEs for the prior Plan Year will be made in
accordance with such Regulation. Plans may be aggregated only if they have the
same Plan Year and use the same ACP testing method (i.e., Prior Year Testing
Method or Current Year Testing Method).



(7)
Special Rule for Safe Harbor 401(m) Plans. In accordance with Regulation
§1.401(m)-1(c)(2), it is impermissible for the Employer to use the ACP Test for
a Plan Year in which it is intended for the Plan, through its written terms, to
be a Safe Harbor 401(m) Plan and the Employer fails to satisfy the requirements
of such Safe Harbor 401(m) Plan for the Plan Year.



(j)
ACP Test Correction. If the Plan fails to satisfy the ACP Test for a Plan Year,
the Employer will use one or more of the following correction methods to satisfy
the ACP Test for such Plan Year (and the Employer has the discretion to
determine which one or more of the correction methods may be used to satisfy the
ACP Test): (1) make a QNEC and/or a QMAC to the Plan to the extent such
contributions may be used under the Regulations in the ACP Test; (2) distribute
Excess Aggregate Contributions of HCEs in accordance with paragraph (k) below.



(k)
Distribution of Excess Aggregate Contributions. Excess Aggregate Contributions,
plus any income and minus any loss allocable thereto, will be forfeited, if
forfeitable, or if not forfeitable, distributed no later than 12 months after a
Plan Year to Participants to whose Accounts such Excess Aggregate Contributions
were allocated for such Plan Year. Distribution will be made in accordance with
the following provisions:



(1)
Allocation to HCEs. Excess Aggregate Contributions will be allocated to the HCEs
who have the largest Contribution Percentage Amounts taken into account in
calculating the ACP Test for the Plan Year in which the Excess Aggregate
Contributions arose, beginning with the HCEs with the largest Contribution
Percentage Amounts and continuing in descending order until all the Excess
Aggregate Contributions have been allocated. Excess Aggregate Contributions will
be treated as Annual Additions, even if such Excess Aggregate Contributions are
distributed.



(2)
Distribution of Excess Aggregate Contributions After 2½ Months. If Excess
Aggregate Contributions are distributed more than 6 months after the last day of
the Plan Year in which such Excess Aggregate Contributions arose, then a 10%
excise tax will be imposed on the Employer maintaining the Plan with respect to
such Excess Aggregate Contributions.



(3)
Adjustment for Net Income or Loss. For Plan Years beginning after 2007, Excess
Aggregate Contributions will be adjusted for any income or loss up to the end of
the Plan Year, and no adjustment will be made for income or loss during the
period between the end of the Plan Year and the date of distribution. The Plan
may use any reasonable method for computing income or loss allocable to Excess



34



--------------------------------------------------------------------------------





Aggregate Contributions, provided such method is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating income or loss to Participants'
Accounts.


(4)
Accounting for Excess Aggregate Contributions. Excess Aggregate Contributions
allocated to a Participant will be forfeited (if forfeitable) or will be
distributed on a pro-rata basis from the Participant's Voluntary Employee
Contribution Account, Mandatory Employee Contribution Account, Matching
Contribution Account and Qualified Matching Contribution Account (and if
applicable, from the Qualified Non-Elective Contribution Account, Pre-Tax
Elective Deferral Account, Roth Elective Deferral Account, or any combination
thereof). Any Forfeitures of Excess Aggregate Contributions will be used and/or
allocated pursuant to Section 3.10.



(5)
Source and Ordering of Distribution. Distribution of Excess Aggregate
Contributions will be taken from a Participant's investment options (if any)
based on rules established by the Administrator. In the absence of an
administrative policy to the contrary established by the Administrator, Excess
Aggregate Contributions will be distributed from the following sources in the
following order: (A) unmatched Voluntary Employee Contributions; (B) unmatched
Elective Deferrals that are tested in the ADP Test and that are utilized in, or
shifted into, the ACP Test; (C) matched Voluntary Employee Contributions and the
Matching Contributions that relate to such Voluntary Employee Contributions; (D)
matched Elective Deferrals that are tested in the ADP Test and that are utilized
in, or shifted into, the ACP Test and the Matching Contributions that relate to
such Elective Deferrals; (E) Non-Safe Harbor Matching Contributions; (F)
Qualified Matching Contributions; and (G) Qualified Non-Elective Contributions
to the extent that such contributions are utilized in the ACP Test. With respect
to Elective Deferrals that are tested in the ADP Test, that are utilized in, or
shifted into, the ACP Test, and that become Excess Aggregate Contributions, then
for Plan Years beginning after 2005, unless a different rule is established by
the Administrator, distribution of such Elective Deferrals that are Excess
Aggregate Contributions will first be made from a Participant's Roth Elective
Deferral Account (to the extent Roth Elective Deferrals were made for the Plan
Year) before distribution is made from the Participant's Pre-Tax Elective
Deferral Account, unless the Administrator permits the Participant to specify
otherwise.




3.4
Non-Safe Harbor Non-Elective Contributions. Non-Safe Harbor Non-Elective
Contributions which are made to the Plan will be made and allocated to each
Benefiting Participant's Non-Safe Harbor Non-Elective Contribution Account in
accordance with, and subject to, the following provisions:



(a)
Amount. The amount of the Employer's Non-Safe Harbor Non-Elective Contribution
for any Allocation Period will be determined in the sole discretion of the
Employer, and such determination will be binding on the Trustee, Administrator
and all Participants and may not be reviewed in any manner.



(b)
Allocation Method. Non-Safe Harbor Non-Elective Contributions will be allocated
to the Non-Safe Harbor Non-Elective Contribution Account of each Benefiting
Participant in the ratio that his or her Compensation for the Allocation Period
bears to the total Compensation of all Benefiting Participants for the
Allocation Period.



(c)
Benefiting Participants. A Participant will be a Benefiting Participant under
this Section and be eligible to receive an allocation of the Employer’s Non-Safe
Harbor Non-Elective Contributions for that Allocation Period in accordance with
the following provisions:



(1)
Participants Employed on Last Day of the Allocation Period. Any Participant who
is an Employee on the last day of the Allocation Period and who on that date is
an Eligible Employee under Section 2.1(c)(1) will be a Benefiting Participant
for that Allocation Period regardless of the number of Hours of Service with
which he or she is credited during the Allocation Period.



(2)
Participants Who Terminate Before the Last Day of the Allocation Period. Any
Participant who Terminates Employment with the Employer before the last day of
the Allocation Period and who on the date of Termination of Employment is not an
Eligible Employee under Section 2.1(c)(1) will not



35



--------------------------------------------------------------------------------





be a Benefiting Participant for that Allocation Period. A Participant who
Terminates Employment with the Employer before the last the day of the
Allocation Period and who on the date of Termination of Employment is an
Eligible Employee under Section 2.1(c)(1) will only be a Benefiting Participant
for that Allocation Period as follows: (A) a Participant who Terminates
Employment because of retirement on or after Normal Retirement Age will be a
Benefiting Participant regardless of the number of Hours of Service with which
he or she is credited during the Allocation Period; (B) a Participant who
Terminates Employment because of his or her death will be a Benefiting
Participant regardless of the number of Hours of Service with which he or she is
credited during the Allocation Period; (C) a Participant who Terminates
Employment because of his or her Disability will be a Benefiting Participant
regardless of the number of Hours of Service with which he or she is credited
during the Allocation Period; and (D) a Participant who Terminates Employment
for reasons other than retirement on or after Normal Retirement Age, death or
Disability will not be a Benefiting Participant.


(d)
Effect of Top Heavy on Allocation Method. Notwithstanding anything in this
Section to the contrary, if the Plan is Top Heavy for any Plan Year and if the
allocation method set forth above, along with any other allocations that are
permitted to be used to satisfy the Top Heavy Minimum Allocation requirements of
Section 3.9, does not satisfy the Top Heavy Minimum Allocation requirements
(because, for example, either a Benefiting Participant's Compensation that is
used in the allocation method does not satisfy Code §415(c)(3) Compensation, the
Compensation Determination Period is other than the entire Plan Year, or the
allocation method is not sufficient to allocate the Top Heavy Minimum Allocation
to any Non-Key Employee), then the Top Heavy Minimum Allocation will be
allocated before any allocations under the allocation method (or will be
allocated simultaneously therewith if no Key Employee has any Employer
contributions [including any Elective Deferrals made on behalf of a Key Employee
to a 401(k) Plan maintained by the Employer] or Forfeitures allocated to the
Participant's Account for that Plan Year). However, the allocation method may
take into account such Top Heavy Minimum Allocation.




3.5
ADP Safe Harbor Contributions. ADP Safe Harbor Contributions are not permitted.




3.6
ACP Safe Harbor Matching Contributions. ACP Safe Harbor Matching Contributions
are not permitted.




3.7
Qualified Matching Contributions. The Employer may make QMACs in such amounts as
the Employer may determine. For this purpose, each Participant will be assigned
to his or her own allocation group. The Employer will notify the Administrator
or Trustee in writing, by no later than the due date of the Employer’s tax
return for the year to which the contribution relates, of the amount of the
contribution to be allocated to each allocation group. QMACs will be allocated
to the Qualified Matching Contribution Account of each Participant on whose
behalf a QMAC is made. All QMACs used in the ADP Test or the ACP Test must also
satisfy the requirements of Regulation §1.401(k)-2(a)(6) and §1.401(m)-2(a)(6).




3.8
Qualified Non-Elective Contributions. The Employer may make QNECs in such
amounts as the Employer may determine. For this purpose, each Participant will
be assigned to his or her own allocation group. The Employer will notify the
Administrator or Trustee in writing, by no later than the due date of the
Employer’s tax return for the year to which the contribution relates, of the
amount of the contribution to be allocated to each allocation group. QNECs will
be allocated to the Qualified Non-Elective Contribution Account of each
Participant on whose behalf a QNEC is made. All QNECs used in the ADP Test or
the ACP Test must also satisfy the requirements of Regulation §1.401(k)-2(a)(6)
and §1.401(m)-2(a)(6).




3.9
Top Heavy Minimum Allocation. In any Plan Year in which the Plan is Top Heavy
and a Key Employee receives an allocation of Employer contributions or
Forfeitures, each Participant who is described in paragraph (a) below will
receive a Top Heavy Minimum Allocation, determined in accordance with the
following:



(a)
Who Must Receive the Top Heavy Minimum Allocation. The Top Heavy Minimum
Allocation will be made for each Participant who is a Non-Key Employee who is
employed by an Employer on the last day of the Plan Year, even if such
Participant (1) fails to complete any minimum Period of Service required to
receive an allocation of Employer contributions or Forfeitures for the Plan
Year; (2) fails to make Elective Deferrals to the Plan in the case of a 401(k)
Plan; (3) receives Compensation that is less than a stated amount; or (4)



36



--------------------------------------------------------------------------------





declines to make a mandatory employee contribution. The Top Heavy Minimum
Allocation is not required for a Participant whose participation is limited to a
Rollover Contribution.


(b)
Participation in Multiple Defined Contribution Plans. If (1) this Plan is not
part of a Required Aggregation Group or a Permissive Aggregation Group with a
defined benefit plan, (2) this Plan is part of a Required Aggregation Group or a
Permissive Aggregation Group with one or more defined contribution plans, (3) a
Participant who is described in paragraph (a) participates in this Plan and in
one or more defined contribution plans that are part of the Required Aggregation
Group or the Permissive Aggregation Group, and (4) the allocation of Employer
contributions and Forfeitures of each plan that is part of the Required
Aggregation Group or the Permissive Aggregation Group (when each plan is
considered separately) is insufficient to satisfy the Top Heavy Minimum
Allocation requirement with respect to such Participant, the Top Heavy Minimum
Allocation requirement will nevertheless be satisfied if the aggregate
allocation of Employer contributions and Forfeitures that are made on behalf of
such Participant under this Plan and all other defined contribution plans that
are part of the Required Aggregation Group or the Permissive Aggregation Group
(and any other defined contribution plan that is sponsored by the Employer) is
sufficient to satisfy the Top Heavy Minimum Allocation requirement. However, if
the aggregate allocation of Employer contributions and Forfeitures that are made
on behalf of a Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is not sufficient to satisfy the Top Heavy Minimum Allocation
requirement, then the Employer will make an additional contribution on behalf of
such Participant to this Plan and/or to one or more defined contribution plans
that are part of the Required Aggregation Group or the Permissive Aggregation
Group (or any other defined contribution plan that is sponsored by the Employer)
in order that the aggregate allocation of Employer contributions and Forfeitures
that are made on behalf of such Participant under this Plan and all defined
contribution plans that are part of the Required Aggregation Group or the
Permissive Aggregation Group (and any other defined contribution plan that is
sponsored by the Employer) satisfies the Top Heavy Minimum Allocation
requirement.



(c)
Required or Permissive Aggregation Group With a DB Plan. If this Plan is part of
a Required Aggregation Group or a Permissive Aggregation Group with a defined
benefit plan, the Sponsoring Employer may, in its discretion, determine to
satisfy the requirements of Code §416 with respect to each Participant described
in paragraph (a) who participates in this Plan and in the defined benefit plan
which is part of the Required Aggregation Group or the Permissive Aggregation
Group, by any of the following methods:



(1)
Defined Benefit Minimum Benefit. A defined benefit minimum, which is an accrued
benefit at any point in time equal to at least the product of (A) an Employee's
average annual Code §415(c)(3) Compensation for the period of consecutive years
(not exceeding five) when the Employee had the highest aggregate Code §415(c)(3)
Compensation from the Employer and (B) the lesser of 2% per Year of Vesting
Service or 20%, subject to Code §416 and the Regulations thereunder.



(2)
Floor Offset Arrangement. A floor offset approach, pursuant to Revenue Ruling
76-259, under which the defined benefit minimum of the defined benefit plan that
is provided pursuant to paragraph (c)(1) is offset by the benefits provided
under the defined contribution plan.



(3)
Using Comparability. A demonstration, using a comparability analysis pursuant to
Revenue Ruling 81-202, that the plans are providing benefits at least equal to
the defined benefit minimum that is provided pursuant to paragraph (c)(1) above.



(4)
5% Defined Contribution Allocation. An allocation of Employer contributions and
Forfeitures that are made on behalf of such Participant under this Plan (or any
defined contribution plan that is sponsored by the Employer) equal to 5% of an
Employee's Code §415(c)(3) Compensation for each Plan Year that the Required
Aggregation Group or the Permissive Aggregation Group is Top Heavy.



(d)
Contributions That Can Be Used to Satisfy Top Heavy Minimum. All Employer
contributions to the Plan (other than Elective Deferrals that are made on behalf
of a Participant, and, for Plan Years beginning before 2002, Matching
Contributions), will be taken into account in determining if the Employer has
satisfied the Top Heavy minimum benefit and/or Top Heavy Minimum Allocation
requirements of this Section.



37



--------------------------------------------------------------------------------





Furthermore, the following Employer contributions that are made on behalf of a
Participant to a 401(k) Plan may also be taken into account in determining
whether the Top Heavy minimum benefit and/or Top Heavy Minimum Allocation
requirements have been satisfied: Non-Safe Harbor Non-Elective Contributions;
Qualified Non-Elective Contributions; ADP Safe Harbor Non-Elective
Contributions; Matching Contributions (including Qualified Matching
Contributions) for Plan Years beginning after 2001; and any other Employer
contributions as may be permitted by law.


(e)
Limited Exemption from Top Heavy. The Plan shall not be treated as Top Heavy if
Plan contributions for the Plan Year in question consist solely of Elective
Deferrals, ADP Safe Harbor Non-Elective Contributions, ADP Safe Harbor Matching
Contributions, ACP Safe Harbor Matching Contributions and Rollover Contributions
as long as all Participants eligible for the Elective Deferral Component of the
Plan are Safe Harbor Participants. Furthermore, if the Plan (but for the prior
sentence) would be treated as a Top Heavy Plan because the Plan is a member of a
Required Aggregation Group or Permissive Aggregation Group which is Top Heavy,
then the QACA ADP Safe Harbor Contributions may be taken into account in
determining whether any other plan in the Required Aggregation Group or the
Permissive Aggregation Group meets the Top Heavy requirements of Code §416.




3.10
Forfeitures and Their Application. The following provisions relate to
Forfeitures and their application:



(a)
When Forfeitures Occur. The date upon which a Forfeiture occurs is the earlier
of the date a Participant who Terminated Employment receives a distribution of
the Vested Interest in his or her Participant's Account, or the date the
Participant incurs five consecutive Breaks in Vesting Service after Termination
of Employment. If a Participant's Vested Interest in his or her Participant's
Account balance is zero on the date he or she Terminates Employment, the
Participant will be deemed to have received a distribution of such Vested
Interest on the date of termination and a Forfeiture will be deemed to have
occurred on the date of such termination.



(b)
Application of Forfeitures. The Administrator may elect to use any portion of
the Forfeiture Account to pay administrative expenses incurred by the Plan. Any
portion of the Forfeiture Account that is not used to pay such expenses will be
used first to restore previous Forfeitures of Participants' Accounts under
paragraph (c) below and/or to restore Participants' Accounts under Section 5.14.
Any remaining Forfeitures will, at the direction of the Employer, (1) be
allocated to Participants; (2) be used to reduce any combination of Employer
contributions (to the extent permitted under IRS guidelines); and/or (3) be
added to any combination of Employer contributions (to the extent permitted
under IRS guidelines) to be allocated therewith. Any Forfeitures the Employer
elects to allocate to Participants under clause (1) will be allocated on a
uniform, nondiscriminatory basis, and in determining the group of Participants
who are eligible to receive any such allocation, the Employer may require that a
Participant be employed by the Employer on the last day of the Allocation Period
in addition to any other allocation conditions used to determine Benefiting
Participants for purposes of other Employer contributions.



(c)
Restoration of Forfeitures of Rehired Employees. If a Participant who is not
100% Vested in his or her Participant's Account Terminates Employment, a
Forfeiture of all or a portion of the Participant's Account of the Participant
who has Terminated Employment has (or may) have occurred, and the Participant is
subsequently reemployed by the Employer, then his or her Participant's Account
will be administered in accordance with the following provisions:



(1)
Reemployment of a Participant After 5 Consecutive Breaks in Service. If the
Participant is reemployed by the Employer after incurring five consecutive
Breaks in Service, then any previous Forfeiture of the Participant's Account
will not be restored under the terms of this Plan.



(2)
Reemployment of a Non-Vested Participant Before 5 Consecutive Breaks. If a
Participant's Vested Interest in the entire Participant's Account attributable
to Employer contributions is zero percent (0%) on the date the Participant
Terminates Employment and the Participant is subsequently reemployed by the
Employer before incurring five consecutive Breaks in Vesting Service, the
previous Forfeiture of such Participant's Account will be restored, calculated
as of the date the Forfeiture occurred (unadjusted by subsequent gains and
losses).



38



--------------------------------------------------------------------------------





(3)
Reemployment of a Vested Participant Before 5 Consecutive Breaks Where a
Distribution But No Forfeiture Has Occurred. If a Participant's Vested Interest
in the Participant's Account balance attributable to Employer contributions is
less than a 100% (but greater than 0%) on the date that the Participant
Terminates Employment, the Participant is subsequently reemployed by the
Employer before incurring 5 consecutive Breaks in Service, and a Forfeiture of
the non-Vested portion of the Participant's Account attributable to Employer
contributions has not occurred but a distribution of all or a portion of such
Participant's Account has occurred, then a separate bookkeeping account will be
established for the Participant's Account at the time of distribution and the
Participant's Vested Interest in the separate bookkeeping account at any
relevant time will be an amount ("X") determined according to the following
formula: X = P(AB + (R x D)) - (R x D)), where "P" is the Vested Interest at the
relevant time, "AB" is the respective account balance at the relevant time, "D"
is the amount of the distribution, and "R" is the ratio of the respective
account balance at the relevant time to the respective account balance after
distribution.



(4)
Reemployment of a Vested Participant Before 5 Consecutive Breaks Where a
Distribution and Forfeiture Has Occurred. If a Participant's Vested Interest in
the Participant's Account balance attributable to Employer contributions is less
than a 100% (but greater than 0%) on the date that the Participant Terminates
Employment, the Participant is subsequently reemployed by the Employer before
incurring five consecutive Breaks in Service, a distribution of all or a portion
of the Vested Interest in the Participant's Account has occurred, and a
Forfeiture of the non-Vested portion of the Participant's Account attributable
to Employer contributions has occurred (which may not necessarily occur at the
same time that the distribution occurs), then the previous Forfeiture of such
Participant's Account balance attributable to Employer contributions will be
restored, calculated as of the date the Forfeiture occurred (unadjusted by
subsequent gains and losses) and based upon the Employer's decision whether the
Participant is required to repay to the Plan the full amount of all
distributions which were attributable to Employer contributions. With respect to
the Employer's decision to require such repayment, the following provisions will
apply:



(A)
Time of Restoration If Repayment Is Not Required. If the Employer decides that
the Participant is not required to repay to the Plan the full amount of all
distributions which were attributable to Employer contributions (including
Elective Deferrals) in order to have the previous Forfeiture of such
Participant's Account balance attributable to Employer contributions restored,
then such restoration will occur in the Plan Year in which the Participant is
reemployed by the Employer.



(B)
Time of Restoration If Repayment Is Required. If the Employer decides that the
Participant is required to repay to the Plan the full amount of all
distributions which were attributable to Employer contributions (including
Elective Deferrals) in order to have the previous Forfeiture of such
Participant's Account balance attributable to Employer contributions restored,
then, such repayment by the Participant must be made before the earlier of


(i) five years after the Participant's Reemployment Commencement Date, or (ii)
the date on which the Participant incurs five consecutive Breaks in Service
following the date of distribution of either the entire or the remaining Vested
Interest in the Participant's Account. Such restoration of the previous
Forfeiture of such Participant's Account balance attributable to Employer
contributions will occur in the Plan Year that the Participant repays to the
Plan the full (or any remaining) amount of the distribution which was
attributable to Employer contributions (including Elective Deferrals).


(d)
Sources of Restoration. The sources to restore a previous Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions pursuant to this Section will be made first by using available
Forfeitures to restore the previous Forfeiture and, if such available
Forfeitures are insufficient to restore the previous Forfeiture, by the Employer
making a special Employer contribution to the Plan to the extent necessary to
restore the previous Forfeiture.




3.11
Allocation of Earnings and Losses. As of each Valuation Date, amounts in
Participants' accounts which have not been segregated from the general Trust
Fund for investment purposes (accounts which have been segregated include



39



--------------------------------------------------------------------------------





any Directed Investment Accounts established under Section 7.4) and which have
not been distributed since the prior Valuation Date will have the net income of
the Trust Fund earned since the prior Valuation Date allocated in accordance
with such rules and procedures that are established by the Administrator and
that are applied in a uniform and nondiscriminatory manner based upon the
investments of the Trust Fund and the Participants' accounts to which the net
income is allocated. For purposes of this Section, the term "net income" means
the net of any interest, dividends, unrealized appreciation and depreciation,
capital gains and losses, and investment expenses of the Trust Fund determined
on each Valuation Date. However, Participants' accounts which have been
segregated for investment purposes (including any Directed Investment Accounts
established under Section 7.4) will only have the net income earned thereon
allocated thereto. Policy dividends or credits will be allocated to the
Participant's Account for whose benefit the Policy is held.



3.12
Failsafe Allocation. If the Plan fails to satisfy the minimum coverage
requirements of Code §410(b), no automatic "failsafe" is provided under the
Plan. Rather, the Employer must timely execute a corrective amendment pursuant
Regulation §1.401(a)(4)-11(g).




3.13
Rollover Contributions. Any Eligible Employee (whether a Participant or not) is
permitted to make Rollover Contributions to the Plan. Rollover Contributions
will be accepted from the following types of plans: (1) 401(a) or 403(a) plans,
excluding voluntary employee after-tax contributions, (2) 403(b) plans,
excluding voluntary employee after-tax contributions, (3) 457(b) governmental
plans, and (4) individual retirement accounts and individual retirement
annuities. Rollover Contributions can include Roth Elective Deferrals. Rollover
Contributions will be allocated to an Employee's Rollover Contribution Account
in which the Employee will have a 100% Vested Interest. The Administrator may
choose for investment purposes either to segregate Rollover Contribution
Accounts into separate interest bearing accounts or to invest them as part of
the general Trust Fund, except for that portion of an Employee's Rollover
Contribution Account which an Employee may be permitted to self-direct under
Section 7.4.




3.14
Voluntary Employee Contributions. Voluntary Employee Contributions are no longer
permitted.









40



--------------------------------------------------------------------------------






Article 4

Plan Benefits



4.1
Benefit Upon Retirement. Every Participant who reaches Normal Retirement Age (or
Early Retirement Age as defined under Section 1.53) prior to Termination of
Employment will be entitled upon subsequent Termination of Employment to receive
his or her Vested Aggregate Account balance determined as of the Valuation Date
coinciding with or immediately preceding the date of distribution. A Participant
who remains employed by the Employer after his or her Normal Retirement Age will
continue to participate in the Plan until his or her subsequent Termination of
Employment. Distribution will be made under Article 5.




4.2
Benefit Upon Death. Upon the death of a Participant prior to Termination of
Employment, or upon the death of a Terminated Participant prior to distribution
of his or her Vested Aggregate Account, his or her Beneficiary will be entitled
to the Participant's Vested Aggregate Account balance determined as of the
Valuation Date coinciding with or immediately preceding the date of
distribution. If a Beneficiary who is living on the date of the Participant's
death dies prior to receiving the entire death benefit to which such Beneficiary
is entitled, then the undistributed portion of such death benefit will be paid
in a single payment to the named beneficiary of such Beneficiary, or if there is
no such named beneficiary, then to the estate of such deceased Beneficiary. The
Administrator's determination that a Participant has died and that a particular
person has a right to receive a death benefit will be final. Distribution will
be made under Article 5.




4.3
Benefit Upon Disability. If a Participant suffers a Disability prior to
Termination of Employment, or if a Terminated Participant suffers a Disability
prior to distribution of his or her Vested Aggregate Account, he or she will be
entitled to his or her Vested Aggregate Account balance determined as of the
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made under Article 5.




4.4
Benefit Upon Termination of Employment. A Terminated Participant will be
entitled to his or her Vested Aggregate Account balance determined as of the
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made under Article 5.




4.5
Determination of Vested Interest. A Participant's Vested Interest in his or her
Participant's Account will be determined in accordance with the following
provisions:



(a)
Accounts Required To Be 100% Vested. A Participant will at all times have a 100%
Vested Interest in the following accounts maintained from time to time on his or
her behalf by the Plan: the Elective Deferral Account, Traditional ADP Safe
Harbor Matching Contribution Account, Traditional ADP Safe Harbor Non-Elective
Contribution Account, Qualified Matching Contribution Account, Qualified
Non-Elective Contribution Account, Rollover Contribution Account and Voluntary
Employee Contribution Account.



(b)
Vesting Upon Normal Retirement Age Prior to Termination of Employment.
Notwithstanding any other Vesting provision of the Plan to the contrary, a
Participant will have a 100% Vested Interest in his or her Participant's Account
upon reaching Normal Retirement Age prior to Termination of Employment.



(c)
Vesting Upon Death Prior to Termination of Employment. Notwithstanding any other
Vesting provision of the Plan to the contrary, a Participant will have a 100%
Vested Interest in his or her Participant's Account upon his or her death prior
to Termination of Employment.



(d)
Vesting Upon Disability Prior to Termination of Employment. Notwithstanding any
other Vesting provision of the Plan to the contrary, a Participant will have a
100% Vested Interest in his or her Participant's Account upon suffering a
Disability prior to Termination of Employment.



(e)
Vesting of Non-Safe Harbor Matching Contributions. (1) A Participant's Vested
Interest in his or her Non-Safe Harbor Matching Contribution Account will be
determined by the Vesting schedule immediately following this paragraph based on
the Participant's credited Years of Vesting Service. In determining a
Participant's Vested Interest under this paragraph, all Years of Vesting Service
will be counted. Notwithstanding the foregoing, a Participant's Vested Interest
in his or her Non-Safe Harbor Matching Contribution Account balance that existed
prior to January 1, 2001 will be determined by the Vesting schedule in effect
prior to January 1, 2001.



41



--------------------------------------------------------------------------------







1 Year of Vesting Service    0% Vested
2 Years of Vesting Service    0% Vested
3 Years of Vesting Service    100% Vested


(2) A Participant’s Vested Interest in his or her Prior Palm Mortuary Matching
Contributions Account, if any, and Prior WFG Matching Contributions Account, if
any, shall be 100% at all times.


(f)
Vesting of Non-Safe Harbor Non-Elective Contributions. (1) A Participant's
Vested Interest in his or her Non-Safe Harbor Non-Elective Contribution Account
will be determined by the Vesting schedule immediately following this paragraph
based on the Participant's credited Years of Vesting Service. In determining a
Participant's Vested Interest under this paragraph, all Years of Vesting Service
will be counted.



1 Year of Vesting Service    0% Vested
2 Years of Vesting Service    0% Vested
3 Years of Vesting Service    100% Vested


(2) A Participant’s Vested Interest in his or her Prior WFG Non-Safe Harbor
Non-Elective Contributions Account, if any, shall be 100% at all times.


(3) A Participants Vested Interest in his Prior Palm Mortuary Non-Safe Harbor
Non-Elective Contributions Account, If any, shall be as follows:


1 Year of Vesting Service    20% Vested
2 Years of Vesting Service    40% Vested
3 Years of Vesting Service    60% Vested
4 Years of Vesting Service    80% Vested
5 Years of Vesting Service    100% Vested


(g)
Vesting Upon Complete or Partial Termination or Upon Complete Discontinuance of
Contributions. Upon the complete termination or partial termination of the Plan,
or upon a complete discontinuance of contributions under the Plan, each affected
Participant will have a 100% Vested Interest in his or her unpaid Participants'
Account balance.



(h)
Amendments to the Vesting Schedule. No amendment to the Plan may directly or
indirectly reduce a Participant's Vested Interest in his or her Participant's
Account. If the Plan is amended in any way that directly or indirectly affects
the computation of a Participant's Vested Interest in his or her Participant's
Account, or the Plan is deemed amended by an automatic change to or from a Top
Heavy Vesting schedule, then the following provisions will apply:



(1)
Participant Election. Any Participant with at least three Years of Vesting
Service may, by filing a written request with the Administrator, elect to have
the Vested Interest in his or her Participant's Account computed by the Vesting
schedule in effect prior to the amendment. A Participant who fails to make an
election will have the Vested Interest in his or her Participant's Account
computed under the new schedule. The period in which the election may be made
will begin on the date the amendment is adopted or is deemed to be made and will
end on the latest of (A) 60 days after the amendment is adopted; (B) 60 days
after the amendment becomes effective; or (C) 60 days after the Participant is
issued written notice of the amendment by the Employer or Administrator.



(2)
Preservation of Vested Interest. Notwithstanding the forgoing, if the Vesting
schedule is amended, then in the case of an Employee who is a Participant as of
the later of the date such amendment is adopted or the date it becomes
effective, the Vested Interest in his or her Participant's Account determined as
of such date will not be less than his or her Vested Interest computed under the
Plan without regard to such amendment.


Article 5

Distribution of Benefits




42



--------------------------------------------------------------------------------






5.1
Distributions for Reasons Other Than Death. Except as may otherwise be provided
in this Article 5, the benefit a Participant is entitled to receive under
Sections 4.1, 4.3 and 4.4 will be distributed as set forth below:



(a)
Normal Form of Distribution. Unless otherwise elected under paragraph (b), a
Participant's benefit will be distributed in the Normal Form of Distribution,
which is a single payment.



(b)
Optional Forms of Distribution. A Participant may waive the Normal Form of
Distribution and elect to have his or her benefit distributed in an Optional
Form of Distribution as follows: the Optional Form of Distribution permitted is
designated sums from time to time as elected by the Participant. Notwithstanding
the foregoing, a former Participant who is receiving installment payments from
the portion of his Account under the prior WFG Employee Savings Plan shall
continue to receive distributions under this form until he or she elects to
receive distribution in full. All Optional Forms of Distribution are available
on a non-discriminatory basis and not subject to the Administrator's discretion.



(c)
Time of Distribution of Retirement Benefits. Distribution of the benefit a
Participant is entitled to receive under Section 4.1 will begin within an
administratively reasonable time after the Participant's Termination of
Employment on or after his or her Normal Retirement Age.



(d)
Time of Distribution of Disability Benefits. Distribution of the Disability
benefit a Participant is entitled to receive under Section 4.3 will begin on the
date that a distribution is to be made to a Terminated Participant under
paragraph (e) below.

 
(e)
Time of Distribution to a Terminated Participant. Distribution of the benefit a
Terminated Participant is entitled to receive under Section 4.4 will be made
within an administratively reasonable time after the Participant requests
payment.



(f)
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, the Administrator will, in
a uniform nondiscriminatory manner, determine the portion (including zero) of
the distribution to be made from each of the Participant's sub-accounts.




5.2
Distributions Because of Death. Except as may otherwise be provided in this
Article 5, the benefit a Participant's Beneficiary is entitled to receive under
Section 4.2 will be distributed as set forth below:



(a)
Death Benefit Payable to a Surviving Spouse. If a Participant dies before the
Annuity Starting Date and the Participant has a surviving Spouse on the date of
the Participant's death, the surviving Spouse will be entitled to receive a
death benefit determined in accordance with the following provisions:



(1)
Form of Distribution. Notwithstanding any other Beneficiary designation made by
the Participant, the surviving Spouse will be entitled to receive 100% of the
Participant's death benefit unless the surviving Spouse has waived that right
under Section 5.17. Any portion of the death benefit that the surviving Spouse
has not waived will be distributed in a single payment.



(2)
Time of Distribution. Any death benefit payable to a surviving Spouse will be
distributed within a reasonable time after the death of the Participant, but not
later than December 31st of the calendar year which contains the fifth
anniversary of the date of the Participant's death pursuant to Section
5.21(b)(2)(A), if required minimum distributions to the Participant have not
begun. However, if the surviving Spouse elects the Life Expectancy rule under
Section , the surviving Spouse may elect to defer distribution of the death
benefit, but distribution to the surviving Spouse must begin no later than
December 31st of the calendar year in which the deceased Participant would have
attained age 70½.



(3)
Death of Surviving Spouse Before Distribution Begins. If the surviving Spouse
dies before distribution begins, then distribution will be made as if the
surviving Spouse were the Participant.



(b)
Death Benefit Payable to a Non-Spouse Beneficiary. Any death benefit payable to
a non-Spouse Beneficiary will be distributed in a single payment. Any such death
benefit will be distributed within a reasonable time



43



--------------------------------------------------------------------------------





after the death of the Participant, but not later than December 31st of the
calendar year which contains the fifth anniversary of the date of the
Participant's death under Section 5.21(b)(2)(A), if required minimum
distributions to the Participant have not begun. However, if the non-Spouse
Beneficiary elects the Life Expectancy rule under Section, then distribution of
the death benefit must begin no later than December 31st of the calendar year
immediately following the calendar year in which the Participant died.


(c)
Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of benefits dies
before the entire benefit is distributed, the balance thereof will be
distributed to the Participant's Beneficiary (or Beneficiary's Beneficiary) at
least as rapidly as under the method of distribution being used on the date of
the Participant's or Beneficiary's death.



(d)
Payments to a Beneficiary of a Beneficiary. In the absence of a written
Beneficiary designation from the deceased Participant to the contrary, any
Beneficiary may name his or her own Beneficiary to receive any benefits payable
in the event of the Beneficiary's death prior to receiving the entire death
benefit to which the Beneficiary is entitled. If a Beneficiary has not named his
or her own Beneficiary, then the Beneficiary's estate will be the Beneficiary.
If any benefit is payable under this paragraph to a Beneficiary of the deceased
Participant's Beneficiary, to the estate of the deceased Participant's
Beneficiary, or to any other Beneficiary or the estate thereof, then subject to
the limitations regarding the latest dates for benefit payment of this Section
and Section 5.21, the Administrator may (1) continue to pay the remaining value
of such benefits in the amount and form already commenced; (2) pay such benefits
in any other manner permitted under the Plan for distribution of benefits upon
death; and/or (3) if payments have not commenced, pay such benefits in any other
manner permitted under the Plan for distribution of benefits upon death.
Distribution to the Beneficiary of a Beneficiary must begin no later than the
date that a distribution would have been made to the Participant's Beneficiary.
The Administrator's determination under this paragraph will be final and will be
applied in a uniform manner that does not discriminate in favor of Participants
who are HCEs.




5.3
In-Service Distributions for Reasons Other Than Hardship. Subject to any
applicable waiver and consent requirements in Section 5.17, a Participant who is
still an Employee may request an in-service distribution of all or a portion of
his or her Vested Interest in accordance with the provisions below. The number
of times during any Plan Year that a Participant can request such a distribution
may be limited by the Administrator if such limit does not discriminate in favor
of HCEs.



(a)
Elective Deferral Account. A Participant may request an in-service distribution
of up to 100% of the Vested Interest in his or her Elective Deferral Account at
any time on or after the date the Participant reaches Normal Retirement Age, or
at any time on or after the date the Participant reaches age 59½.



(b)
Qualified Matching Contribution Account. A Participant may request an in-service
distribution of up to 100% of the Vested Interest in his or her Qualified
Matching Contribution Account at any time on or after the date the Participant
reaches Normal Retirement Age, or at any time on or after the date the
Participant reaches age 59½.



(c)
Qualified Non-Elective Contribution Account. A Participant may request an
in-service distribution of up to 100% of the Vested Interest in his or her
Qualified Non-Elective Contribution Account at any time on or after the date the
Participant reaches Normal Retirement Age, or at any time on or after the date
the Participant reaches age 59½.



(d)
Non-Safe Harbor Matching Contribution Account. A Participant may request an
in-service distribution of up to 100% of the Vested Interest in his or her
Non-Safe Harbor Matching Contribution Account at any time on or after the date
the Participant reaches Normal Retirement Age, or at any time on or after the
date the Participant has reached age 59½.



(e)
Non-Safe Harbor Non-Elective Contribution Account. A Participant may request an
in-service distribution of up to 100% of the Vested Interest in his or her
Non-Safe Harbor Non-Elective Contribution at any time on or after the date the
Participant reaches Normal Retirement Age, or at any time on or after the date
the Participant has reached age 59½ .





44



--------------------------------------------------------------------------------





(f)
Rollover Contribution Account. A Participant may request an in-service
distribution of up to 100% of the Vested Interest in his or her Rollover
Contribution Account at any time.



(g)
Voluntary Employee Contribution Account. A Participant may request an in-service
distribution at any time of up to 100% of the Vested Interest in his or her
Voluntary Employee Contribution Account transferred to this Plan from the
Stewart Enterprise, Inc. Employees’ Retirement Trust.



(h)
Participants Not 100% Vested. If a distribution is made under this Section when
the Participant has less than a 100% Vested Interest in his or her Non-Safe
Harbor Non-Elective Contribution Account or Matching Contribution Account and
such Vested Interest may increase, a separate account will be established at the
time of distribution, and at any relevant time the Participant's Vested Interest
in the separate account will be equal to an amount ("X") determined by the
following formula: X = P(AB + (R x D)) - (R x D), where "P" is the Vested
Interest at the relevant time, "AB" is the respective account balance at the
relevant time, "D" is the amount of the distribution, and "R" is the ratio of
the respective account balance at the relevant time to the respective account
balance after distribution.



(i)
Time and Manner of Distribution. A distribution under this Section will be made
in a single payment within an administratively reasonable time after the request
is received by the Administrator.




5.4
Mandatory Cash-Out of Benefits. The Vested Aggregate Account balance of a
Participant who has Terminated Employment will be distributed without the
consent of the Participant (or the Participant's Spouse) in accordance with the
following provisions:



(a)
Cash-Out Threshold. Distribution can only be made under this Section if a
Participant's Vested Aggregate Account on or after the date of Termination of
Employment does not exceed $5,000 (the "cash-out threshold"), which will be
determined by including the Participant's Rollover Contribution Account.



(b)
Form of Distribution. Distribution under this Section will, at the election of
the Participant, be made as a lump sum cash payment or as a direct rollover
under Section 5.12. However, if the Participant does not make an election, then
the following provisions will apply: (1) if the distribution is $1,000 or less
(including the Participant's Rollover Contribution Account), distribution will
be made in the form of a lump sum cash payment not less than 30 days and not
more than 180 days after the Code §402(f) notice is provided to the Participant;
and (2) if the amount of the distribution exceeds $1,000 (including the
Participant's Rollover Contribution Account), the Administrator will pay the
distribution in an automatic direct rollover to an individual retirement account
within the meaning of Code §408(a) or an individual retirement annuity within
the meaning of Code §408(b) not less than 30 days and not more than 180 days
after the Code §402(f) notice is provided to the Participant.



(c)
Time of Distribution. Distribution will be made as soon as administratively
feasible after the Participant Terminates Employment; provided, however, that if
a Participant would have received a distribution under the preceding sentence
but for the fact that his or her Vested Aggregate Account exceeded the cash-out
threshold, and if at a later time the Participant's Vested Aggregate Account is
reduced to an amount not greater than the cash-out threshold, the Administrator
will distribute such Vested Aggregate Account in a lump sum without the
Participant's consent as soon as administratively feasible after the date the
Participant's Vested Aggregate Account no longer exceeds the cash-out threshold.




5.5
Restrictions on Immediate Distributions. If a Participant's Vested Aggregate
Account balance exceeds the amount set forth in paragraph (a) below and is
Immediately Distributable, the following provisions will apply:



(a)
General Rule. If the Vested Aggregate Account balance of a Participant who has
Terminated Employment exceeds $5,000 (or if there are remaining payments to be
made under a distribution option that previously commenced) and such amount is
Immediately Distributable, the Participant must consent to any such
distribution. With respect to any portion of a distribution that is subject to
the QJSA Requirements, the Participant's Spouse, if any, must also consent to
the distribution.





45



--------------------------------------------------------------------------------





(b)
Consent Requirements. The consent of the Participant to any benefit that is
Immediately Distributable must be obtained in writing within the 180-day period
ending on the Annuity Starting Date. With respect to any portion of the
Participant's Account that is Immediately Distributable and is subject to the
QJSA Requirements, the consent of the Participant's Spouse, if any, must also be
obtained in writing during 180-day period ending on the Annuity Starting Date
unless the distribution is made in the form of a QJSA. However, neither the
Participant nor the Spouse must consent to a distribution required by Code
§401(a)(9) or §415 while the benefit is Immediately Distributable.



(c)
Notification Requirement. The Administrator must notify the Participant of the
right to defer any distribution until it is no longer Immediately Distributable
(and, for Plan Years beginning after December 31, 2006, the consequences of
failing to defer any distribution). With respect to any portion of the
Participant's Account which is subject to the QJSA Requirements, the
Participant's Spouse must also be so notified. Notification will include a
general explanation of the material features and relative values of the optional
forms of distribution available under the Plan in a manner that would satisfy
the notice requirements of Code §417(a)(3), and will be provided no less than 30
days or more than 180 days prior to the Annuity Starting Date. Notwithstanding
the other requirements of this Section, the notices prescribed by this Section
need not be given to a Participant if the Plan "fully subsidizes" the costs of a
QJSA or QPSA. A plan fully subsidizes the costs of a benefit if no increases in
cost, or decreases in benefits, to the Participant may result from the
Participant's failure to elect another benefit.



(d)
Waiver of Minimum 30-Day Notice Requirement. Distribution of a Participant's
benefit may begin less than 30 days after the notice described in paragraph (c)
above is given to the Participant if (1) the Administrator clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving notice to consider the decision of whether or not to elect a
distribution; (2) the Participant, after receiving the notice, affirmatively
elects a distribution (or a particular distribution option); and (3) with
respect to any portion of the Participant's Account which is subject to the QJSA
Requirements, the Participant does not revoke the election at any time prior to
the expiration of the 7-day period that begins on the date the notice is given.



(e)
Consent Not Needed on Plan Termination. If upon Plan termination neither the
Employer nor an Affiliated Employer maintains another defined contribution plan
other than an employee stock ownership plan (ESOP) as defined in Code
§4975(e)(7), then the Participant's benefit will, without the consent of the
Participant or his or her Spouse, be distributed to the Participant in
accordance with the distribution provisions of the Plan. If the Employer or an
Affiliated Employer maintains another defined contribution plan (other than an
ESOP), then the Participant's benefit will, without the consent of the
Participant or his or her Spouse, be transferred to the other plan if the
Participant does not consent to an immediate distribution under this Section.
However, this paragraph will not apply to any portion of the Participant's
Account subject to the QJSA Requirements if the Plan, upon termination, offers
an annuity option purchased from a commercial provider with respect to such
portion of the Participant's Account.




5.6
Qualified Reservist Distributions. Subject to any applicable waiver and consent
requirements in Section 5.17, a Participant who is a member of a reserve
component (as defined in §101 of title 37, United States Code) and who is
ordered or called to active duty after September 11, 2001 for a period of at
least 180 days or an indefinite period may elect to take a distribution (a
"Qualified Reservist Distribution") of up to 100% of his or her Elective
Deferrals during the period beginning on the date of his or her call-up order
and ending at the close of the active duty period.




5.7
Active Duty Severance Distributions. Active Duty Severance Distributions are not
permitted.




5.8
Financial Hardship Distributions. A Participant who is still an Employee may
request a distribution from the Administrator on account of the Participant's
immediate and heavy financial need. Any such distribution will be made in
accordance with the rules and procedures established by the Administrator in an
administrative policy. Such administrative policy will include (but will not be
limited to) (a) the standards to be used in determining if a Participant has
incurred a financial hardship (based on non-discriminatory and objective
criteria), and (b) the accounts from which hardship distributions can be made,
and the percentage of such accounts that can be distributed. Any such
distribution of the Participant's Elective Deferrals, QMACs and/or QNECs will
not include any earnings credited



46



--------------------------------------------------------------------------------





thereto. Any distribution under this Section will occur within an
administratively reasonable time after the request is received by the
Administrator, and will only be made in a single payment.



5.9
Distribution of Rollover Contributions. Subject to any applicable waiver and
consent requirements in Section 5.17, an Employee may request a distribution of
up to 100% of his or her Rollover Contribution Account at any time. A
distribution under this Section will be made within an administratively
reasonable time after the request by the Participant in accordance with the
rules set forth under Sections 5.1 and 5.3. A distribution under this Section
(a) will not prevent an Employee from accruing future benefits from Employer
contributions, and (b) can be re-deposited to the Employee's Rollover
Contribution Account if such amount continues to be deemed a Rollover
Contribution except for the fact that it originated from this Plan.




5.10
Distribution of Voluntary Employee Contributions. Subject to any applicable
waiver and consent requirements in Section 5.17 an Employee may request a
distribution of up to 100% of his or her Voluntary Employee Contribution Account
only at the time a Participant is entitled to a distribution of his or her
Vested Aggregate Account under Section 5.1 unless the Participant takes an
in-service distribution of his or her Voluntary Employee Contribution Account
under Section 5.3. A distribution under this Section will be made within an
administratively reasonable time after the request by the Participant. Any
distribution made prior to the time a Participant is entitled to a distribution
of his or her Vested Aggregate Account under Section 5.1 will only be made in a
single payment. Any distribution made after the Participant is entitled to a
distribution of his or her Vested Aggregate Account under Section 5.1 will, at
the election of the Participant, be distributed in a single payment or in the
same manner as the Participant's Account under Section 5.1. Any distribution
under this Section which is attributable to post-1986 Voluntary Employee
Contributions can only be made along with a portion of the earnings thereon,
such earnings to be determined by the following formula: DA [1-(V - V+E)]. For
purposes of applying the aforementioned formula, the term DA means the
distribution amount, the term V means the amount of Voluntary Employee
Contributions, and the term V+E means the amount of Voluntary Employee
Contributions plus the earnings attributable thereto. A distribution under this
Section will not prevent an Employee from accruing future benefits from Employer
contributions.




5.11
Distribution of Transfer Contributions. A Participant's Transfer Contribution
Account will be distributed at the same time and in the same manner as the
Participant's Account is distributed under Sections 5.1 or 5.2, subject to the
following provisions:

 
(a)
Transfer Contributions That Remain Subject to the QJSA Requirements. If a
Transfer Contribution was a direct or indirect transfer from a plan that was
subject to the QJSA Requirements at the time of the transfer, distribution of
such contribution will be distributed in accordance with the QJSA Requirements
of this Article 5, including the applicable Spousal consent requirements set
forth in Section 5.17.



(b)
Special Rule for Elective Deferral Transfers. If a Transfer Contribution was an
Elective Contribution as defined in Regulation §1.401(k)-1(g)(3) (including any
Qualified Non-Elective Contributions, Qualified Matching Contributions, and ADP
Safe Harbor Contributions) which are transferred to this Plan in a direct or
indirect trustee-to-trustee transfer from another qualified plan and are subject
to the distribution restrictions set forth in Regulation §1.401(k)-1(d), then
the distribution of such Transfer Contributions (including post-transfer
earnings thereon) will be subject to the limitations in Regulation
§1.401(k)-1(d).




5.12
Direct Rollovers. Notwithstanding any provision of the Plan that would otherwise
limit a Distributee's election, a Distributee may elect, at the time and in the
manner prescribed by the Plan, to have any portion of an Eligible Rollover
Distribution paid directly (a "Direct Rollover") to an Eligible Retirement Plan
specified by the Distributee. However, for distributions after December 31,
2006, a Direct Rollover to a Distributee who is a non-Spouse Beneficiary can
only be made to a "traditional" or Roth IRA established on behalf of the
non-Spouse Beneficiary for the purpose of receiving the distribution. This
Section will be applied by treating any amount distributed from the
Participant’s Roth Elective Deferral Account as a separate distribution from any
amount distributed from the Participant's other Plan accounts, even if the
amounts are distributed at the same time.




5.13
Restrictions on Distribution of Elective Deferrals and Other Contributions.
Notwithstanding any other provision of the Plan, and subject to the consent
requirements set forth in Section 5.17, Elective Deferrals, ADP Safe Harbor
Contributions, QMACs, QNECs, and the earnings allocable to each such
contribution, can only be distributed from the Plan upon the earliest to occur
of the following dates: (a) the date a Participant Terminates Employment; (b)
the



47



--------------------------------------------------------------------------------





date a Participant dies; (c) the date a Participant suffers a Disability; (d)
the date a Participant reaches age 59½ if in-service distributions at such age
are permitted under Section 5.3; (e) the date a Participant qualifies for a
financial hardship distribution if such distributions are permitted under
Section 5.8; (f) the date a Participant qualifies for a Qualified Reservist
Distribution if such distributions are permitted under Section 5.6; (g) the date
a Participant qualifies for an Active Duty Severance Distribution if such
distributions are permitted under Section 5.7; (h) the occurrence of a federally
declared disaster where resulting legislation authorizes a distribution; and (i)
the date the Plan is terminated without the Employer maintaining another defined
contribution plan (other than an employee stock ownership plan as defined in
Code §4975(e)(7) or §409(a), a simplified employee pension plan as defined in
Code §408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or contract
described in Code §403(b) or a plan described in Code §457(b) or (f)) at any
time during the period beginning on the date of plan termination and ending 12
months after all assets have been distributed from the Plan. Distribution under
clause (i) above can only be made in a lump sum.



5.14
Missing Payees and Unclaimed Benefits. With respect to a Participant or
Beneficiary who has not claimed any benefit (the "missing payee") to which such
missing payee is entitled, and with respect to any Participant or Beneficiary
who has not satisfied the administrative requirements for benefit payment, the
Administrator may elect to either (a) segregate the benefit into an interest
bearing account, in which event an annual maintenance fee as may be set from
time to time in a policy established by the Administrator may be assessed
against the segregated account; (b) subject to a policy established by the
Administrator, distribute the benefit at any time in any manner which is
sanctioned by the Internal Revenue Service and/or the Department of Labor, which
may include (but not be limited to) (1) distribute the benefit in an automatic
direct rollover to an individual retirement plan designated by the
Administrator; such individual retirement plan may be either an individual
retirement account within the meaning of Code §408(a) or an individual
retirement annuity within the meaning of Code §408(b); or (2) distribute the
benefit to the Pension Benefit Guaranty Corporation or any other authorized
Federal Department or agency; (c) distribute the benefit to any person or entity
who is appointed under State (or Commonwealth) law to act as a duly authorized
guardian, legal representative, conservator, or power of attorney; or (d) treat
the entire benefit as a Forfeiture. If a missing payee whose benefit has been
forfeited is located, or if a payee whose benefit has been forfeited for failure
to satisfy the administrative requirements for benefit payment subsequently
satisfies such administrative requirements and claims his or her benefit, and if
the Plan has not terminated (or if the Plan has terminated, all benefits have
not yet been paid), then the benefit will be restored. The Administrator, on a
case by case basis, may elect to restore the benefit by the use of earnings from
non-segregated assets of the Fund, by Employer contributions, by available
Forfeitures of the Forfeiture Account, or by any combination thereof. However,
if any such payee has not been located (or satisfied the administrative
requirements for benefit payment) by the time the Plan terminates and all
benefits have been distributed from the Plan, then the Forfeiture of such unpaid
benefit will not be restored.




5.15
Distribution in the Event of Legal Incapacity. If any person entitled to
benefits (the "Payee") is under any legal incapacity by virtue of age or mental
condition, payments may be made in one or more of the following ways as directed
by the Administrator: (a) to a court-appointed guardian of the Payee; (b) to the
person/entity having a valid power of attorney of the Payee or the Payee's
estate; (c) to any other person/entity authorized under State (or Commonwealth)
law to receive benefits on behalf of the Payee; or (d) if the Payee is a minor,
to the authorized person/entity of the Payee (e.g., custodian or guardian) under
any State's (or Commonwealth's) Uniform Transfers to Minors Act or Uniform Gifts
to Minors Act.




5.16
Earnings Before Benefit Distribution. As of the Valuation Date coinciding with
or next following the date a Participant Terminates Employment with the Employer
for any reason, the Administrator will, until a distribution is made to the
Participant or the Participant's Beneficiary in accordance with Sections 5.1 or
5.2, direct the Trustee in a uniform nondiscriminatory manner to either (a)
invest the Participant's Vested Aggregate Account balance determined as of such
Valuation Date in a separate interest bearing account; or (b) leave the
Participant's Vested Aggregate Account balance as part of the general Trust
Fund. If the Participant's Vested Aggregate Account balance remains as part of
the general Trust Fund, then such account will either (a) share in the
allocation of net earnings and losses under Section 3.11 as a non-segregated
account, or (b) be granted interest at a rate consistent with the interest
bearing investments of the Trust Fund.




5.17
Participant/Spousal Waiver and Consent Requirements. To the extent a
distribution from the Plan requires the Participant's consent, or the consent of
the Participant's Spouse, the following provisions will apply:





48



--------------------------------------------------------------------------------





(a)
Normal Form of Distribution Is Not a QJSA. If the Normal Form of Distribution
under the Plan is not a QJSA, all distributions can be made from the Plan to a
Participant without the consent of the Participant's Spouse, except for any
portion of the Participant's Account which is subject to the QJSA Requirements.
Subject to the provisions of the next sentence, with regard to a death benefit
payable to a Spouse, a Spouse can elect to waive such death benefit under
Section 5.2 of the Plan, but the election will not be effective unless (1) the
election is in writing; (2) the election designates a specific Beneficiary or
form of benefit which may not be changed without Spousal consent (or the
Spouse's consent expressly permits designations by the Participant without any
requirement of further Spousal consent); and (3) the Spouse's consent
acknowledges the effect of the election and is witnessed by the Administrator or
a notary public. With regard to a distribution of any portion of a Participant's
Account which is subject to the QJSA and/or the QPSA requirements, the
provisions in paragraph (b) below apply.



(b)
Normal Form of Distribution Is a QJSA. If the Normal Form of Distribution under
the Plan is a QJSA, or with respect to any portion of the Participant's Account
which is subject to the QJSA Requirements, the following provisions will apply:



(1)
Election to Waive a QJSA. A married Participant's election to waive a QJSA, or
an unmarried Participant's election to waive a life annuity, must be in writing
and must be made during the 180-day period ending on the Annuity Starting Date.
The election may be revoked in writing and a new election may be made at any
time, and any number of times, during the election period.



(2)
Election to Waive a QPSA. A married Participant's election to waive a QPSA must
be in writing and must be made during an election period beginning on the first
day of the Plan Year in which the Participant reaches age 35 and ending on the
date of his or her death. The election may be revoked in writing and a new
election made at any time and any number of times during the election period. A
Terminated Participant's election period concerning the Vested Aggregate Account
before Termination of Employment will not begin later than such date. If the
surviving Spouse can waive the QPSA and if the Participant has not completed a
designation form specifying the time and/or form of payment of the QPSA prior to
the Participant's death, the surviving Spouse may elect to receive the QPSA in
any optional form permitted in Section 5.2. A Participant who has not yet
reached age 35 as of the end of any current Plan Year may make a special
election to waive a QPSA for the period beginning on the date of such election
and ending on the first day of the Plan Year in which such Participant reaches
age 35. This election will not be valid unless the Participant receives the same
written explanation of the QPSA as described in subparagraph (3) below. QPSA
coverage will be automatically reinstated as of the first day of the Plan Year
in which the Participant reaches age 35. A new election to waive a QPSA on or
after such date is subject to the full requirements of this Section.



(3)
Written Explanation. In the case of a QJSA, the Administrator will no less than
30 days and no more than 180 days prior to the Annuity Starting Date provide to
each Participant a written explanation of (A) the terms and conditions of a
QJSA; (B) the Participant's right to make and the effect of an election to waive
the QJSA form of benefit; (C) the rights of a Participant's Spouse; and (D) the
right to make, and the effect of, a revocation of a previous election to waive
the QJSA. The Annuity Starting Date for a distribution in a form other than a
QJSA may be less than 30 days after receipt of such written explanation provided
(A) the Participant has been provided with information that clearly indicates
that the Participant has at least 30 days to consider whether to waive the QJSA
and to elect (with Spousal consent) a form of distribution other than a QJSA;
(B) the Participant is permitted to revoke any affirmative distribution election
at least until the Annuity Starting Date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
QJSA is provided to the Participant; and (C) the Annuity Starting Date is a date
after the date that the written explanation was provided to the Participant. In
the case of a QPSA, the Administrator will provide each Participant within the
Applicable Period described in subparagraph (4) with a written explanation of
the QPSA in such terms and manner as would be comparable to the written
explanation applicable to a QJSA.





49



--------------------------------------------------------------------------------





(4)
Applicable Period. The term "Applicable Period" means whichever of the following
periods ends last: (A) the period beginning with the first day of the Plan Year
in which the Participant attains age 32 and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age 35; (B) a
reasonable period after the individual becomes a Participant in the Plan; (C) a
reasonable period ending after the requirements of Code §401(a)(11) apply to the
Participant; or (D) a reasonable period ending after the requirements of Code
§417(a)(5) cease to apply with respect to the Participant. For purposes of this
subparagraph, a reasonable period means the end of the two year period beginning
one year prior to the date the applicable event occurs, and ending one year
after that date.



(5)
Participants Who Terminate Before Age 35. If a Participant Terminates Employment
before the Plan Year in which he or she reaches age 35, the notice required
under subparagraph (3) will be provided within the two year period beginning one
year prior to Termination of Employment and ending one year after Termination of
Employment. If such Participant thereafter returns to employment with the
Employer, the Applicable Period for such Participant will be re-determined.



(6)
Spousal Consent. A Participant's election not to receive a QJSA or QPSA will not
be effective unless (A) the Participant's Spouse consents in writing to the
election; (B) the election designates a specific Beneficiary (or form of
benefit) which cannot be changed without Spousal consent (or the consent of the
Spouse expressly permits designations by the Participant without any requirement
of further Spousal consent); and (C) the Spouse's consent acknowledges the
effect of the election and is witnessed by the Administrator or a notary public.
However, Spousal consent will not be required if there is no Spouse, if the
Spouse cannot be located, or if there are other circumstances (under the Code or
Regulations) which preclude the necessity of such Spouse's consent. Spousal
consent (or establishment that consent cannot be obtained) will be effective
only with respect to such Spouse. A consent that permits designations by the
Participant without any requirement of further Spousal consent must acknowledge
that the Spouse has the right to limit consent to a specific Beneficiary, and a
specific form of benefit where applicable, and that the Spouse voluntarily
elects to relinquish either or both of such rights. A revocation of a prior
election may be made by a Participant without Spousal consent at any time before
benefits begin. No consent will be valid unless the Participant has received
notice as provided in subparagraph (3) above.




5.18
In-Plan Roth Rollovers. In-Plan Roth Rollovers pursuant to the Small Business
Jobs Act of 2010 are not permitted.




5.19
Distribution of Property. The determination to pay any distribution in property
will be made by the Administrator in its sole discretion applied in a
nondiscriminatory manner that does not discriminate in favor of Participants who
are HCEs.




5.20
Statutory Commencement of Benefits. Unless the Participant otherwise elects,
distribution of a Participant's benefit must begin no later than the 60th day
after the latest of the close of the Plan Year in which the Participant (a)
reaches the earlier of age 65 or the Normal Retirement Age; (b) reaches the 10th
anniversary of the year that the Participant commenced participation in the
Plan; or (c) Terminates Employment with the Employer. However, the failure of a
Participant (and, with respect to any portion of the Participant's Account which
is subject to the QJSA Requirements, the Participant's Spouse) to consent to a
distribution while a benefit is Immediately Distributable will be deemed to be
an election to defer the payment (or the commencement of the payment) of any
benefit sufficient to satisfy this Section. In addition, if this Plan has an
Early Retirement Age, then a Participant who satisfies the service requirement
(if any) for Early Retirement Age prior to Termination of Employment will be
entitled to receive his or her Vested Aggregate Account balance upon the
satisfaction of the age requirement (if any) for Early Retirement Age.




5.21
Required Distributions. All distributions from the Plan will be determined and
made in accordance with the Regulations under Code §401(a)(9) and the minimum
distribution incidental benefit requirement of Code §401(a)(9)(G). Pursuant
thereto, all distributions will be determined in accordance with the following:



(a)
General Rules. All distributions under this Section will be made in accordance
with these general rules: (1) the requirements of this Section will take
precedence over any inconsistent provisions of the Plan and any prior Plan
amendments; (2) as of the first Distribution Calendar Year, distributions to a
Participant, if not



50



--------------------------------------------------------------------------------





made in a single-sum, may only be made over one of the following periods: (A)
the life of the Participant; (B) the joint lives of the Participant and a
Designated Beneficiary; (C) a period certain not extending beyond the Life
Expectancy of the Participant; or (D) a period certain not extending beyond the
joint life and last survivor expectancy of the Participant and a Designated
Beneficiary; and (3) notwithstanding the other provisions of this Section,
distributions may be made under a designation made before January 1, 1984, in
accordance with Tax Equity and Fiscal Responsibility Act (TEFRA) §242(b)(2) and
the provisions of the Plan that relate to TEFRA §242(b)(2).


(b)
Time and Manner of Distribution. All required distributions will be made from
the Plan as follows:



(1)
Required Beginning Date. The Participant's entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant's
Required Beginning Date.



(2)
Death of Participant Before Distributions Begin. If the Participant dies before
distribution begins, his or her entire interest will be distributed (or begin to
be distributed) not later than as follows:



(A)
5-Year Rule. If the Participant dies before distribution begins and there is a
Designated Beneficiary, the Participant's entire interest will be distributed to
the Designated Beneficiary by December 31 of the calendar year containing the
fifth anniversary of the Participant's death. If the surviving Spouse is the
sole Designated Beneficiary and the surviving Spouse dies after the Participant
but before distribution to either the Participant or surviving Spouse begins,
this subparagraph will apply as if the surviving Spouse were the Participant and
will apply to all distributions.



(B)
Life Expectancy Rule. Notwithstanding subparagraph (b)(2)(A), a Participant (or,
if no election has been made by the Participant prior to his death, then the
Designated Beneficiary) may elect on an individual basis to apply the Life
Expectancy Rule to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than September 30th
of the calendar year in which distribution would be required to begin under this
subparagraph. If neither the Participant nor the Beneficiary makes such an
election (or the election is received later than September 30th of the calendar
year in which distribution would be required to begin under this subparagraph,
then distributions will be made in accordance with the 5-Year rule of
subparagraph (b)(2)(A) above and the following provisions: (i) if the surviving
Spouse is the sole Designated Beneficiary, distributions to the surviving Spouse
will begin by the later of December 31 of the calendar year immediately
following the calendar year in which the Participant died, or December 31 of the
calendar year in which the Participant would have attained age 70½; (ii) if the
surviving Spouse is not the sole Designated Beneficiary, distributions to the
Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died; (iii) if
there is no Designated Beneficiary as of September 30 of the year following the
year of the Participant's death, the Participant's interest will be distributed
by December 31 of the calendar year containing the fifth anniversary of the
Participant's death; and (iv) if the surviving Spouse is the sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, then this subparagraph (b)(2)(B),
other than clause (i) herein, will apply as if the surviving Spouse were the
Participant.



(C)
Date Distributions Are Deemed To Begin. For purposes of this subparagraph (b)(2)
and paragraph (d), unless clause (iv) of subparagraph (b)(2)(B) above applies,
distributions are considered to begin on the Participant's Required Beginning
Date. If clause (iv) of subparagraph (b)(2)(B) above applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under clause (i) of subparagraph (b)(2)(B). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant's Required Beginning Date (or to the
Participant's surviving Spouse before the date distributions are required to
begin to the surviving Spouse under clause (i) of subparagraph (b)(2)(B)), then
the date distributions are considered to begin is the date distributions
actually commence.



51



--------------------------------------------------------------------------------







(3)
Forms of Distribution. Unless the Participant's interest is distributed as an
annuity purchased from an insurance company or in a single payment on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraph (d). If the
Participant's interest is distributed as an annuity purchased from an insurance
company, distributions will be made in accordance with Code §401(a)(9) and the
Regulations thereunder.



(c)
Required Minimum Distributions During the Participant's Lifetime. The amount of
required minimum distributions during a Participant's lifetime will be
determined as follows:



(1)
Amount of Required Distribution for Each Distribution Calendar Year. During the
Participant's lifetime, the minimum amount that will be distributed each
Distribution Calendar Year is the lesser of (A) the quotient obtained by
dividing the Participant's Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's age as of the Participant's birthday in the Distribution Calendar
Year; or (B) if the Participant's sole Designated Beneficiary for the
Distribution Calendar Year is the Participant's Spouse, then the quotient
obtained by dividing the Participant's Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the Distribution Calendar Year.



(2)
Required Minimum Distributions Continue Through Year of Death. Required minimum
distributions will be determined under this paragraph (c) beginning with the
first Distribution Calendar Year and up to and including the Distribution
Calendar Year that includes the Participant's date of death.



(d)
Required Minimum Distributions After the Participant's Death. Required minimum
distributions will be made after a Participant's death in accordance with the
following provisions:



(1)
Death On or After Date Distribution Begins. If a Participant dies on or after
the date distribution begins, then the amount of a required minimum distribution
will be determined as follows:



(A)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, then
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions: (i) the
Participant's remaining Life Expectancy is calculated using his or her age in
the year of death, reduced by one for each subsequent year; (ii) if the
surviving Spouse is not the sole Designated Beneficiary, then the Designated
Beneficiary's remaining Life Expectancy is calculated using the age of the
Beneficiary in the year following the year of the Participant's death, reduced
by one for each subsequent calendar year; and (iii) if the surviving Spouse is
the sole Designated Beneficiary, then the remaining Life Expectancy of the
surviving Spouse is calculated for each Distribution Calendar Year after the
year of the Participant's death using the surviving Spouse's age as of the
Spouse's birthday in that Distribution Calendar Year. For Distribution Calendar
Years after the year of the surviving Spouse's death, the remaining Life
Expectancy of the surviving Spouse is calculated using the age of the surviving
Spouse as of the Spouse's birthday in the calendar year of the Spouse's death,
reduced by one for each subsequent calendar year.



(B)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant's death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.





52



--------------------------------------------------------------------------------





(2)
Death Before the Date Distribution Begins. If a Participant dies before the date
distribution begins, then the amount of a required minimum distribution will be
determined as follows:



(A)
Participant Survived by Designated Beneficiary. If (i) a Participant (or, if no
election has been made by the Participant prior to the Participant’s death, then
the Participant’s Designated Beneficiary) elects the Life Expectancy rule of
subparagraph (b)(2)(B); (ii) the Participant dies before the date distributions
begin; and (iii) there is a Designated Beneficiary, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in subparagraph (d)(1).



(3)
No Designated Beneficiary. If the Participant dies before distribution begins
and there is no Designated Beneficiary as of September 30 of the year following
the year of such death, then distribution of the Participant's entire interest
will be completed by December 31 of the calendar year containing the fifth
anniversary of such death.



(A)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If (i) a Participant (or, if no election has been made by the
Participant prior to the Participant's death, the Participant's Designated
Beneficiary) is permitted to elect the Life Expectancy rule of subparagraph
(b)(2)(B); (ii) the Participant dies before distributions begin; (iii) the
Participant's surviving Spouse is the Participant's sole Designated Beneficiary;
and (iv) the surviving Spouse dies before distributions are required to begin to
the surviving Spouse under subparagraph (b)(2)(B)(i), then this subparagraph
(d)(2) will apply as if the surviving Spouse were the Participant.




Article 6

Code §415 Limitations



6.1
Maximum Annual Additions. Subject to Sections 6.2 and 6.3, the maximum Annual
Additions made to a Participant's various accounts maintained under the Plan for
any Limitation Year will not exceed the lesser of


(a) $50,000 (base year 2012) as adjusted from time to time in accordance with
Code §415(d); or (b) 100% of the Participant's Code §415(c)(3) Compensation (but
this limit does not apply to any contribution for medical benefits within the
meaning of Code §401(h) or §419A(f)(2) after Termination of Employment which is
otherwise treated as an Annual Addition under Code §415(l)(1) or §419A(d)(2)).



6.2
Adjustments to Maximum Annual Addition. In applying the limitation on Annual
Additions set forth in Section 6.1, the following adjustments must be made:



(a)
Short Limitation Year. If a Limitation Year is less than 12 months, then the
dollar limitation of Section 6.1(a) will be adjusted by multiplying the Dollar
Limitation by a fraction, the numerator of which is the number of months
(including any fractional parts of a month) in the short Limitation Year and the
denominator of which is 12. In addition, if the Plan is terminated as of a date
other than the last day of the Limitation Year, then the Plan is deemed to have
been amended to change the Limitation Year and the Dollar Limitation set forth
in Section 6.1(a) will be prorated for the resulting short Limitation Year.



(b)
Multiple Defined Contribution Plans. If a Participant participates in multiple
defined contribution plans sponsored by the Employer which have different
Anniversary Dates, the maximum Annual Addition in this Plan for the Limitation
Year will be reduced by the Annual Additions credited to the Participant's
accounts in the other defined contribution plans during the Limitation Year. If
a Participant participates in multiple defined contribution plans sponsored by
the Employer which have the same Anniversary Date, then (1) if only one of the
plans is subject to Code §412, Annual Additions will first be credited to the
Participant's accounts in the plan subject to Code §412; and (2) if none of the
plans are subject to Code §412, the maximum Annual Addition in this Plan for a
given Limitation Year will either (A) equal the product of (i) the maximum
Annual Addition for such Limitation Year minus any other Annual Additions
previously credited to the



53



--------------------------------------------------------------------------------





Participant's account(s), multiplied by (ii) a fraction, the numerator of which
is the Annual Additions which would be credited to a Participant's accounts
hereunder without regard to the Annual Additions limitation of Section 6.1 and
the denominator of which is the Annual Additions for all plans described in this
paragraph, or (B) be reduced by the Annual Additions credited to the
Participant's accounts in the other defined contribution plans for such
Limitation Year.



6.3
Multiple Plans and Multiple Employers. In applying the limitations of this
Article, all defined contribution plans (whether terminated or not) sponsored by
the Employer will be treated as one defined contribution plan, and all
Affiliated Employers will be considered a single Employer. The special rules
regarding Affiliated Employers, affiliated service groups and Leased Employees
in Regulation §1.415(a)-1(f)(2) shall be applied.




6.4
Adjustment for Excessive Annual Additions. For any Limitation Year beginning on
or after July 1, 2007, if the Annual Additions allocated to a Participant's
Account exceeds the maximum Annual Addition permitted under this Section, then
the Sponsoring Employer will follow the rules of any Employee Plans Compliance
Resolution System (EPCRS) that is issued by the Internal Revenue Service.


Article 7

Loans, Insurance and Directed Investments



7.1
Loans to Participants. Loans may be made to Participants and Beneficiaries who
make application to the Administrator requesting a loan. The Administrator has
the sole right to approve or disapprove the application. Loans will only be made
in accordance with a separate written loan program which satisfies the
requirements of Code §72(p) and the Regulations thereunder, and which satisfies
the following requirements:



(a)
General Rules. Loans (1) will be evidenced by a legally enforceable agreement
set forth in writing or in such other form as may be approved by the Internal
Revenue Service, the terms of which specify the amount, term and repayment
schedule of the loan; (2) will be made available to all Participants and
Beneficiaries on a reasonably equivalent, non-discriminatory basis; (3) will not
be made available to HCEs in an amount greater than the amount made available to
other Employees; (4) must be adequately secured and bear a reasonable interest
rate; and (5) cannot exceed the present value of the Participant's Vested
Aggregate Account balance when the loan is made.



(b)
Minimum and Maximum Loan. The written loan program may provide for a minimum
loan not to exceed $1,000. In addition, no loan to a Participant or Beneficiary
can be made to the extent such loan, when added to the outstanding balance of
all other loans to the Participant or Beneficiary, would exceed the lesser of
$50,000 (reduced by the excess of the highest outstanding balance of loans
during the one-year period ending on the day before the loan is made, over the
outstanding balance of loans from the Plan on the date the loan is made); or (2)
one-half the present value of the Participant's Vested Aggregate Account
balance. For the purpose of the limitations set forth in this paragraph, all
loans from the plans (including this Plan) of the Employer and other Affiliated
Employers are aggregated.



(c)
Loan Repayments. Any loan by its terms will require that repayment (of both
principal and interest) be amortized in level payments, not less frequently than
quarterly, over a period not extending beyond five years from the date of the
loan, unless such loan is used to acquire a dwelling unit which within a
reasonable time (determined at the time the loan is made) will be used as the
principal residence of the Participant. In the event of default, then
foreclosure on the note and attachment of security will not occur until a
distributable event occurs in the Plan. Notwithstanding the foregoing to the
contrary, loan repayments may be suspended as permitted under Code §414(u)(4).



(d)
Assignments and Pledges. An assignment or pledge of any portion of a
Participant's interest in the Plan, and a loan, pledge or assignment with
respect to any Policy purchased under the Plan, will be treated as a loan made
to the Participant hereunder.



(e)
Spousal Consent. A Participant must obtain the consent of his or her Spouse, if
any, as set forth in Section 5.17 in order to use the remaining Vested Interest
of the Participant's Account balance as security for a loan taken from any
portion of the Participant's Account which is subject to the QJSA Requirements
at the time the loan is made. Any such Spousal consent will be obtained no
earlier than the beginning of the 180-day



54



--------------------------------------------------------------------------------





period that ends on the date on which the loan is to be so secured. The consent
must be in writing, must acknowledge the effect of the loan, must be witnessed
by a Plan representative or notary public, and will be binding upon the
consenting Spouse or any subsequent Spouse with respect to that loan. A new
consent will be required if the remaining Participant's Account balance is used
for renegotiation, extension, renewal, or other revision of the loan. If valid
Spousal consent has been obtained in accordance with this paragraph, then,
notwithstanding any other provision of this Plan to the contrary, the Vested
portion of the Participant's Account balance that is used as a security interest
held by the Plan by reason of a loan that is outstanding to the Participant will
be taken into account in determining the amount of the Vested portion of the
Participant's Account balance payable at the time of death or distribution, but
only if the reduction is used as repayment of the loan. If less than 100% of the
Participant's Account (determined without regard to the preceding sentence) is
payable to the surviving Spouse, then the death benefit will be adjusted by
first reducing the Vested portion of the Participant's Account balance by the
amount of the security that is used for the loan.



7.2
Insurance on Participants. The purchase of insurance Policies is not permitted
except to the extent otherwise provided under Section 7.3 of the Plan with
respect to key man insurance.




7.3
Key Man Insurance. The Administrator may instruct the Trustee to purchase
insurance Policies on the life of any Participant whose employment is deemed to
be key to the Employer's financial success. Such "key man" Policies will be an
investment of the Trust Fund and will be payable to the Trust Fund as the
beneficiary thereof. The Trustee may exercise any and all rights granted under
such Policies. Neither the Trustee, the Employer, the Administrator, nor any
Plan fiduciary (including any Named Fiduciary) will be responsible for the
validity of any insurance Policy or the failure of any insurer to make payments
thereunder, or for the action of any person which delays payment or renders a
Policy void in whole or in part. No insurer which issues such a Policy will be
(a) deemed to be a party to this Plan for any purpose; (b) deemed to be
responsible for the validity of the Plan; (c) required to look into the terms of
the Plan; or (d) required to question any action of the Trustee. The obligations
of the insurer will be determined solely by the Policy's terms and any other
written agreements between it and the Trustee. The insurer will act only at the
written direction of the Trustee, and will be discharged from all liability with
respect to any amount paid to the Trustee. The insurer will not be obligated to
see that any money paid by it to the Trustee or any other person is properly
distributed or applied.




7.4
Directed Investment Accounts. The Administrator, at its discretion, may
implement a program whereby Participants can direct the investment of all (or a
portion of) one or more of their accounts (hereafter called Directed Investment
Accounts), established pursuant to an administrative policy regarding Directed
Investment Accounts promulgated under Section 8.6. Investment directives will
only be given in accordance with such policy. If a Participant fails to exercise
the right to direct the investment of his or her Directed Investment Accounts,
such Directed Investment Accounts will be invested by the Trustee at the
direction of the Administrator in a default investment selected by the
Administrator which is expected to produce a favorable rate of return and
minimizes the overall risk of losing money. With respect to Directed Investment
Accounts, fiduciaries will only be protected by ERISA §404(c) for a Plan Year if
all of the requirements of ERISA §404(c) and applicable Department of Labor
Regulations are complied with on each day of the Plan Year, including the
selection of a Qualified Default Investment Arrangement (QDIA) that complies
with ERISA §404(c)(5)(A) and Department of Labor Regulation §2550.404c–5, both
of which are incorporated herein by reference.


Article 8

Duties of the Administrator



8.1
Appointment, Resignation, Removal and Succession. Effective April 1, 2016, SCI
Shared Resources, LLC (formerly SCI Funeral & Cemetery Purchasing Cooperative,
Inc.) will serve as the Administrator until such time that the Sponsoring
Employer appoints another Administrator. Each Administrator will continue until
his death, resignation or removal. Any Administrator may resign by giving such
written notice to the Sponsoring Employer as the Sponsoring Employer requires.
If an Administrator dies, resigns, or is removed, a successor will be appointed
as promptly as possible and such appointment will become effective upon its
acceptance in writing by such successor. Pending the appointment and acceptance
of any successor Administrator, any then acting or remaining Administrator will
have full power to act.




8.2
General Powers and Duties. The powers and duties of the Administrator include
(a) appointing the Plan's attorney, accountant, actuary, or any other party
needed to administer the Plan; (b) directing the Trustees with respect to



55



--------------------------------------------------------------------------------





payments from the Trust Fund; (c) deciding if a Participant is entitled to a
benefit; (d) communicating with Employees regarding their participation and
benefits under the Plan, including the administration of all claims procedures;
(e) filing any returns and reports with the Internal Revenue Service, Department
of Labor, or any other governmental agency; (f) reviewing and approving any
financial reports, investment reviews, or other reports prepared by any party
under clause (a) above; (g) establishing a funding policy and investment
objectives consistent with the purposes of the Plan and ERISA; (h) construing
and resolving any question of Plan interpretation; and (i) making any findings
of fact the Administrator deems necessary to proper Plan administration.
Notwithstanding any contrary provision of this Plan, benefits under this Plan
will be paid only if the Administrator decides in its discretion that the
applicant is entitled to them. The Administrator's interpretation of Plan
provisions, and any findings of fact, including eligibility to participate and
eligibility for benefits, are final and will not be subject to "de novo" review
unless shown to be arbitrary and capricious.



8.3
Functioning of the Committee. Any Committee appointed by the Sponsoring Employer
will select a chairman and secretary from among its members. Members of the
Committee will serve without compensation. The Committee will act by majority
vote. The proper expenses of the Committee, and the compensation of its agents,
if any, that are appointed pursuant to Section 8.7, will be paid in accordance
with Section 8.8. Each member of the Committee will serve until his or her
death, disability, resignation, or removal by the Sponsoring Employer. In the
case of any vacancy arising from the death, disability, removal, or resignation
of a member of the Committee, the Sponsoring Employer may, but is not required
to, appoint a successor to serve in his or her place. Unless waived in writing
by the Sponsor, if any Committee member who is an Employee or an elected or
appointed official resigns or terminates employment with the Sponsoring Employer
or an Adopting Employer, such termination will constitute an immediate
resignation as a Committee member.




8.4
Multiple Administrators. If more than one Administrator has been appointed, the
Administrators may delegate specific responsibilities among themselves,
including the authority to execute documents, unless the Sponsoring Employer
revokes such delegation. The Sponsoring Employer and the Trustee will be
notified in writing of any such delegation of responsibilities, and the Trustee
thereafter may rely upon any documents executed by the appropriate
Administrator.




8.5
Correcting Administrative Errors. The Administrator will take such actions as
the Administrator considers necessary and appropriate to remedy administrative
or operational errors, including, but not be limited to, (a) any action pursuant
to any Employee Plans Compliance Resolution System issued by the Internal
Revenue Service, any asset management or fiduciary conduct error correction
program issued by the Department of Labor, or any other correction program
issued by any Department or governmental agency; (b) a reallocation of Plan
assets; (c) an adjustment in the amount of future payments to any Participant,
Beneficiary or alternate payee; and (d) the institution, prosecution, and/or
settlement of legal actions to recover benefit payments made in error or on the
basis of incorrect or incomplete information.




8.6
Promulgating Notices, Policies and Procedures. The Sponsoring Employer has the
power and responsibility to promulgate written notices, policies and/or
procedures with respect to the Plan and may delegate such authority to the
Administrator. All Plan policies and procedures will be disseminated as required
by law.




8.7
Employment of Agents and Counsel. The Administrator may appoint such actuaries,
accountants, custodians, counsel, agents, consultants, service companies and
other persons deemed necessary or desirable in connection with the
administration and operation of the Plan. Any person or company so appointed
will exercise no discretionary authority over investments or the disposition of
Trust assets, and their services and duties will be ministerial only and will be
to provide the Plan with those things required by law or by the terms of the
Plan without in any way exercising any fiduciary authority or responsibility
under the Plan. The duties of a third party administrator will be to safe-keep
the individual records for all Participants and to prepare all required
actuarial services and disclosure forms under the supervision of the
Administrator and any fiduciaries of the Plan. It is expressly stated that the
third party administrator's services are only ministerial in nature and that
under no circumstances will such third party administrator exercise any
discretionary authority whatsoever over Plan Participants, Plan investments, or
Plan benefits, or be given any authority or discretion concerning the management
and operation of the Plan that would cause them to become fiduciaries of the
Plan.





56



--------------------------------------------------------------------------------






8.8
Compensation and Expenses. The Administrator may receive such compensation as
agreed upon between the Sponsoring Employer and the Administrator, provided that
any person who already receives full-time pay from the Employer may not receive
any fees from the Plan for services as Administrator or in any other capacity,
except for reimbursement for expenses actually and properly incurred. The
Employer will pay all "settlor" expenses (as described in Department of Labor
Advisory Opinion 2001-01-A) incurred by the Administrator, the Committee, or any
party appointed under Section 8.7, in the performance of their duties. The
Employer may pay, but is not required to pay, all "non-settlor" expenses
incurred by the Administrator, the Committee, or any party appointed under
Section 8.7, in the performance of their duties. Any "non-settlor" expenses
incurred by the Administrator, the Committee, or any party appointed under
Section 8.7, that the Employer elects not to pay will be reimbursed from Trust
assets. Any expenses paid from the Trust will be charged to each Adopting
Employer in the ratio that each Adopting Employer's Participants' Accounts bears
to the total of all the Participants' Accounts maintained by this Plan, or in
any other reasonable method elected by the Administrator.




8.9
Qualified Domestic Relations Orders. A Qualified Domestic Relations Order (a
"QDRO") is a signed domestic relations order issued by a State or Commonwealth
court which creates, recognizes or assigns to an alternate payee(s) the right to
receive all or part of a Participant's Plan benefit. An alternate payee is a
Spouse, former Spouse, child, or other dependent of a Participant who is treated
as a Beneficiary under the Plan as a result of the QDRO. A QDRO will also
include (a) an order that is issued with respect to another domestic relations
order or QDRO, including an order that revises or amends a prior order; (b) an
order issued after the Participant's Annuity Starting Date or death; or (c) an
order that names as the alternate payee a person deemed financially dependent
upon the Participant, provided that the other requirements for a QDRO as set
forth in the Plan's QDRO procedure and/or as defined in Code §414(p) are
satisfied. The Administrator will determine if a domestic relations order
received by the Plan is a QDRO based on an administrative policy regarding
Qualified Domestic Relations Orders promulgated by the Administrator under
Section 8.6. Subject to the rules and procedures set forth in such an
administrative policy by the Administrator, an alternate payee under a QDRO may
receive an immediate distribution of benefits from the Vested portion of a
Participant's Account even if that Participant is not yet entitled to receive a
distribution of benefits under the Plan.




8.10
Appointment of Investment Manager. The Administrator, with the consent of the
Sponsoring Employer, may appoint an Investment Manager to manage and control the
investment of all or any portion of Trust assets. An Investment Manager must be
a person (other than the Trustee) who (a) has the power to manage, acquire, or
dispose of Plan assets, (b) is an investment adviser, a bank, or an insurance
company as described in ERISA §3(38)(B), and (c) acknowledges fiduciary
responsibility to the Plan in writing. The Administrator will enter into an
agreement with an Investment Manager that specifies the duties and compensation
of the Investment Manager and any other terms and conditions under which the
Investment Manager will be retained. The Trustee is not liable for any act or
omission of an Investment Manager and is not liable for following an Investment
Manager's advice with respect to duties delegated by the Administrator to the
Investment Manager. The Administrator can determine the portion of Trust assets
to be invested by a designated Investment Manager and can establish investment
objectives and guidelines for such Investment Manager.




8.11
Claims Procedures. Except to the extent that an applicable collective bargaining
agreement provides another method of resolving claims under the Plan, the
provisions of this Section will control whenever a claim for benefits under the
Plan is filed by any Employee, Participant or Beneficiary (the "Claimant") and
is denied in whole or in part. The provisions of this Section will also control
whenever a Claimant seeks a remedy under any provision of ERISA or other
applicable law in connection with any error regarding his or her benefit under
the Plan and such claim is denied in whole or in part.



(a)
Exhaustion of Remedies. No civil action for benefits under the Plan will be
brought unless and until the Claimant has (1) submitted a timely claim for
benefits in accordance with the provisions of this Section; (2) been notified by
the Administrator that the claim has been denied; (3) filed a written request
for a review of the claim in accordance with the applicable provisions of
paragraphs (e) or (f) below; and (4) been notified in writing of an adverse
benefit determination on review.



(b)
Grounds for Judicial Review. Any civil action will be based solely on the
contentions advanced by the Claimant in the administrative review process, and
the judicial review will be limited to the Plan document and the record
developed during the administrative review process as set forth in this Section.





57



--------------------------------------------------------------------------------





(c)
Definition of Disability Benefit. For purposes of this Section, the term
"Disability Benefit" means a benefit that is available under the Plan and that
becomes payable upon a determination of a Participant's Disability as determined
by the Administrator. The term "Disability Benefit" does not include a benefit
that, pursuant to the terms of this Plan, becomes payable upon a determination
of a Participant's Disability as determined either by the Social Security
Administration or under the Sponsoring Employer's long term disability plan.



(d)
Written Claims. Any claim for benefits by the Claimant (or an authorized
representative) must be filed in writing with the Administrator; however, the
Administrator may permit the filing of a claim for benefits electronically, so
long as the Administrator complies with the standards imposed by DOL Regulation
§2520.104b-1(c)(1)(i), (iii), and (iv).



(e)
Review of Non-Disability Benefit Claims. The provisions of this paragraph (e)
will apply to any claim by a Claimant for a Plan benefit that is not a
Disability Benefit:



(1)
Initial Denial. Whenever the Administrator decides for any reason to deny, in
whole or in part, a claim for benefits filed by a Claimant, the Administrator
will transmit to the Claimant a written or electronic notice (which electronic
notice must comply with the standards imposed by DOL Regulation
§2520.104b-1(c)(1)(i), (iii), and (iv)) of its decision within 90 days of the
date the claim was filed, unless an extension of time is necessary. If special
circumstances require an extension, the Administrator will notify the Claimant
before the end of the initial 90-day review period that additional review time
is necessary. The notice for an extension will (A) specify the circumstances
requiring a delay and the date that a decision is expected to be made; and (B)
describe any additional information needed to resolve any unresolved issues.
Unless the Administrator requires additional information from the Claimant to
process the claim, the review period cannot be extended beyond an additional 90
days. If the Administrator requires additional information from the Claimant to
process the claim and a timely notice requesting the additional information is
transmitted to the Claimant, the Claimant must provide the additional
information by 90 days of the date that the notice is provided and the review
period may be extended accordingly.



(2)
Notice of Denial. The notice of an adverse benefit determination will be written
in a manner calculated to be understood by the Claimant and will contain the
following information: (A) the specific reason(s) for the denial; (B) reference
to the specific Plan provisions on which the denial is based; (C) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such material or information is necessary;
(D) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant's claim; (E) a description of the Plan's
review (i.e., appeal) procedures, the time limits applicable to such procedures,
and in the event of an adverse review decision, a statement describing any
voluntary review procedures and the Claimant's right to obtain copies of such
procedures; and (F) a statement that if the Claimant requests a review of the
Administrator's decision and the reviewing fiduciary's decision on review is
adverse to the Claimant, there is no further administrative review following
such initial review, and that the Claimant then has a right to bring a civil
action under ERISA §502(a). The notice will also include a statement advising
the Claimant that, within 60 days of the date on which he receives such notice,
he may obtain review of the decision of the Administrator in accordance with the
procedures in subparagraph (3).



(3)
Right to Appeal. Within the 60-day period beginning on the date the Claimant
receives notice regarding disposition of his claim, the Claimant or his
authorized representative may request that the claim denial be reviewed by the
reviewing fiduciary, by filing with the Administrator a written request for such
review. The written request for such review will contain the following
information: (A) the date on which the Claimant's request was received by the
Administrator, provided that the date on which the Claimant's request for review
was in fact received by the Administrator will control in the event that the
date of the actual filing is later than the date stated by the Claimant pursuant
to this paragraph; (B) the specific portions of the denial of his claim which
the Claimant requests the reviewing fiduciary to review; (C) a statement by the
Claimant setting forth the basis upon which the Claimant believes the reviewing
fiduciary should (i) reverse the previous denial by the Administrator of the
Claimant's claim for benefits, and (ii) accept the Claimant's claim as made; and
(D) any written comments, documents,



58



--------------------------------------------------------------------------------





records, and other information (offered as exhibits) which the Claimant desires
the reviewing fiduciary to examine in its consideration of the Claimant's
position, without regard to whether such information was submitted or considered
in the initial benefit determination.


(4)
Review on Appeal. Except as provided in DOL Regulation §2560.503-1(i)(1)(ii),
within 60 days of the date determined under clause (A) in subparagraph (3) (or,
if special circumstances require an extension, within 120 days of that date if
an extension notice is furnished to the Claimant within the initial 60-day
period, indicating the special circumstances requiring an extension of time and
the date by which the Plan expects to render the determination on review), the
reviewing fiduciary will conduct a full and fair review of the Administrator's
decision denying the Claimant's claim for benefits and will render its written
decision on review to the Claimant. The review will take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The reviewing fiduciary's
decision on review will be written in a manner calculated to be understood by
the Claimant and will contain the following information: (A) the specific
reasons for the denial on review; (B) reference to specific Plan provisions on
which the denial is based; (C) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant's claim;
(D) a statement describing any voluntary review procedures and the Claimant's
right to obtain copies thereof; and (E) a statement that there is no further
administrative review of the reviewing fiduciary's decision and that the
Claimant has a right to bring a civil action under ERISA §502(a).



(f)
Review of Disability Benefit Claims. The provisions of this paragraph (f) will
apply to any claim by a Claimant for a Plan benefit that is a Disability
Benefit:



(1)
Initial Denial. Whenever the Administrator decides for any reason to deny, in
whole or in part, a claim for a Disability Benefit filed by a Claimant, the
Administrator will transmit to the Claimant a written or electronic notice
(which electronic notice must comply with the standards imposed by DOL
Regulation §2520.104b-1(c)(1)(i), (iii), and (iv)) of its decision within 45
days of the date the claim was filed, unless an extension of time is necessary.
If, prior to the expiration of the initial 45-day period, the Administrator
determines that a decision cannot be rendered within that initial 45-day period
due to matters beyond the control of the Plan, the Administrator will provide a
notice to the Claimant before the end of the 45-day review period that a 30-day
extension of time is necessary. If, prior to the end of the first 30-day
extension period, the Administrator determines that a decision cannot be
rendered within that first 30-day extension period due to matters beyond the
control of the Plan, the Administrator will provide a notice to the Claimant
before the end of the first 30-day extension period that an additional 30-day
extension of time is necessary. Any notice of an extension of time will (A)
specify the circumstances requiring the extension of time and the date a
decision is expected to be rendered; (B) explain the standards on which
entitlement to a Disability Benefit is based; (C) state the unresolved issues
that prevent a decision on the claim; and (D) describe any additional
information needed to resolve those issues. If the Administrator requires
additional information from the Claimant to process the claim for a Disability
Benefit and a timely notice requesting the additional information is transmitted
to the Claimant, the Claimant must provide the additional information by 45 days
of the date that the notice is provided and the review period may be extended
accordingly.



(2)
Notice of Denial. The notice of an adverse determination for a Disability
Benefit will be written in a manner calculated to be understood by the Claimant
and will contain (A) the specific reasons for the denial of the claim; (B)
reference to the specific Plan provisions on which the denial is based; (C) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary; (D) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant's claim; (E) if the claim
denial is based on an internal rule, guideline, protocol, or other similar
provision, either the specific rule, guideline, protocol, or other similar
criterion; or a statement that such a rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy thereof is available upon request, free of charge; (F) if the claim denial
is based on a medical necessity or experimental treatment or



59



--------------------------------------------------------------------------------





similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the Claimant's
medical circumstances, or a statement that such explanation is available upon
request, free of charge; (G) a description of the review (i.e., appeal)
procedures, the time limits applicable to such procedures, and in the event of
an adverse review decision, a statement describing any voluntary review
procedures and the Claimant's right to obtain copies of such procedures; and (H)
a statement that if the Claimant requests a review of the Administrator's
decision and the reviewing fiduciary's decision on review is adverse to the
Claimant, that there is no further administrative review following such initial
review, and that the Claimant then has a right to bring a civil action under
ERISA §502(a). The notice will also include a statement advising the Claimant
that, within 180 days of the date he receives such notice, he may obtain review
of the decision of the Administrator in accordance with the procedures in
subparagraph (3) below.


(3)
Right to Appeal. Within the 180-day period beginning on the date the Claimant
receives notice regarding disposition of his claim, the Claimant or his
authorized representative may request that the claim denial be reviewed by the
reviewing fiduciary, by filing with the Administrator a written request for such
review. The written request for such review will contain the following
information: (A) the date on which the Claimant's request was received by the
Administrator provided that the date on which the Claimant's request for review
was in fact received by the Administrator will control in the event that the
date of the actual filing is later than the date stated by the Claimant pursuant
to this paragraph; (B) the specific portions of the denial of his claim which
the Claimant requests the reviewing fiduciary to review; (C) a statement by the
Claimant setting forth the basis upon which the Claimant believes the reviewing
fiduciary should (i) reverse the previous denial by the Administrator of the
Claimant's claim for benefits, and (ii) accept the Claimant's claim as made; and
(D) any written comments, documents, records, and other information (offered as
exhibits) which the Claimant desires the reviewing fiduciary to examine in its
consideration of Claimant's position, without regard to whether such information
was submitted or considered in the initial benefit determination.



(4)
Review by Alternate Fiduciary. Review of a Disability Benefit claim that has
been denied in accordance with subparagraphs (1) and (2) above will be conducted
by a reviewing fiduciary who is neither the individual who made the adverse
benefit determination that is the subject of the appeal, nor the subordinate of
such individual. The review will not afford deference to the initial adverse
benefit determination, but will take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. If the adverse benefit determination was based on
a medical judgment, the reviewing fiduciary will consult with an appropriate
health care professional who (A) was not consulted on the original adverse
benefit determination, (B) is not subordinate to someone who was consulted on
the original adverse benefit determination, and (C) has appropriate training and
experience in the field of medicine involved in the medical judgment. Any
medical or vocational experts whose advice was obtained on the original adverse
benefit determination must be identified during the review, without regard to
whether the advice was relied upon in making the benefit determination. The
Claimant may request, in writing, a list of such experts.



(5)
Review on Appeal. Except as provided in DOL Regulation 2560.503-1(i)(3)(ii),
within 45 days of the date determined under clause (A) in subparagraph (3) (or,
if special circumstances require an extension, within 90 days of that date;
provided that an extension notice is furnished to the Claimant within the
initial 45-day period, which extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review), the reviewing fiduciary will
conduct a full and fair review of the Administrator's decision denying the
Claimant's claim for benefits and will render its written decision on review to
the Claimant. The review will take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The reviewing fiduciary's decision on review will
be written in a manner calculated to be understood by the Claimant and will
contain (A) the specific reason(s) for the denial on review; (B) reference to
specific Plan provisions on which the denial is based; (C) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant's claim; (D) if the



60



--------------------------------------------------------------------------------





claim denial is based on an internal rule, guideline, protocol, or other similar
criterion, either the specific rule, guideline, protocol, or other similar
criterion; or a statement that such rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination and that a copy of
the rule, guideline, protocol, or other similar criterion is available upon
request, free of charge; (E) if the claim denial is based on a medical necessity
or experimental treatment or similar exclusion or limit, either an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the Claimant's medical circumstances, or a statement that such
explanation is available upon request, free of charge; (F) a statement
describing any voluntary review procedures and the Claimant's right to obtain
copies of such procedures; (G) a statement that there is no further
administrative review of the reviewing fiduciary's decision upon review, and
that the Claimant has a right to bring a civil action under ERISA §502(a); and
(H) the following statement: "You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency."



8.12
ERISA Accounts. Pursuant to DOL Advisory Opinion 2013-03A and subject to an
administrative policy which may be established by the Administrator, the
Administrator may establish a “bookkeeping account” and/or a “Plan account” for
the purpose of accounting for revenue sharing payments. If a bookkeeping account
is established, the financial institution that receives the revenue sharing
payments will, under an agreement or arrangement with the Plan, establish this
account on the institution’s records and will thereafter use any amounts
credited thereto to pay Plan service providers. If a “Plan account” is
established, the financial institution that receives any revenue sharing
payments will enter into an agreement or arrangement with the Plan to transfer
some or all of the revenue sharing payments to the Plan. Any amount transferred
to the “Plan account” will become assets of the Plan as defined in ERISA and
will be used by the Administrator to pay Plan expenses. If any amount remains in
the "Plan account" within a reasonable period of time after the close of the
Plan Year, the Administrator will allocate such remainder to Participants as
additional earnings of the Plan.


Article 9

Trustee Provisions



9.1
Adoption of Trust Provisions. The provisions of this Article will apply except
to the extent the Sponsoring Employer enters into one or more separate trust or
custodial agreements with respect to the Plan, in which event the specific
powers and duties of the Trustee will be governed by the terms of such separate
trust or custodial agreements. If such separate trust or custodial agreements
should for any reason fail, be found invalid or terminate prior to the
termination of this Plan and the distribution of all the assets hereof, then
this Article will be deemed to become effective with respect to any Trust assets
invested therein immediately prior to such failure, invalidity or termination.
Alternatively, the Sponsoring Employer may elect to rely on the Trust provisions
set forth in this Article, in which event execution of the Plan by the Trustee
will be deemed to constitute the establishment and execution of a Trust
hereunder.




9.2
Appointment, Resignation, Removal and Succession of Trustee. The Trust
established under the Plan will have one or more individual Trustees, a
corporate Trustee, or any combination thereof, appointed as follows:



(a)
Appointment. Each Trustee will be appointed and will serve until a successor has
been named or until such Trustee's resignation, death, incapacity, or removal,
in which event the Sponsoring Employer will name a successor Trustee. The term
Trustee will include the original and any successor Trustees.



(b)
Resignation or Removal. A Trustee may resign at any time by giving written
notice to the Sponsoring Employer, unless such notice has been waived by the
Sponsoring Employer. The Sponsoring Employer may remove a Trustee at any time by
giving such Trustee written notice. Such removal may be with or without cause.
Unless waived in writing by the Sponsoring Employer, if any Trustee who is an
Employee or an elected or appointed official of the Sponsoring Employer or an
Adopting Employer resigns or terminates employment with the Sponsoring Employer
or Adopting Employer, such termination will constitute an immediate resignation
as a Trustee of the Plan.



(c)
Successor Trustee. A successor Trustee will succeed to title to the Trust by
written acceptance filed with the former Trustee and Sponsoring Employer. The
former Trustee, upon receipt of such acceptance, will execute



61



--------------------------------------------------------------------------------





all documents and perform all acts necessary to vest title to the Trust in the
successor Trustee. No successor Trustee will be personally liable for any act or
failure to act of a predecessor Trustee.


(d)
Merger or Reorganization of a Corporate Trustee. If any corporate Trustee,
before or after qualification, changes its name, consolidates or merges with
another corporation, or otherwise reorganizes, any resulting corporation that
succeeds to the retirement plan trustee business of such Trustee will become a
Trustee hereunder in lieu of such corporate Trustee.




9.3
Investment Alternatives. In addition to powers given by law, the Trustee may do
the following:

 
(a)
Property. The Trustee may invest in any form of property, including common and
preferred stocks, exchange covered call options, bonds, money market
instruments, mutual funds, savings accounts, certificates of deposit, Treasury
bills, insurance Policies, or in any other property, real or personal, foreign
or domestic, having a ready market including securities issued by an
institutional Trustee and/or affiliate of such Trustee. An institutional Trustee
may invest in its own deposits if they bear a reasonable interest rate. The
Trustee may retain, manage, operate, repair, improve and mortgage or lease for
any period on such terms as it deems proper any real estate or personal property
held by the Trustee, including the power to demolish any building or other
improvements in whole or part. The Trustee may erect buildings or other
improvements, make leases that extend beyond the term of this Trust, and
foreclose, extend, renew, assign, release or partially release and discharge
mortgages or other liens.



(b)
Other Investments. The Trustee may accept and retain for such time as the
Trustee deems advisable any securities or other property received or acquired as
Trustee, whether or not such securities or property would normally be purchased
as investments hereunder.



(c)
Registration of Securities. The Trustee may cause any property of the Trust to
be issued, held, or registered in its own name or in the name of a nominee,
provided, however, that the nominee is (1) a bank or trust company that is
subject to supervision by the United States or a State, or a nominee of such
bank or trust company; (2) a broker or dealer registered under the Securities
Exchange Act of 1934, or a nominee or such broker or dealer; or (3) a clearing
agency as defined in section 3(a)(23) of the Securities Exchange Act of 1934, or
its nominee. The Trustee may also hold any investments in bearer form if the
Trustee at all times shows such investments as part of the Trust.



(d)
Proxies. The Trustee may vote proxies and if appropriate pass them on to any
investment manager which may have directed the investment in the equity giving
rise to the proxy.



(e)
Pooled Funds. The Trustee may transfer Trust assets to a collective trust
established for the pooling of funds of separate retirement trusts or to any
other common, collective, or commingled trust which has been or may hereafter be
established and maintained by the Trustee and/or affiliates of an institutional
Trustee. Such commingling of Trust assets with assets of other qualified trusts
is specifically authorized, and to the extent of the investment of the Trust in
such a group or collective trust, the terms of the instrument establishing the
group or collective trust will be a part hereof as though set forth herein.



(f)
Cash Reserves. The Trustee may retain in cash as much of the Trust Fund as the
Trustee deems advisable to satisfy the liquidity needs of the Plan and to
deposit any cash held in the Trust Fund in a bank account without liability for
the highest rate of interest available. If a bank is acting as Trustee, such
Trustee is specifically given authority to invest in deposits of such Trustee.
The Trustee may also hold cash un-invested at any time and from time to time and
in such amount or to such extent as the Trustee deems prudent, and the Trustee
will not be liable for any losses which may be incurred as the result of the
failure to invest the same, except as otherwise provided herein.



(g)
Ownership. The Trustee may exercise all ownership rights with respect to any
assets held in the Trust.



(h)
Reorganizations. The Trustee may join in or oppose the reorganization,
recapitalization, consolidation, sale or merger of corporations or properties,
upon such terms as the Trustee deems wise.





62



--------------------------------------------------------------------------------





(i)
Loans to the Trust. The Trustee may borrow or raise money for purposes of the
Plan in such amounts, and upon such terms and conditions, as the Trustee deems
advisable; and for any sum so borrowed, the Trustee may issue a promissory note
as Trustee, and secure repayment of the loan by pledging all, or any part, of
the Trust Fund as collateral. No person lending money to the Trustee will be
bound to see to the application of the money lent or to inquire into the
validity or propriety of any borrowing.



(j)
Agreements With Banks. The Trustee may, with the consent of the Sponsoring
Employer, and upon such terms as the Trustee in its discretion deems necessary,
enter into an agreement with a bank or trust company providing for the deposit
of all or part of the Trust with such bank or trust company, and the appointment
of such bank or trust company as the agent or custodian of the Trustee for
investment purposes, with such discretion in investing and reinvesting the
assets of the Trust as the Trustee deems it necessary or desirable to delegate.



(k)
Litigation. The Trustee may begin, maintain, or defend any litigation necessary
to the administration of the Plan, but the Trustee is not obliged or required to
do so unless indemnified to its satisfaction.



(l)
Claims, Debts and Damages. The Trustee may bring, defend, settle, compromise, or
submit to arbitration actions, suits, controversies, or proceedings of any kind
arising out of the administration of the Trust, and to satisfy or collect
judgments, decrees, or awards of any kind in connection therewith.



(m)
Margin Accounts, Options and Commodities. The Trustee may borrow on margin, buy
options, write covered options, options spreads/straddles, and engage in
future/commodities trading.



(n)
Miscellaneous. The Trustee may do all such acts and exercise all such rights,
although not specifically mentioned herein, as the Trustee deems necessary to
carry out the purpose of the Plan. The Trustee is not restricted to securities
or other property of the character expressly authorized by applicable law for
trust investments or that would normally be purchased as trust investments,
subject to the requirement that the Trustee discharge its duties with the care,
skill, prudence and diligence, under the circumstances then prevailing, that a
prudent man acting in a like capacity and familiar with such matters would use
in conducting an enterprise of similar character and with similar aims by
diversifying investments in order to minimize the risks of large losses, unless
under the circumstances it is clearly prudent not to do so.




9.4
Valuation of the Trust. On each Valuation Date, the Trustee will determine the
net worth of the Trust Fund. The fair market value of securities that are listed
on a registered stock exchange will be the prices at which they were last traded
on such exchange preceding the close of business on the Valuation Date. If the
securities were not traded on the Valuation Date, or if the exchange on which
they are traded was not open for business on the Valuation Date, then the
securities will be valued at the prices at which they were last traded prior to
the Valuation Date. Any unlisted security will be valued at its bid price next
preceding the close of business on the Valuation Date, which bid price will be
obtained from a registered broker or an investment banker. To determine the fair
market value of assets other than securities for which trading or bid prices can
be obtained, the Trustee may use any reasonable method to determine the value of
such assets, or may elect to employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers.




9.5
Compensation and Expenses. The Trustee, either from the Trust or the Employer,
will be reimbursed for all of its expenses and will be paid reasonable
compensation as agreed upon with the Employer; but no person who receives
full-time pay from the Employer will receive any fees for services to the Plan
as Trustee or in any other capacity. Expenses will be paid by each Adopting
Employer in the ratio that each Adopting Employer's Participants' Accounts bears
to the total of all Participants' Accounts maintained under the terms of the
Plan.




9.6
Payments From the Trust. The Trustee will pay Plan benefits and other payments
as the Administrator directs, and the Trustee will not be responsible for the
propriety of such payments. Any payment to a Participant, or a Participant's
legal representative or Beneficiary in accordance with the terms of the Plan
will, to the extent of such payment, be in full satisfaction of all claims
arising against the Trust, Trustee, Employer and/or Administrator. Any
distribution from the Trust is contingent on the recipient executing a receipt
and release acceptable to the Trustee, Administrator, or Employer.





63



--------------------------------------------------------------------------------






9.7
Payment of Taxes. The Trustee will pay all taxes of the Trust, including
property, income, transfer and other taxes which may be levied or assessed upon
or in respect of the Trust or any money, property or securities forming a part
of the Trust. The Trustee may withhold from distributions to any payee such sum
as the Trustee may reasonably estimate as necessary to cover federal and state
taxes for which the Trustee may be liable, which are, or may be, assessed with
regard to the amount distributable to such payee. Prior to making any payment,
the Trustee may require such releases or other documents from any lawful taxing
authority and may require such indemnity from a payee or distributee as the
Trustee deems necessary.




9.8
Accounts, Records and Reports. The Trustee will keep accurate records reflecting
its administration of the Trust and will make them available to the
Administrator for review and audit. At the request of the Administrator, the
Trustee will, within 90 days of such request, file with the Administrator an
accounting of its administration during such period or periods as the
Administrator determines. The Administrator will review the accounting and
notify the Trustee within 90 days if the report is disapproved, providing the
Trustee with a written description of the items in question. The Trustees will
have 60 days to provide the Administrator with a written explanation of the
items in question. If the Administrator again disapproves of the report, the
Trustee will file its accounting in a court of competent jurisdiction for audit
and adjudication.




9.9
Direction by Others. The Trustee is not answerable for an action taken pursuant
to any direction, consent, certificate, or other document on the belief that it
is genuine and signed by the proper person. The Administrator will deliver to
the Trustee certificates evidencing the individuals authorized to act as the
Administrator and specimens of their signatures.




9.10
Employment of Agents and Counsel. The Trustee may employ such agents, counsel,
consultants, or service companies as it deems necessary and may pay their
reasonable expenses and compensation. The Trustee will not be liable for any
action taken or omitted by it in good faith pursuant to the advice of such
agents, counsel, consultants or service companies. Any agent, counsel,
consultant, service company and/or its successors will exercise no discretionary
authority over investments or the disposition of Trust assets, and their
services and duties will be ministerial only and will be to provide the Plan and
Trust with those things required by law or by the terms of the Plan without in
any way exercising any fiduciary authority or responsibility under the Plan.




9.11
No Guarantee Against Loss. The Trustee has the authority and discretion to
manage and control the Trust Fund to the extent provided in this instrument, but
does not guarantee the Trust Fund against investment loss or depreciation in
asset value, or guarantee the adequacy of the Trust Fund to meet and discharge
all or any liabilities of the Plan. Furthermore, the Trustee will not be liable
for the making, retention or sale of any investment or reinvestment made by it,
as herein provided, or for any loss to or diminution of the Trust Fund, or for
any other loss or damage which may result from the discharge of its duties
hereunder, except to the extent it is judicially determined that the Trustees
have failed to exercise the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and like aims.




9.12
Indemnification. The Trustee will be indemnified and saved harmless from and
against any and all liability to which the Trustees may be subjected, including
all expenses reasonably incurred in its defense, for any action or failure to
act resulting from compliance with the instructions of the Sponsoring Employer,
the employees or agents of the Sponsoring Employer, the Administrator, or any
other fiduciary to the Plan, and for any liability arising from the actions or
non-actions of any predecessor Trustees or other fiduciary of the Plan.




9.13
Application of Payments. The Trustee will not be responsible in any way for the
application of any payments it is directed to make or for the adequacy of the
Trust Fund to meet and discharge any and all Plan liabilities.




9.14
Multiple Trustees. If more than one Trustee is appointed by the Sponsoring
Employer, then any single Trustee may act independently in undertaking any act
and/or transaction on behalf of the Trustees, including signing documents or
checks, unless the Sponsoring Employer requires that all acts and/or
transactions taken on behalf of the Trust, including signing documents or
checks, must have the consent of a majority of the Trustees. The Sponsoring
Employer may from time to time also place other restrictions on the Trustees.





64



--------------------------------------------------------------------------------






9.15
Trustee as Participant or Beneficiary. The Trustees will not be prevented from
receiving any benefits to which the Trustee may be entitled as a Participant or
Beneficiary as long as the benefits are computed and paid on a basis consistent
with the terms of the Plan as applied to other Participants and Beneficiaries.




9.16
No Self-Dealing. The Trustee will not (a) deal with the Trust assets in its own
interest or for its own account; (b) in its individual or in any other capacity,
act in any transaction involving the Trust on behalf of a party (or represent a
party) whose interests are adverse to the Plan, or its Participants or
Beneficiaries; or (c) receive any consideration for its own personal accounts
from any party dealing with the Plan in connection with a transaction involving
assets of the Trust Fund.




9.17
Investment Manager. The Trustee is not liable for acts or omissions of an
Investment Manager appointed by the Administrator under Section 8.11, and the
Trustee is not liable for following the advice of an Investment Manager with
respect to any duties delegated by the Administrator to the Investment Manager.




9.18
Exclusive Benefit Rule. All contributions made by the Employer to the Trust Fund
will be used for the exclusive benefit of the Participants and their
Beneficiaries and will not be used for nor diverted to any other purpose except
the payment of the costs of maintaining the Plan.






Article 10

Adopting Employer Provisions



10.1
Adoption by Other Employers. With the consent of the Sponsoring Employer, any
other employer may adopt this Plan as an Adopting Employer by executing such
documents as the Sponsoring Employer deems necessary. An Affiliated Employer is
not considered an Adopting Employer unless such Affiliated Employer has executed
any such documentation.




10.2
Adoption of Alternate Provisions by Adopting Employer. Each Adopting Employer
may, with the consent of the Sponsoring Employer, make elections with respect to
Plan provisions that will apply only to the Employees of such Adopting Employer
(for example, different eligibility requirements, different vesting, etc.),
provided such elections are made in accordance with any terms and conditions
prescribed by the Sponsoring Employer.




10.3
Plan Contributions. Unless otherwise agreed to by the parties, or unless
otherwise required by law, no Employer will have any obligation to make
contributions to this Plan for or on behalf of the Employees of any other
Employer. If an Employee is employed by more than one Employer, any
contributions made on his or her behalf will be prorated between those Employers
on the basis of the Compensation that the Employee received from each Employer.
If any Employer is unable to make a contribution for any Plan Year, any Employer
which is an Affiliated Employer of such Employer may make an additional
contribution to the Plan on behalf of any Employee of the non-contributing
Employer.




10.4
Plan Amendments. Any amendment to this Plan that is adopted by the Sponsoring
Employer, at any time, will be deemed to be accepted by any Adopting Employer.




10.5
Plan Expenses. Any expenses paid from the Trust will be charged to each Adopting
Employer in the ratio that each Adopting Employer's Participants' Accounts bears
to the total of all the Participants' Accounts maintained by this Plan, or in
any other reasonable method elected by the Administrator.




10.6
Employee Transfers. An Employee's transfer to or from an Employer or Adopting
Employer will not affect his or her Participant's Account balance and total
Service under the Plan.




10.7
Multiple Employer Provisions Under Code §413(c). Notwithstanding any other
provision in the Plan, unless the Plan is a collectively bargained plan under
Regulation §1.413-1(a), the following provisions will apply to any Adopting
Employer that is not also an Affiliated Employer of the Sponsoring Employer:





65



--------------------------------------------------------------------------------





(a)
Acknowledgement By Adopting Employer. The Adopting Employer will acknowledge
that the Plan is a multiple employer plan subject to the rules of Code §413(c).
The rules of Code §413(c) and the Regulations thereunder are incorporated herein
by reference.



(b)
Instances of Single Employer Testing. For purposes of Plan participation and
Vesting, any Employer that has adopted the Plan will be considered a single
employer. An Employee’s Service includes all Service with the Employer or an
Affiliated Employer. An Employee who discontinues service with an Employer that
has adopted the Plan but resumes service with another Employer that has adopted
the Plan will not be considered to have severed employment.



(c)
Instances of Separate Employer Testing. Employees of any Employer that has
adopted the Plan will be treated separately for testing under Code §401(a)(4),
§401(k), §401(m), §414(q), and, to the extent Employers that have adopted the
Plan do not share Employees, Code §416. Code §410(b) will be applied separately
on an employer-by-employer basis, taking into account the generally applicable
rules described in Code §401(a)(5), §414(b) and §414(c).




10.8
Termination of Adoption. Upon termination of adoption, the Adopting Employer may
request a transfer of Trust Fund assets attributable to its Employees to a
successor qualified retirement plan maintained by the Adopting Employer or its
successor. If such request is not made by the Adopting Employer, or if the
Administrator refuses to make the transfer because in its opinion a transfer
would operate to the detriment of any Participant, would jeopardize the
continued qualification of the Plan, or would not comply with any requirements
of the Code, Regulations, or rules promulgated by the Department of Treasury or
Internal Revenue Service, then termination of adoption by an Adopting Employer
as described herein will not be considered a distributable event; distribution
of a Participant's Account of an Employee of the Adopting Employer will be made
in accordance with the provisions of Article 5 upon the death, retirement,
Disability, or the Termination of Employment from the Adopting Employer or
former Adopting Employer, as if termination of adoption by the Adopting Employer
had not occurred.



66



--------------------------------------------------------------------------------






Article 11

Amendment, Termination, Merger and Transfers



11.1
Plan Amendment. The Plan can be amended at any time in accordance with the
following provisions:



(a)
Amendment by the Volume Submitter Sponsor. Subject to the requirements and
limitations set forth in subparagraphs (1), (2) and (3) below, and in paragraphs
(c) and (d) below, the Volume Submitter Sponsor can amend any part of the Plan
without the consent of the Sponsoring Employer or any Adopting Employer and
without the necessity of re-execution of the Plan by the Sponsoring Employer.
The Volume Submitter Sponsor will provide each Sponsoring Employer with a copy
of any such amendment either by providing a copy of the amendment, by providing
substitute or additional pages, or by providing a restated Plan. For purposes of
amendments made by the Volume Submitter Sponsor, the Sponsoring Employer can
override any such amendment by executing another amendment by the end of the
applicable remedial amendment period that applies to such amendment.



(1)
Scope of Amendments. Any Plan amendments adopted by the Volume Submitter Sponsor
will amend the Plan on behalf of all adopting Employers (including those
Employers who have adopted the Plan prior to such amendment) for changes in the
Code, the Regulations, revenue rulings, other statements published by the
Internal Revenue Service (including model, sample or other required good faith
amendments, but only if their adoption will not cause the Plan to be
individually designed), and for corrections of prior approved plans. These
amendments will be applied to all Employers who have adopted the Plan.



(2)
Cessation of Amendment Authority. The Volume Submitter Sponsor will no longer
have authority to amend the Plan on behalf of an adopting Employer as of (A) the
date the Internal Revenue Service requires the Employer to file Form 5300 as an
individually designed plan as a result of an Employer amendment to incorporate a
type of plan not allowed in the Volume Submitter program, as described in
Revenue Procedure 2011-49, or (B) the date the Plan is otherwise considered an
individually designed plan due to the nature and extent of the amendments. If
the Employer is required to obtain a determination letter for any reason in
order to maintain reliance on the advisory letter, the Volume Submitter
Sponsor's authority to amend the Plan on behalf of the Employer is conditioned
on the Plan receiving a favorable determination letter.



(3)
Recordkeeping. The Volume Submitter Sponsor will maintain, or have maintained on
its behalf, a record of the Employers that have adopted the Plan, and will make
reasonable and diligent efforts to ensure that each adopting Employer has
actually received and is aware of all Plan amendments and that each such
Employer adopts new documents when necessary. Notwithstanding the foregoing,
where this Plan is not provided to the Sponsoring Employer directly by the
Volume Submitter Sponsor but rather by a third party such as a law firm, an
actuarial firm, an insurance company, an accounting firm, or a third party
administration firm, the responsibility to make reasonable and diligent efforts
to ensure that each adopting Employer has actually received and is aware of all
amendments and that each such Employer adopts new documents when necessary will
be the responsibility of such third party, and the Volume Submitter Sponsor's
responsibility will be limited to making reasonable and diligent efforts to
ensure that such third party is aware of all Plan amendments. However, the
Volume Submitter Sponsor will have no further obligations under this
subparagraph after such third party terminates its business relationship with
the Volume Submitter Sponsor, in which case the terms of Section 12.23 will
apply.



(b)
Amendment by the Sponsoring Employer. Subject to the requirements and
limitations set forth in paragraphs (c) and (d) below, the Sponsoring Employer
can amend the Plan in the following manner without affecting the Plan's status
as a Volume Submitter Plan: (1) changing any optional selections under the Plan;
(2) adding additional language where authorized under the Plan, including
language necessary to satisfy Code §415 or Code §416 due to the aggregation of
multiple plans; (3) changing the addendums to the Plan from time to time without
having to re-execute the Plan; (4) adopting any model, sample and/or "good
faith" amendments promulgated/suggested by the IRS, for which the IRS has
provided guidance that their adoption will not cause the Plan to be treated as
an individually designed plan; (5) adopting any amendments that it deems
necessary



67



--------------------------------------------------------------------------------





to resolve qualification failures under any Employee Plans Compliance Resolution
System (EPCRS) promulgated by the Internal Revenue Service; and (6) adopting an
amendment to cure a coverage or nondiscrimination testing failure, as permitted
under applicable Regulations. The Sponsoring Employer may also amend the Plan at
any time for any other reason. The ability to amend the Plan as authorized under
this Section applies only to the Sponsoring Employer that executes the signature
page of the Plan. Any amendment to the Plan by the Sponsoring Employer under
this Section applies to any Affiliated Employer that participates under the Plan
as an Adopting Employer. The Sponsoring Employer's amendment of the Plan from
one type of defined contribution plan (e.g., a money purchase plan) into another
type of defined contribution plan (e.g., a profit sharing plan) will not result
in a partial termination or any other event that would require full Vesting of
some or all Plan Participants.


(c)
Manner of Amendment. All Plan amendments can be made by (1) substituting pages
with the new elections (or new addendum) and executing an "Amendment By Page
Substitution" and attaching it as part of the Plan; (2) executing an "Amendment
By Section Replication" in which the section or sections (or addendum or
addendums) to be changed are reproduced with the new elections indicated, and
attaching it as part of the Plan; (3) executing a properly worded resolution,
certificate of action, or meeting minutes and attaching it as part of the Plan;
or (4) creating and distributing a Safe Harbor Notice to Safe Harbor
Participants.

    
(d)
General Requirements. All Plan amendments must be in writing. However, no such
amendment or modification (1) can increase the responsibilities of the Trustee
or the Administrator without their written consent; (2) can deprive any
Participant or Beneficiary of the benefits to which he or she is entitled from
the Plan; (3) can result in a decrease in the amount of any Participant's
Account except as may be permitted under the terms of Code §412(d)(2), if
applicable; or (4) can, except as otherwise provided, permit any part of the
Trust Fund (other than as required to pay taxes and administration expenses) to
be used for or diverted to purposes other than the exclusive benefit of the
Participants or their Beneficiaries, or cause or permit any portion of the Trust
Fund to revert to or become the property of the Employer. In addition, no
amendment to the Plan will have the effect of eliminating or restricting the
ability of a Participant or other payee to receive payment of his or her Account
balance or benefit entitlement from the Plan under a particular optional form of
benefit provided under the Plan except to the extent permitted by law or
Regulation.




11.2
Termination of the Plan. The Sponsoring Employer at any time can terminate the
Plan and Trust in whole or in part in accordance with the following provisions:



(a)
Termination of Plan. The Sponsoring Employer can terminate the Plan and Trust by
filing written notice with the Administrator and Trustee. Upon termination, the
Trust will continue to be administered until complete distribution has been made
to the Participants and other payees, which distribution must occur as soon as
administratively feasible after the termination of the Plan, and must be made in
accordance with the provisions of Article 5 of the Plan, including Section 5.5
where applicable. However, the Administrator may elect not to distribute the
Accounts of Participants and other payees upon termination of the Plan but
instead to transfer the entire Trust Fund assets and liabilities attributable to
this terminated Plan to another qualified plan maintained by the Employer or its
successor.



(b)
Discontinuance of Contributions. The Sponsoring Employer may at any time
completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust Fund will continue to
be administered until eventual full distribution of all benefits has been made
to the Participants and other payees in accordance with Article 5 after their
Termination of Employment for any reason. Discontinuance of contributions
without an additional notice of termination from the Sponsoring Employer to the
Administrator and Trustee will not constitute a termination of the Plan.



(c)
Vesting Upon Complete or Partial Termination or Complete Discontinuance of
Contributions. Upon a complete termination or a partial termination of the Plan,
or upon a complete discontinuance of contributions under the Plan, each affected
Participant will have a 100% Vested Interest in his or her unpaid Participant's
Account.




11.3
Merger or Consolidation. This Plan may not be merged or consolidated with, nor
may any of its assets or liabilities be transferred to, any other plan, unless
the benefits payable to each Participant if the Plan was terminated immediately



68



--------------------------------------------------------------------------------





after such action would be equal to or greater than the benefits to which such
Participant would have been entitled if this Plan had been terminated
immediately before such action. If the Employer acquires another company in a
Code §410(b)(6)(C) transaction (that is, an asset or stock acquisition, merger,
or similar transaction involving a change in the employer of the employees of a
business), then employees of the acquired company may be excluded from this Plan
regardless of the provisions of Section 2.1 during the period beginning on the
date of the transaction and ending on the last day of the Plan Year that begins
after the date of the Code §410(b)(6)(C) transaction.



11.4
Plan-to-Plan Elective Transfers. To permit Participants to consolidate all
qualified defined contribution plan accounts into a single plan for investment,
distribution, loan and other administrative purposes, the Sponsoring Employer
may permit Participants to transfer amounts to and from this Plan under the
following rules:



(a)
Transfers to This Plan. The Sponsoring Employer, at its discretion, may permit a
Participant to transfer to this Plan his or her entire interest (both Vested and
non-Vested) in another qualified defined contribution plan maintained by the
Employer, but only if the Participant is ineligible to actively participate in
the other plan at the same time as he or she actively participates in this Plan.
Any such transfer into this Plan will be considered a Transfer Contribution.



(b)
Transfers From This Plan. The Sponsoring Employer, at its discretion, may permit
a Participant to transfer from this Plan his or her entire interest herein (both
Vested and non-Vested) into another qualified defined contribution plan
maintained by the Employer, but only if the Participant is ineligible to
actively participate in this Plan at the same time as he or she actively
participates in the other plan.



(c)
Transfers Retain Their Identity. Any such transfer to this Plan from another
qualified defined contribution plan will maintain its identity from the other
plan (e.g., as Elective Deferrals, QMACs, QNECs, Matching Contributions, etc.).



(d)
Protected Benefits, Rights and Features. Any such Transfer Contributions into
this Plan that have benefits, rights and features (including, but not limited
to, certain optional forms of benefit payments, such as annuities) required to
be preserved by Code §411(d)(6) will continue to be preserved and protected in
this Plan to the extent required by Code §411(d)(6). The Sponsoring Employer (or
an Adopting Employer) reserves the right to eliminate any benefits, rights and
features (including, but not limited to, certain optional forms of benefit
payments) of any Transfer Contributions into this Plan, to the extent permitted
under Code §411(d)(6).



(e)
Vesting. Transfer Contributions into this Plan must Vest at least as rapidly
under this Plan (the transferee plan) as they would Vest under the plan from
which the transfer is being made (the transferor plan), as if the transfer had
not occurred. If this Plan is the transferee plan and the Vesting schedule under
the transferor plan for a specific source of transferred amounts (e.g., Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) is less favorable
than the Vesting schedule that applies to the same component in this Plan, the
Administrator may apply, in a non-discriminatory manner, the Vesting schedule of
this Plan's component (e.g., Matching Contributions or Non-Safe Harbor
Non-Elective Contributions) to that portion of the Transfer Contributions.



(f)
Transfer Requests Subject to Administrative Approval. Any transfer into or from
this Plan must be made in cash or property acceptable to the Trustee. Any
benefits, rights and features of a Transfer Contribution required to be
protected by Code §411(d)(6) must be acceptable to and approved by the
Administrator.



(g)
Application of this Section. The provisions of this Section will apply to all
Transfer Contributions, regardless of whether a Transfer Contribution was an
elective transfer initiated by the Participant.



69



--------------------------------------------------------------------------------






Article 12

Miscellaneous Provisions



12.1
Qualified Plan Status. This Plan is intended to be a qualified plan under Code
§401(a) and Code §501(a).




12.2
No Contract of Employment. Except as otherwise provided by law, neither the
establishment of this Plan, nor any modification to the terms of the Plan, nor
the creation of any fund or account, nor the payment of any benefits, will be
construed as giving any Employee, Participant or other person any legal or
equitable rights against the Employer, against any officer or Employee thereof,
or against the Trustee, except as herein provided. Furthermore, under no
circumstances will the terms of employment of any Employee or Participant be
modified or otherwise affected by this Plan.




12.3
No Title to Assets. No Employee, Participant or Beneficiary will have any right
to, or interest in, any assets of the Trust except as otherwise provided by the
terms of the Plan.




12.4
Assignment and Alienation. Except as may otherwise be permitted under Code
§401(a)(13)(C), or as may otherwise be permitted under a Qualified Domestic
Relations Order under Section 8.9, or as may otherwise be permitted under
Section 7.1 relating to loans to Participants, no right or claim to, or interest
in, any part of the Trust, or any payment from the Trust, will be assignable or
transferable, or will be subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution, or levy of any
kind, and the Trustees will not recognize any attempt to assign, transfer, sell,
mortgage, pledge, hypothecate, commute, or anticipate the same, except to the
extent required by law.




12.5
Exclusive Benefit Rule. All contributions made by the Employer or an Affiliated
Employer to the Trust will be used for the exclusive benefit of the Participants
who are Employees of the Employer or Affiliated Employer and for their
Beneficiaries, and will not be used for nor diverted to any other purpose except
the payment of the costs of maintaining the Plan. All contributions made by an
Adopting Employer who is not an Affiliated Employer will be used for the
exclusive benefit of the Participants who are Employees of the Adopting Employer
and for their Beneficiaries, and will not be used for nor diverted to any other
purpose except the payment of the Adopting Employers' proportionate costs of
maintaining the Plan.




12.6
Military Service Credit. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and Service credit with respect to Qualified
Military Service will be provided in accordance with Code §414(u).




12.7
HEART Death Provisions. The Beneficiary of any Participant who dies on or after
January 1, 2007 while performing Qualified Military Service is entitled to any
additional benefits (other than including contributions relating to the
Participant's period of Qualified Military Service, but including Vesting credit
for such period and any ancillary life insurance or other survivor benefits)
that would have been provided under the Plan had the Participant resumed
employment with the Employer on the day preceding the Participant's death and
then Terminated Employment on account of such death.




12.8
HEART Disability Provisions. Any Participant who suffers a Disability while
performing Qualified Military Service will be treated as if such Participant had
resumed employment with the Employer on the day preceding the Participant's
Disability and then Terminated Employment on account of such Disability. Such
Participant will be given Vesting credit for the period of his or her Qualified
Military Service.




12.9
Severability of Provisions. If any provision of the Plan is held to be invalid
or unenforceable, such holding will not affect any other provision of the Plan,
and the Plan will be construed and enforced as if such provision had not been
included.




12.10
Fiduciaries and Bonding. Fiduciaries (including Named Fiduciaries) of the Plan
other than a bank, an insurance company, a broker-dealer that is registered
under the Securities Exchange Act of 1934 §15(b) and that is subject to the
fidelity bond requirements of a self-regulatory organization as defined in ERISA
§412(a), or a fiduciary of a Sponsoring Employer that has no common-law
employees, will be bonded in an amount that is not less than 10% of the amount
of funds under such Plan fiduciary's direct or indirect control, but such bond
will not be less than $1,000 nor more than $500,000 (or such other amount as may
be required by law). If the Plan holds employer



70



--------------------------------------------------------------------------------





securities as defined in ERISA §407(d)(1), the maximum bond is increased to
$1,000,000 unless the Department of Labor prescribes a larger amount after
notice and an opportunity for interested parties to be heard. The bond will
provide protection to the Plan against any loss for acts of fraud or dishonesty
by a Plan fiduciary acting alone or in concert with others. The cost of such
bond will be an expense of either the Sponsoring Employer or the Plan, at the
election of the Sponsoring Employer.



12.11
Rules of Plan Construction. In interpreting the Plan and Trust, (a) names that
are used in the Plan should be used consistently in any documents that are
legally binding upon the Plan, but in documents that are not legally binding
upon the Plan (such as, but not limited to, summary plan descriptions, summaries
of material modifications, notices and election forms), names may use plain
English terms; (b) words used in the masculine gender may be construed as though
they are also used in the feminine or neuter gender, where applicable (and vice
versa); (c) headings and subheadings are inserted for convenience of reference,
do not constitute part of this Plan and/or Trust, and are not to be considered
in its construction or interpretation; (d) the Plan will be construed and
interpreted in accordance with the Code and ERISA, but if the Plan needs to be
construed and interpreted according to a State's or Commonwealth's laws (to the
extent that such laws are not preempted by the provisions of the Code and
ERISA), then this Plan will be construed and interpreted according to the laws
of the State or Commonwealth in which the Sponsoring Employer maintains its
principal place of business; and


(e) unless a separate Trust agreement otherwise provides, if the Trust needs to
be construed and interpreted according to laws of a State or Commonwealth (to
the extent that such laws are not preempted by the provisions of the Code and
ERISA), the Trust will be construed and interpreted according to the laws of the
State or Commonwealth in which the Sponsoring Employer maintains its principal
place of business.



12.12
Reimbursement of Costs of Legal Action. Unless otherwise prohibited by law,
either the Sponsoring Employer or the Trust, in the sole discretion of the
Sponsoring Employer, will reimburse the Trustee and/or the Administrator for all
costs, attorney’s fees and other expenses associated with any claim, suit or
proceeding brought against the Plan or the Trust.




12.13
No Duplication of Benefits. There will be no duplication of benefits under the
Plan because of employment by more than one participating Employer.




12.14
Evidence Furnished Conclusive. Anyone required to give evidence under the terms
of the Plan may do so by certificate, affidavit, document or other information
that the person who is to act in reliance thereon may consider pertinent,
reliable and genuine, and to have been signed, made or presented by the proper
party or parties. Plan fiduciaries will be fully protected in acting and relying
upon any evidence described hereunder.




12.15
Release of Claims. Any payment to a Participant or Beneficiary, to a legal
representative thereof, or to a guardian or committee appointed for such
Participant or Beneficiary, will, to the extent thereof, be in full satisfaction
of all claims hereunder against the Administrator and the Trustee, either of
whom may require such Participant, Beneficiary, legal representative, guardian
or committee, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as determined by the Administrator or Trustee.




12.16
Discontinued Contributions. Any Participants' Accounts (or sub-Accounts) that
were established for specific contributions to the Plan which are (or have been)
discontinued, including Deductible Employee Contributions, will continue to be
administered in accordance with the Vesting and Forfeiture provisions of the
Plan in effect on the date the discontinuance occurred. For purposes of this
Section, a Deductible Employee Contribution is a contribution that was made by a
Participant to this Plan or to a predecessor plan for any Plan Year beginning
before January 1, 1987 and that was tax deductible by the Participant at the
time such contribution was made to the Plan. No portion of a Participant's
Deductible Employee Contributions can be invested in life insurance Policies
under Section 7.2, and a Participant may only withdraw amounts from his or her
Deductible Employee Contributions only if all other amounts credited to the Plan
on his or her behalf, other than his Participant's Account, have been
distributed to the Participant.




12.17
Multiple Copies of Plan And/or Trust. This Plan may be executed in any number of
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same Agreement and will be binding on the respective
successors and assigns of the Employer and all other parties.



71



--------------------------------------------------------------------------------








12.18
Dual and Multiple Trusts. Plan assets may be held in multiple separate trusts,
or in trust and by an insurance company or by a trust and under a custodial
agreement. Plan assets may also be held in a common trust.




12.19
Written Elections and Forms. Whenever the word "written" or the words "in
writing" are used, such words will include any method of communication permitted
by the United States Department of Labor with respect to such documentation.
Similarly, the word "form" will include any other method of election permitted
under current law, including, but not be limited to, electronic modes to the
extent permitted by law.




12.20
Prior Provisions of Amended and Restated Plans. If this is an amendment and
restatement of the Plan, the provisions of the prior Plan document (and
amendments thereto) in effect prior to the restatement date will continue to
apply to this Plan to the extent such provisions are not contradicted by any
provision of this Plan.




12.21
Limitation of Liability and Indemnification. In addition to and in furtherance
of any other limitations provided in the Plan, and to the extent permitted by
applicable law, the Employer will indemnify and hold harmless its board of
directors (collectively and individually), if any, the Administrative/Advisory
Committee (collectively and individually), if any, and its officers, Employees,
and agents against and with respect to any and all expenses, losses,
liabilities, costs, and claims, including legal fees to defend against such
liabilities and claims, arising out of their good-faith discharge of
responsibilities under or incident to the Plan, excepting only expenses and
liabilities resulting from willful misconduct. This indemnity will not preclude
further indemnities as may be available under insurance purchased by the
Employer or as may be provided by the Employer under any by-law, agreement, vote
of shareholders or disinterested directors, or otherwise, as such indemnities
are permitted under state law. Payments with respect to any indemnity and
payment of expenses or fees under this Section will be made only from assets of
the Employer, and will not be made directly or indirectly from Trust assets.




12.22
Disaster Relief Policy. The Plan may, pursuant to a written policy established
by the Administrator, grant temporary disaster relief to affected Participants
pursuant to any applicable statute enacted by the government of the United
States or pursuant to any applicable guidance promulgated by an authorized
department or agency of the government of the United States. Such administrative
policy may include, but will not be limited to, provisions which, to the extent
permitted by law, (a) increase the statutory limits on, delay the repayment of,
and/or waive the adequate security requirement for, Participant loans; (b)
permit the Plan to disregard any procedural requirements, including the consent
of the Participant's Spouse, if any, so long as the Administrator makes a good
faith effort under the circumstances to comply with the requirements and makes a
reasonable attempt to assemble any required documentation as soon as practical
thereafter; and/or (c) permits the re-contribution by Participants of prior
disaster distributions to the Plan.




12.23
Loss of Volume Submitter Status. Notwithstanding any provision in this Plan to
the contrary, if this Plan is provided to the Sponsoring Employer by a third
party (e.g., a law firm, an actuarial firm, an insurance company, an accounting
firm, a third party administration firm, etc.) rather than by the Volume
Submitter Sponsor directly, and (a) such third party subsequently terminates its
business relationship with the Volume Submitter Sponsor for any reason, or (b)
the Volume Submitter Sponsor subsequently terminates its business relationship
with such third party for any reason, or (c) the Sponsoring Employer
subsequently terminates its business relationship with such third party, then
this Plan will no longer be considered a pre-approved volume submitter plan, but
rather will be considered an individually designed plan, and the Volume
Submitter Sponsor will have no further responsibilities or obligations with
respect to the Plan or the Sponsoring Employer.



72



--------------------------------------------------------------------------------









This Plan is hereby executed by the Sponsoring Employer as of the date set forth
below.




SERVICE CORPORATION INTERNATIONAL
Plan Sponsor




By: ______Greg Sangalis_________________________


Printed Name: _Greg Sangalis_____________________


Title: ____Sr. Vice President_________________________


Date: _____4/15/16________________________________












73



--------------------------------------------------------------------------------







SCI 401(k) Retirement Savings Plan
Adopting Employer Agreement


Effective as of January 1, 2016, the Adopting Employers listed on the attached
Additional Employer Addendum (“Adopting Employers”) hereby adopt (or re-adopt,
if applicable) the SCI 401(k) Retirement Savings Plan as established and
maintained by Service Corporation International, and hereby agree to be Adopting
Employers under the Plan. The Adopting Employers also agree to abide by such
rules and procedures as the Administrator of the Plan deems necessary for the
proper administration of the Plan.




Authorized Representative for Service Corporation International, the Sponsoring
Employer:




Signature:______Greg Sangalis_______________________________    Title_____Sr.
Vice President_______________
 
Print Name_______Greg
Sangalis___________________________    Date_____4/15/16__________________




Authorized Representative for the Adopting Employers:




Signature:_______Curtis
Briggs_______________________________Title____President/Vice President______
 
Print Name_______Curtis
Briggs_____________________________    Date____4/15/16______










74



--------------------------------------------------------------------------------







SCI 401(K) Retirement Savings Plan
Adoption Employer Agreement


Effective as of January 1, 2016, the Adopting Employers listed on the attached
Additional employer Addendum (“Adopting Employers”) hereby adopt (re-adopt, if
applicable) the SCI 401(K) Retirement Savings Plan as established and maintained
by Service Corporation International, and hereby agree to be Adopting employers
under the Plan. The Adopting Employers also agree to abide by such rules and
procedures as the Administrator of the Plan deems necessary for the proper
administration of the Plan.


Authorized Representatives for the Adopting Employers listed below:


Signature ______Gerald Wilson________ Title ____Chairman_____________
Print Name _____Gerald Wilson________ Date ___4/15/16__________________




Camelia Memorial Lawn, Inc.
Carl Barnes Funeral Home, Inc.
Cooley & Riolo Mortuary, Inc.
Dale Funeral Home, Inc.
Franklin-Strickland Funeral Home, Inc.
WFG – Fuller Funerals, Inc.
Fuller-Sheffield Funeral Service, Inc.
Hamilton Funeral Chapel, Inc.
Holmes Funeral Directors, Inc.
Lincoln Funeral Home, Inc.
WFG – Lockwood Funeral Home, Inc.
MJ Edwards & Sons Funeral Home, Inc.
MJ Edwards Hillside Chapel, Inc. (Stage Road)
MJ Edwards/Whitehaven Funeral Chapel
Mainland Funeral Home, Inc.


Morris-Bates Funeral Home, Inc.
Paradise Funeral Home, Inc.
Paradise Investment Corporation
Southern Funeral Home, Inc.
Warford-Walker Mortuary, Inc.
WFG – Cristo Rey Funeral Home, Inc.
Wilson Financial Group, Inc.
Wilson-Bannon Mortuary, Inc.
Wilson-Lincoln Cemetery, Inc.
















75



--------------------------------------------------------------------------------








ADDITIONAL EMPLOYER ADDENDUM


Plan Name SCI 401(k) Retirement Savings
Plan_____________________________________________ ____
The following employers have adopted the Plan on behalf of their Eligible
Employees as permitted under section 1.6 of the Plan:
Adopting Employer Name
Adoption (or Re-Adoption) Date
1.     Affiliated Family Funeral Service, Inc.
January 1, 2016
2.     AFFS Boston, Inc.
January 1, 2016
3.     AFFS North, Inc.
January 1, 2016
4.     AFFS Norwood, Inc.
January 1, 2016
5.     AFFS Quincy, Inc.
January 1, 2016
6.     AFFS Salem, Inc.
January 1, 2016
7.     AFFS Southcoast East, Inc.
January 1, 2016
8.     AFFS Southcoast West, Inc.
January 1, 2016
9.     AFFS West, Inc.
January 1, 2016
10.   Alderwoods (Arkansas), Inc.
January 1, 2016
11.   Alderwoods (Chicago Central), Inc.
January 1, 2016
12.   Alderwoods (Chicago North), Inc.
January 1, 2016
13.   Alderwoods (Colorado), Inc.
January 1, 2016
14.   Alderwoods (Connecticut), Inc.
January 1, 2016
15.   Alderwoods (Georgia), LLC
January 1, 2016
16.   Alderwoods (Idaho), Inc.
January 1, 2016
17.   Alderwoods (Illinois), Inc.
January 1, 2016
18.   Alderwoods (Indiana), Inc.
January 1, 2016
19.   Alderwoods (Kansas), Inc.
January 1, 2016
20.   Alderwoods (Maryland), Inc.
January 1, 2016
21.   Alderwoods (Michigan), Inc.
January 1, 2016
22.   Alderwoods (Minnesota), LLC
January 1, 2016
23.   Alderwoods (Mississippi), Inc.
January 1, 2016
24.   Alderwoods (Montana), Inc.
January 1, 2016
25.   Alderwoods (Nevada), Inc.
January 1, 2016
26.   Alderwoods (New York), LLC
January 1, 2016
27.   Alderwoods (North Carolina), Inc.
January 1, 2016
28.   Alderwoods (Ohio) Cemetery Management, Inc.
January 1, 2016
29.   Alderwoods (Ohio) Funeral Home, Inc.
January 1, 2016
30.   Alderwoods (Oklahoma), Inc.
January 1, 2016
31.   Alderwoods (Oregon), Inc.
January 1, 2016
32.   Alderwoods (Tennessee), LLC
January 1, 2016
33.   Alderwoods (Washington), Inc.
January 1, 2016



76



--------------------------------------------------------------------------------






34.   Alderwoods Group (California), Inc.
January 1, 2016
35.   Alleva Funeral Home, Inc.
January 1, 2016
36.   Auman’s Inc.
January 1, 2016
37.   Burgee-Henss-Seitz Funeral Home, Inc.
January 1, 2016
38.   Burton L. Hirsch Funeral Home, Inc.
January 1, 2016
39.   California Cemetery & Funeral Services, LLC
January 1, 2016
40.   Camellia Memorial Lawn, Inc.
January 1, 2016
41.   Carl Barnes Funeral Home, Inc.
January 1, 2016
42.   Carothers Holding Company, Inc.
January 1, 2016
43.   Charles S. Zeiler & Son, Inc.
January 1, 2016
44.   Chas. Peter Nagel, LLC
January 1, 2016
45.   Chicago Cemetery Corporation
January 1, 2016
46.   Christian Funeral Services, Inc.
January 1, 2016
47.   Cooley & Riolo Mortuary, Inc.
January 1, 2016
48.   Cuffe-McGinn Funeral Home, Inc.
January 1, 2016
49.   Dale Funeral Home, Inc.
January 1, 2016
50.   Dignity Memorial Network, Inc.
January 1, 2016
51.   Doane Beal & Ames, Inc.
January 1, 2016
52.   Dunwood Cemetery Service Company
January 1, 2016
53.   ECI Cemetery Services of Maryland, LLC
January 1, 2016
54.   ECI Services of Maine, Inc.
January 1, 2016
55.   ECI Services of New Hampshire, Inc.
January 1, 2016
56.   Elmwood Acquisition Corporation
January 1, 2016
57.   Ernest A. Richardson Funeral Home, Inc.
January 1, 2016
58.   Evergreen Funeral Home and Cemetery, Inc.
January 1, 2016
59.   Franklin-Strickland Funeral Home, Inc.
January 1, 2016
60.   Fuller-Sheffield Funeral Services, Inc.
January 1, 2016
61.   Funeral Service Pennsylvania, LLC
January 1, 2016
62.   Garden State Crematory, Inc.
January 1, 2016
63.   George Washington Cemetery Company, LLC
January 1, 2016
64.   Green Service Corporation
January 1, 2016
65.   H.P. Brandt Funeral Home, Inc.
January 1, 2016
66.   Hamilton Funeral Chapel, Inc.
January 1, 2016
67.   Hawaiian Memorial Life Plan. LTD.
January 1, 2016
68.   Holmes Funeral Directors, Inc.
January 1, 2016
69.   Joseph Gawler’s Sons, LLC
January 1, 2016
70.   Lemmon Funeral Home of Dulaney Valley, Inc.
January 1, 2016
71.   Lincoln Funeral Home, Inc.
January 1, 2016
72.   Lineberry Group, Inc.
January 1, 2016
73.   M J Edwards & Sons Funeral Home, Inc.
January 1, 2016



77



--------------------------------------------------------------------------------






74.   M J Edwards Hillside Chapel, Inc. (Stage Road)
January 1, 2016
75.   M J Edwards/Whitehaven Funeral Chapel
January 1, 2016
76.   Mainland Funeral Home, Inc.
January 1, 2016
77.   McHugh Funeral Home, Inc.
January 1, 2016
78.   Memorial Gardens Association
January 1, 2016
79.   Miller-Dippel Funeral Home, Inc.
January 1, 2016
80.   Morris-Bates Funeral Home, Inc.
January 1, 2016
81.   Mount Auburn Memorial Park, Inc.
January 1, 2016
82.   Mount Vernon Memorial Park
January 1, 2016
83.   Neill Funeral Home, Inc.
January 1, 2016
84.   New York Funeral Chapels, LLC
January 1, 2016
85.   Oak Woods Cemetery Association
January 1, 2016
86.   Oak Woods Management Company
January 1, 2016
87.   OFTC, Inc.
January 1, 2016
88.   Paradise Funeral Home, Inc.
January 1, 2016
89.   Paradise Investment Corporation
January 1, 2016
90.   Pineview Memorial Park, Inc.
January 1, 2016
91.   Poteet Holdings, Inc.
January 1, 2016
92.   Ridgewood Cemetery Company, Inc.
January 1, 2016
93.   Rohland Funeral Home
January 1, 2016
94.   Rosedale Cemetery Company
January 1, 2016
95.   Rosedale Funeral Chapel, Inc.
January 1, 2016
96.   S&H Properties & Enterprises, Inc.
January 1, 2016
97.   SCI Alabama Funeral Services, LLC
January 1, 2016
98.   SCI Arizona Funeral Services, Inc.
January 1, 2016
99.   SCI Arkansas Funeral Services, Inc.
January 1, 2016
100. SCI California Funeral Services, Inc.
January 1, 2016
101. SCI Colorado Funeral Services, Inc.
January 1, 2016
102. SCI Connecticut Funeral Services, LLC
January 1, 2016
103. SCI Financial Services, Inc.
January 1, 2016
104. SCI Funeral & Cemetery Purchasing Cooperative, Inc.
January 1, 2016
105. SCI Funeral Services of Florida, LLC
January 1, 2016
106. SCI Funeral Services of New York, Inc.
January 1, 2016
107. SCI Georgia Funeral Services, LLC
January 1, 2016
108. SCI Illinois Services, Inc.
January 1, 2016
109. SCI Indiana Funeral Services, Inc.
January 1, 2016
110. SCI Iowa Funeral Services, Inc.
January 1, 2016
111. SCI Kansas Funeral Services, inc.
January 1, 2016
112. SCI Kentucky Funeral Services, Inc.
January 1, 2016
113. SCI Louisiana Funeral Services, Inc.
January 1, 2016



78



--------------------------------------------------------------------------------






114. SCI Management, LP
January 1, 2016
115. SCI Maryland Funeral Services, Inc.
January 1, 2016
116. SCI Michigan Funeral Services, Inc.
January 1, 2016
117. SCI Mississippi Funeral Services, Inc.
January 1, 2016
118. SCI Missouri Funeral Services, Inc.
January 1, 2016
119. SCI Nebraska Funeral Services, Inc.
January 1, 2016
120. SCI New Jersey Funeral Services, LLC
January 1, 2016
121. SCI North Carolina Funeral Services, Inc.
January 1, 2016
122. SCI Ohio Funeral Services, Inc.
January 1, 2016
123. SCI Oklahoma Funeral Services, Inc.
January 1, 2016
124. SCI Oregon Funeral Services, Inc.
January 1, 2016
125. SCI Pennsylvania Funeral Services, Inc.
January 1, 2016
126. SCI Rhode Island Funeral Services, LLC
January 1, 2016
127. SCI Services (Alabama), LLC
January 1, 2016
128. SCI South Carolina Funeral Services, Inc.
January 1, 2016
129. SCI Tennessee Funeral Services, LLC
January 1, 2016
130. SCI Texas Funeral Services, Inc.
January 1, 2016
131. SCI Utah Funeral Services, Inc.
January 1, 2016
132. SCI Virginia Funeral Services, Inc.
January 1, 2016
133. SCI Washington Funeral Services, Inc.
January 1, 2016
134. SCI West Virginia Funeral Services, Inc.
January 1, 2016
135. SCI Western Market Support Center, LLC
January 1, 2016
136. SCI Wisconsin Funeral Services, Inc.
January 1, 2016
137. Saul-Gabauer Funeral Home, Inc.
January 1, 2016
138. Southern Funeral Home, Inc.
January 1, 2016
139. St. Laurent Funeral Home, Inc.
January 1, 2016
140. Stanetsky Memorial Chapel, Inc.
January 1, 2016
141. Sterling-Ashton-Schwab-Witzke Funeral Home of Catonsville, Inc.
January 1, 2016
142. Stewart Enterprises, Inc.
January 1, 2016
143. Theo C. Auman, Inc.
January 1, 2016
144. Thomas M. Quinn & Sons, LLC
January 1, 2016
145. Uniservice Corporation
January 1, 2016
146. Universal Memorial Centers V, Inc.
January 1, 2016
147. Vancouver Funeral Chapel, Inc.
January 1, 2016
148. Warford-Walker Mortuary, Inc.
January 1, 2016
149. Wasatch Land and Improvement Company
January 1, 2016
150. Westminster Gardens, Inc.
January 1, 2016
151. WFG-Cristo Rey Funeral Home, Inc.
January 1, 2016
152. WFG-Fuller Funerals, Inc.
January 1, 2016
153. WFG-Lockwood Funeral Home, Inc.
January 1, 2016



79



--------------------------------------------------------------------------------






154. Wien & Wien, Inc.
January 1, 2016
155. Wilson Financial Group, Inc.
January 1, 2016
156. Wilson-Bannon Mortuary, Inc.
January 1, 2016
157. Wilson-Lincoln Cemetery, Inc.
January 1, 2016
158. Woodlawn Cemetery of Chicago, Inc.
January 1, 2016
159
 
160
 
161
 
162
 
163
 
164
 
165
 
166
 
167
 
168
 
169
 
170
 
171
 
172
 
173
 
174
 
175
 
176
 
177
 








SCI 401(k) Retirement Savings Plan
Administrative Policy Regarding Financial Hardship Distributions


In accordance with Section 5.8 of the Plan Document of the SCI 401(k) Retirement
Savings Plan (the "Plan"), Service Corporation International (the "Sponsoring
Employer") hereby implements the rules and procedures set forth below to govern
financial hardship distributions. The terms used in this administrative policy
will have the same meaning ascribed to those terms in the Plan (or in some
cases, in the Summary Plan Description). This policy is effective January 1,
2016.


AMOUNT AND FORM OF DISTRIBUTION


A Participant who is still an Employee may take a distribution from the Plan
because of financial hardship. The amount distributable cannot exceed the amount
required to relieve the hardship, including amounts needed to pay any federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution. A hardship distribution will only be made in a single sum
payment. Hardship distributions can be made from the following accounts:


●    From up to 100% of the Participant's 401(k) Contribution Account(s)
(excluding earnings)
●    From up to 100% of the Participant's Vested Matching Contribution
Account(s)
●    From up to 100% of the Participant's Vested Profit Sharing Contribution
Account(s)


DEFINITION OF FINANCIAL HARDSHIP


80



--------------------------------------------------------------------------------







Financial hardship means an immediate and heavy financial need of the
Participant which he or she lacks available resources to satisfy. The following
financial needs will be considered immediate and heavy:


●
Expenses for (or expenses necessary to obtain) medical care that would be tax
deductible under Internal Revenue Code §213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income) for the Participant,
or the Participant's spouse, children, or other eligible dependents (as defined
in Code §152, without regard to Code §152(b)(1), (b)(2) and (d)(1)(B)), or the
Participant’s designated primary beneficiary under the Plan;

●
Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

●
Payment of tuition, related educational fees, and room and board expenses, for
up to the next 12 months of post-secondary education for the Participant, or the
Participant's spouse, children, or other eligible dependents (as defined in Code
§152, without regard to Code §152(b)(1), (b)(2) and (d)(1)(B)), or the
Participant’s designated primary beneficiary under the Plan;

●
Payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or the foreclosure on the mortgage on that
residence;

●
Payments for burial or funeral expenses for the Participant's deceased parent,
spouse, children or dependents (as defined in Code §152, without regard to Code
§152(d)(1)(B)), or your designated primary beneficiary under the Plan; or

●
Expenses for repair of damage to the Participant's principal residence that
would qualify for the casualty deduction under Code §165 (without regard to
whether the loss exceeds 10% of adjusted gross income).



SAFE HARBOR DEEMED DISTRIBUTIONS


Any hardship distribution will be deemed to be necessary to satisfy a financial
hardship if the Participant has obtained all distributions (other than financial
hardship distributions) and all nontaxable loans currently available under all
plans maintained by the Employer. Furthermore, the Participant cannot make
elective deferrals or after-tax contributions to this Plan or any other plan
maintained by the Employer for at least 6 months after receipt of the hardship
distribution. Unless the Participant makes an affirmative election at the end of
the suspension period, such Participant's Elective Deferrals shall be reinstated
at the same percentage that was in effect immediately prior to the suspension.


Hardship distributions made pursuant to this policy are intended to satisfy the
safe harbor provisions under IRS Reg. §1.401(k)-1(d)(3)(iii)(B) [deemed
immediate and heavy financial need] and §1.401(k)-1(d)(3)(iv)(E) [deemed
necessary to satisfy immediate need].






BY ____Curtis
Briggs_______________________        DATE____4/15/16_________________________________
For the Plan Administrator




81



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


Directed Employee Benefit Trust Agreement


This TRUST AGREEMENT (the "Agreement") is entered into by and between the
company identified on the Execution Page (the “Company”) and Charles Schwab Bank
(the “Trustee”) and is effective on the date it is accepted, in writing, by the
Trustee. The Company hereby appoints the Trustee as Trustee under this
Agreement, and the Trustee hereby accepts its appointment in accordance with the
terms of this Agreement.


ARTICLE 1
ESTABLISHMENT OF TRUST FUND


1.1 Effect of Restated Trust Agreement. This Agreement establishes the trust
(the “Trust”) to serve as the funding medium for the Plan (the “Plan”)
identified on the Execution Page which was established by the Company for the
benefit of its employees. If applicable, any trust agreement for the Plan prior
to the effective date of this Agreement is amended, restated and superseded in
its entirety by this Agreement and is of no further force and effect.


1.2 Establishment of Trust. The Company established the Plan for the exclusive
purpose of providing retirement benefits to certain of its employees and their
beneficiaries and defraying the reasonable expenses of administering the Plan.
The Plan provides that cash and other assets may be paid to the Trustee by the
Company to be held and administered in trust in accordance with the terms of
this Agreement. The Company represents that the Plan is qualified under Section
401 of the Internal Revenue Code of 1986, as amended (the "Code"), the Trust
constitutes a part of the Plan, and the Trust is exempt from tax under Internal
Revenue Code Section 501(a).


By execution of this Agreement, the Company certifies that it is authorized to
enter into this Agreement and to carry out all of its responsibilities as
described in this Agreement. The Company will provide the Trustee with copies of
all Plan or other documents including the Plan’s investment policy statement and
other related ancillary documents governing the Plan and the Trust
(collectively, the “Plan Documents”) at or before the time this Agreement is
executed by the Company and will provide the Trustee all other documents
amending or supplementing the Plan promptly upon their adoption.


1.3 Administrator. The Company has the right to appoint and empower any
person(s) or entity to serve as the plan administrator or to serve on the Plan’s
administrative committee serving as the plan administrator (collectively the
“Administrator”). The Company will certify to the Trustee in writing the
appointment of the Administrator by providing the Trustee with a copy of the
appropriate resolution or other documentation from the Company in a form
acceptable to the Trustee. The Company will notify the Trustee of the name(s) of
the Administrator or the names of the members of any committee serving as the
Administrator as of the date of this Agreement and will inform Trustee of any
subsequent change. In the absence of such certification, the Company will serve
as the Administrator. The Administrator is the Plan’s named fiduciary for
investments and plan administration and the plan administrator for purposes of
the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”).


1.4 Trust Fund. The assets held in the Trust (the “Trust Fund”) will be held, in
trust, and consist of all cash, marketable securities, and other property
acceptable to the Trustee contributed by the Company or transferred from time to
time to the Trust. The Trustee has no duties or responsibilities with respect to
any property other than cash, marketable securities, and other property accepted
by the Trustee and delivered to it in accordance with this Agreement. The Trust
Fund includes all assets transferred to the Trustee from


Directed Employee Benefit Trust Agreement         Page 1



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


any prior trustee, all investments, reinvestments, earnings and increments of
the Trust Fund, and all additions to the Trust Fund in the form of
contributions. The Trustee will maintain the Trust Fund as an account or
accounts established on the books and records of the Trustee. The Trustee will
provide for the safekeeping and custody of and administer the Trust Fund in
accordance with the terms of this Agreement.


1.5 Directed Trustee. The Trustee’s responsibilities are limited to those
specifically allocated to it by the terms of this Agreement. The Company
acknowledges and agrees that the Trustee will act only as a “directed trustee”
at the direction of any entity or person with authority to direct the Trustee
under the terms of this Agreement including, but not limited to the Company, the
Administrator, an Investment Manager or a participant. The Company acknowledges
and agrees that the Trustee has no authority under this Agreement to take any
discretionary action with respect to the investment of the assets of the Trust
Fund, the administration of the Plan or any other responsibility not
specifically allocated to it by this Agreement. The Company warrants and
represents that all directions provided to the Trustee from any person or entity
authorized to issue directions to the Trustee under the terms of this Agreement
will be in conformity with the terms of the Plan Documents. The Company
acknowledges and agrees that the Trustee has no responsibility to review the
Plan Documents to determine that they, or any direction provided thereunder,
conform to the terms of this Agreement.


1.6 Form of Directions. (a) Any action required to be taken by the Company must
be by resolution of its board of directors or by written direction of one or
more of its president, any vice president, treasurer, or any other officer or
employee for which the Trustee has been provided evidence of such officer’s or
employee’s authority in writing. The Trustee may rely upon a resolution or
direction filed with the Trustee and has no responsibility for any action taken
by the Trustee in accordance with any such resolution or direction.


(b) The Administrator may delegate in writing to any other entity or persons any
of the Administrator’s rights, powers or responsibilities with respect to the
operation and administration of the Trust Fund. The Company or the Administrator
will identify in a written notice to the Trustee the identity of the entity or
person(s) authorized to give directions to the Trustee on behalf of the
Administrator including any third party administrator or recordkeeper (each a
“Recordkeeper”). The Trustee is entitled to rely upon such written notice as
evidence of the identity and authority of the entity or persons so identified in
writing. Any action required to be taken by the Administrator must be by
direction of such entity or persons identified and designated by the
Administrator to act for the Administrator. The Trustee may rely upon an
instrument of designation signed by the Administrator and filed with the Trustee
and has no responsibility for any action taken by the Trustee in accordance with
any such direction. Notwithstanding anything herein to the contrary, the
Administrator may authorize the Trustee to rely on directions from individuals
identified by the Recordkeeper in writing and maintained on file with the
Trustee as having the authority to act on behalf of the Recordkeeper.


Directed Employee Benefit Trust Agreement         Page 2



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


(c) Instructions, directions and other communications provided under this
Agreement from the Company, the Administrator, an Investment Manager, from a
participant with respect to a PCRA or from any of their delegates may be given
to the Trustee by letter, facsimile, SWIFT or other electronic means agreed to
in writing, from time to time, by the Trustee.


ARTICLE 2
CONTRIBUTIONS AND DISTRIBUTIONS


2.1 Contributions. The Company will make contributions or transfers in cash or
in other property acceptable to the Trustee for inclusion in the Trust Fund. The
Company shall ensure that all discretionary, in-kind contributions are
unencumbered. The Administrator has the sole responsibility to: (i) monitor or
enforce contributions required or permitted by the Plan Documents and to ensure
the timeliness of such contributions, (ii) compute the required amount of such
contributions, (iii) determine whether the Trust Fund is sufficient to provide
benefits described in the Plan Documents, (iv) determine whether contributions
made comply with the Plan Documents, and (v) ensure that contributions and
transfers comply with the applicable provisions of ERISA, the Code, or the
regulations promulgated thereunder. The Administrator is solely responsible for
the Company’s failure to make contributions or for the timeliness of such
contributions and for the obligation to take action to collect any contributions
to the Trust Fund when due.


2.2 Payments and Distributions. At the written direction of the Administrator,
the Trustee will, from time to time, make any distributions or transfers from
the Trust Fund as specified in such written directions, including distributions
for the payment of reasonable Plan expenses. The Trustee has no liability for
making any distribution or transfer, as directed by the Administrator, and is
under no duty to inquire whether directions from the Administrator conform to
Plan Documents, the Code, ERISA or any regulations promulgated thereunder. The
Trustee will make distributions and payments from the Trust Fund to such
persons, in such amounts, at such times and in such manner as the Administrator
may from time to time direct under benefit payment and expense processing
procedures established by the Trustee from time to time. The Trustee is not
liable for any distribution or payment made in good faith without actual notice
or knowledge of the changed condition or status of any recipient. The
Administrator will furnish to the Trustee all information necessary to enable
Trustee to withhold from each distribution the amount necessary to pay any
federal and state income taxes due. If the Administrator directs that any
payment or payments be made or discontinued contingent upon future events, it
will be the responsibility of the Administrator to notify the Trustee in writing
that the event has occurred. Payments by the Trustee will be delivered,
transmitted or mailed to addresses or destinations supplied by the
Administrator. The Trustee's obligation to make any payment will be satisfied
upon such delivery, transmission or mailing. The Trustee has no obligation to
determine the identity of persons entitled to benefits of the Plan or their
mailing addresses. The Trustee has no obligation to search for or ascertain the
whereabouts of any payee of benefits of the Trust Fund. The Trustee will provide
the Administrator a periodic list of all outstanding payments made from the
Trust Fund including unpaid checks and checks returned to the Trustee. If a
payment made to a participant or beneficiary is returned to the Trustee or if
the payment is identified as outstanding on the list presented by the Trustee to
the Administrator, the Administrator will instruct the Trustee how to dispose of
such payment. The Trustee has no obligation to take any further action with
respect to such payment pending such instructions.




Directed Employee Benefit Trust Agreement         Page 3



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


Notwithstanding the foregoing, the Administrator may make distributions from the
Trust Fund through a checking account in an insured banking institution
established by the Administrator. The Administrator has the responsibility to
assure that any such checking account is established and maintained in
accordance with ERISA and is properly insured. The Administrator will direct the
Trustee to make such deposits from the Trust Fund to such checking account from
time to time. The Trustee has no responsibility to account for funds held in or
disbursed from any such checking account, or to prepare any tax or informational
returns with respect to any distributions made from such account.


2.3 Participant Loans and Qualified Domestic Relations Orders. If the Plan
authorizes loans to Plan participants, the Trustee will issue such loans from
the Trust at the Administrator’s direction. The Administrator will direct the
Trustee in accordance with the terms of the Plan’s loan policy. The loan amounts
will be carried by the Trustee as an asset of the Trust Fund equal to the
combined unpaid principal balance of all participants. The Trustee will rely
conclusively upon the determination of the Administrator with respect to the
amount of the combined unpaid principal balance of all participants. The Trustee
has no responsibility to ascertain whether a loan complies with the provisions
of a Plan, for the decision to grant a loan or for the collection and repayment
of a loan. The Administrator is responsible for establishing written procedures
to evaluate and administer the payment of benefits under domestic relations
orders as required under the Code and ERISA.


2.4 Disputed Payments. If any controversy or disagreement arises regarding any
payment from the Trust Fund or the person(s) to whom payment or delivery of any
asset should be made by the Trustee, the Trustee may retain the assets involved
in such controversy or disagreement without liability pending settlement of the
controversy or disagreement and/or require that such controversy or disagreement
be adjudicated pursuant to arbitration as provided in Section 10.7. The Trustee
is not liable for the payment of any interest or income on assets it retains
pursuant to an arbitrator’s instruction.


ARTICLE 3
ALLOCATION OF INVESTMENT RESPONSIBILITY


3.1 Composition of Trust Fund. The Trust Fund consists of all assets subject to
investment responsibility of the Administrator (an “Administrator Portfolio”),
the investment responsibility of an Investment Manager (an “Investment Manager
Portfolio”), or as provided in Section 3.3 below, a Schwab Personal Choice
Retirement Accountۛ (“PCRA”) under the investment responsibility of a
participant or his or her designee, and, if applicable, a Company Stock Fund as
defined in Section 3.9. Except as otherwise provided in this Agreement, the
Administrator has investment responsibility for all assets constituting the
Trust Fund. The Trustee has no duty or responsibility to review, initiate
action, or make recommendations regarding the Trust Fund and will retain assets
in the Trust Fund until directed in writing to dispose of them by either the
Administrator, a Participant with respect to a PCRA, or an authorized Investment
Manager. Further, the Trust Fund will be composed of assets of funds designated
in writing by the Administrator including, if authorized by the Plan Documents,
a Company Stock Fund. The Administrator is authorized to terminate the existing
funds and establish new funds by giving advance written notice to the Trustee
describing the fund to be terminated or established and the effective date
thereof; provided that in no event will the Trustee's duties be modified without
its written consent. The Administrator or the Recordkeeper as its representative
will direct the Trustee to allocate the assets among the funds, any
Administrator Portfolio, any Investment Manager Portfolio, or to any PCRA and to
transfer cash or assets in-kind among such funds, accounts, or portfolios. The
Trustee will use its best efforts to move funds as soon as practicable when
transfers are delayed for any reason but will in no event be required to advance
its own funds for such purpose.




Directed Employee Benefit Trust Agreement         Page 4



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


To the extent that the Trust Fund is invested in mutual fund shares or bank
commingled funds, the Administrator will initially select the funds available
for investment and is responsible, on an ongoing basis, for the decision to
retain any fund or to terminate the availability of any fund. To the extent the
Trustee is required to enter into a custody or agency agreement with the sponsor
of a bank commingled fund or such other type of fund, the Administrator will
direct the Trustee to enter into such agreement.


3.2 Funding Policy and Investment Oversight. The Administrator is responsible
for establishing and carrying out a funding policy and method for the Plan, as
specified in Section 402(b)(1) of ERISA, consistent with the objectives of the
Plan and the requirements of ERISA taking into consideration the Plan's
short-term and long-term financial needs and objectives. The Trustee is not
responsible for establishing the Plan’s funding policy or for ensuring adherence
to the policy, nor is the Trustee responsible for the diversification of the
Trust Fund. The Administrator is responsible for the Plan’s funding policy, for
monitoring the diversification of Trust Fund, for determining the propriety of
investment of the Trust Fund and for assuring that the Plan does not violate any
provisions of ERISA limiting the acquisition or holding of “employer securities”
or “employer real property.”


3.3 Schwab Personal Choice Retirement Accountsۛ. For Plans that permit a
participant to direct the investment of his or her account assets under the Plan
in a self-directed brokerage account, the Trustee will, upon written
instructions from the Administrator, establish on behalf of a participant or
beneficiary a PCRA at Charles Schwab & Co., Inc. (the “Broker-Dealer”). If the
Plan permits the establishment of PCRAs, the Administrator represents that the
Plan meets the requirements of Section 404(c) of ERISA or, in the alternative,
that each participant or beneficiary establishing a PCRA is a named fiduciary
for purposes of ERISA. The participant or beneficiary will manage the investment
of the assets allocated to his or her PCRA and is solely responsible for any
loss resulting from his or her exercise of such management and control over the
assets segregated into his or her PCRA.


3.4 Investment Manager Portfolios and Investment Manager Authority. The
Administrator may appoint one or more investment managers within the meaning of
Section 3(38) of ERISA (each an “Investment Manager”) to direct, control and
manage the investment of all or a portion of the assets of the Trust Fund, as
provided in Sections 3(38) and 403(a)(2) of ERISA. The Administrator may remove
an Investment Manager and may appoint a replacement Investment Manager. The
Administrator will promptly notify the Trustee in writing of the appointment or
removal of each applicable Investment Manager. The Administrator will cause any
Investment Manager to acknowledge to the Trustee in writing that it is an
investment manager as that term is defined by Section 3(38) of ERISA with
respect to the performance of its duties in connection with the Plan and is a
fiduciary with respect to the Plan. The Trustee has no responsibility to
determine or monitor whether a person or entity acting as an Investment Manager
meets or continues to meet these requirements. If the foregoing conditions are
met, the Investment Manager will have the power to manage, acquire, or dispose
of any Trust assets, or any account portfolio holding any Trust assets for which
the Investment Manager has been assigned investment responsibility. The Trustee
is not liable for acts or omissions of the Investment Manager, and has no
obligation to invest, monitor or otherwise manage any asset held in any
Investment Manager Portfolio.


Assets comprising an Investment Manager Portfolio may be held either (1) in the
account established by the Trustee for the Trust Fund; (2) in a managed account
portfolio (a “Managed Account Portfolio”) established at the direction of the
Administrator by the Trustee and held at a sub-custodian selected by the Trustee
as directed by the Administrator (a “Sub-Custodian”), (3) in an account at the
Broker-Dealer



Directed Employee Benefit Trust Agreement         Page 5



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


(a “Schwab Advisor Portfolio Account.”) or (4) at a subcustodian or unaffiliated
broker dealer selected by the Administrator (a “Third Party Custodian”).


In the case of any Investment Manager Portfolio established by the Trustee or a
Managed Account Portfolio, the Trustee has responsibility for notifying the
Sub-Custodian of the revocation of the Investment Manager’s responsibility over
assets in Sub-Custodian’s custody, the appointment of a successor Investment
Manager, and/or the termination of a Managed Account Portfolio. Any notification
from the Administrator confirming the appointment of an Investment Manager or
the establishment of a Managed Account Portfolio will include a designation of
the specific assets and/or Managed Account Portfolios that are subject to the
Investment Manager’s management and control. The Company acknowledges and agrees
that the establishment of a Managed Account Portfolio held by a Sub-Custodian
appointed by the Trustee as described herein is subject to additional fees as
set forth in Section 7.2 and the applicable fee schedules defined therein.


Any Investment Manager Portfolio established at the Broker Dealer as a Schwab
Advisor Portfolio Account will be established under a separate written agreement
among the Broker-Dealer, the Administrator, and the Trustee and such agreement
will govern the sub-custody of all assets comprising an Investment Manager
Portfolio at the Broker-Dealer.


Notwithstanding the foregoing, the Administrator, may, in its discretion, select
a Third Party Custodian to hold the portion of the Trust Fund’s assets that
comprise an Investment Manager Portfolio. If the Administrator selects a Third
Party Custodian to hold assets of the Trust Fund, the Administrator must approve
and direct the Trustee to enter into a custody or account agreement with the
Third Party Custodian. The Third Party Custodian has custodial responsibility
for any assets maintained with the Third Party Custodian or its subagents under
the custody or account agreement. Further, the Company (which has the authority
to do so under the laws of its state of its formation) agrees to indemnify the
Trustee from any liability, loss and expense, including reasonable legal fees
and expenses, that the Trustee may sustain by reason of acting in accordance
with the Administrator’s directions under this paragraph of Section 3.4 with
respect to the appointment and custody of assets of the Trust Fund with a Third
Party Custodian. This paragraph will survive the termination of this Agreement.


3.5 Administrator Portfolios and Administrator Authority. The Administrator has
investment responsibility for any assets of the Trust Fund not otherwise
allocated to an Investment Manager Portfolio or PCRA (an “Administrator
Portfolio”). In addition, the Administrator has sole investment responsibility
for assets held in any Managed Account Portfolio for which an Investment Manager
has not been retained, has been removed, or is for any reason unwilling or
unable to act. With respect to all assets of the Trust Fund for which the
Administrator has investment responsibility, the Trustee, acting only as
directed by the Administrator, will enter into any agreements necessary to
facilitate any investment. The Trustee is not liable for acts or omissions of
the Administrator, and has no obligation to invest, monitor or otherwise manage
any asset of the Trust Fund, or any portfolio holding any asset of the Trust
that is subject to the management of the Administrator.


3.6 Custody of the Trust Fund. The Trustee, at its sole and exclusive
discretion, may accept assets to hold in custody in the Trust Fund, including in
a Managed Account Portfolio, a Schwab Advisor Portfolio or a


Directed Employee Benefit Trust Agreement         Page 6



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


PCRA. The Administrator, an Investment Manager, or a Participant with respect to
a PCRA has sole responsibility to direct the investments for which they have
investment authority and to determine whether (i) an applicable investment is
appropriate, prudent and permissible under ERISA, the Code, and any other
applicable law, rules, and regulations and (ii) whether the investment is
permissible under the terms of the Plan Documents. The Administrator has the
responsibility to determine whether the assets of the Trust Fund are adequately
diversified. The Trustee assumes no, and shall not exercise any, investment
management power over the Trust and has no responsibility to determine whether a
particular investment decision made by the Administrator fits the investment
objectives of the Trust Fund or is otherwise appropriate for the Trust Fund.


For certain assets that are not publicly traded and for assets which the
original and/or current cost basis and periodic valuations may not be readily
available (each an “Alternative Investment”) that have been accepted by the
Trustee for acquisition or holding in the Trust Fund, the Administrator will:


(a)    Consult with competent tax, accounting, and/or legal counsel with respect
to the requirements applicable to periodic valuations of such assets.


(b)    Direct the Trustee with respect to the use of original and/or current
cost basis with respect to each Alternative Investment, whenever such direction
is requested by the Trustee or its affiliate, including but not limited to the
time of transfer of such assets to the Trust Fund.


(c)    Direct the Trustee to value each Alternative Investment asset in
accordance with Section 5.3 herein.


(d)    In the event that unrelated business taxable income (“UBTI”) is generated
with respect to any Alternative Investment, the Administrator has sole
responsibility for any required federal tax reports or filings.


(e)    If any documents necessary to effectuate the acquisition or holding of
any Alternative Investment require execution by a third party, including but not
limited to a participant or beneficiary, provide such executed documents to the
Trustee within an appropriate timeframe prior to the transaction.


The Company understands that the Trustee, at its sole and exclusive discretion,
may refuse to purchase or hold any particular asset in the Trust Fund, including
Alternative Investments. The Company acknowledges and agrees that the purchase
and holding of assets that pose unique administrative requirements upon the
Trustee may be subject to additional fees. In addition, notwithstanding any
general indemnity given elsewhere, the Trustee reserves the right to seek
specific indemnity from the Company or other appropriate parties where the
Trustee determines, in its sole discretion, that the acquisition or holding of a
particular asset or class of asset involves unusual business risk. The Trustee’s
decision to accept or reject any asset is at the Trustee’s sole and exclusive
discretion based on the ministerial requirements related to the custody of such
asset. In no event will the decision to accept or reject any asset by the
Trustee be deemed an opinion on the prudence of any investment.


3.7 Collective Investment Funds. The Trust Fund may be invested and reinvested,
in whole or in part, in any common or collective investment fund (the
“Collective Fund" or “Fund") maintained by the Trustee or an Investment Manager
exclusively for the commingling and collective investment of assets of qualified
retirement plans and tax-exempt trusts in which the Trust is eligible to
participate. The documents establishing or amending these trusts are hereby
incorporated by reference into this Agreement.




Directed Employee Benefit Trust Agreement         Page 7



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


3.8 Insurance Contracts/Pooled Investment Vehicles. The Administrator may direct
the Trustee in writing to invest assets of the Trust Fund in insurance products
of all kinds authorized under the Plan, including but not limited to: group or
individual insurance contracts, annuity contracts, and guaranteed investment
contracts, provided however that such contracts are issued by an insurance
company or companies qualified to do business in more than one state. The
Administrator has the sole responsibility for and shall direct the Trustee with
respect to such insurance products. The Administrator is solely responsible for
the investment in and management and disposition of these insurance products.


3.9 Company Stock Fund. To the extent included as an investment option under the
terms of the Plan upon the Administrator’s written certification to the Trustee,
the Trust Fund may include a Company Stock Fund comprised of investments in
qualifying employer securities (“Company Stock”) within the meaning of ERISA
Section 407(d)(4) & (5). If the Company Stock Fund is accounted for in a
“unitized” manner as directed by the Administrator, the Administrator shall
notify the Trustee in writing of the amount of the Company Stock Fund to be
maintained in a short term cash investment fund, and the Trustee is not required
to advance funds to make any transfers or distributions to facilitate
transactions in Company Stock. The Administrator has sole responsibility for
determining that the investment in and the exercise of any voting rights
appurtenant to Company Stock complies with applicable law. The Administrator has
the responsibility for determining how to process the voting, tender, exchange
or other corporate action related to shares of Company Stock as provided in
Section 3.10 herein. The Company Stock Fund may be held in a Managed Account
Portfolio or at the Broker-Dealer as directed by the Administrator.


The Administrator has the sole responsibility to assure compliance with all
requirements imposed under the securities laws of the United States or any
state, including, but not limited to, registration and filing requirements
related to Company Stock held by the Plan. To the extent such securities laws
limit the sale or re-sale of such Company Stock, the Administrator is solely
responsible for determining the effect any such limitation has on the value of
such securities and shall direct the Trustee accordingly. The Administrator has
the sole responsibility to determine whether the Trust Fund’s investment in
Company Stock is prohibited by ERISA. The Trust Fund may only invest in shares
of Company Stock, as identified in writing by the Administrator, that are traded
on an exchange permitting a readily ascertainable fair market value.


3.10 Company Stock Voting Rights. All voting rights with respect to the Company
Stock held in the Trust Fund and allocated to participants’ accounts will be
exercised by the Trustee in such manner as may be directed by the Administrator
or for a Plan that requires the pass through voting of Company Stock by
respective participants (which term, for purposes of this Article, includes the
beneficiary of a deceased participant and any alternate payee for whom an
account has been established with an interest in the Company Stock). The
Administrator or the Company will engage a tabulation agent to solicit voting
instructions from Plan participants.


The Trustee will vote the number of full and fractional shares allocable to each
participant's account as directed by the participant if the direction is
received, from the tabulation agent, in time for the direction to be processed.
The Trustee will vote any Company Stock with respect to which it does not
receive timely directions so that the proportion of such stock voted in any
particular manner on any matter is the same as the proportion of the stock with
respect to which the Trustee has received timely directions which


Directed Employee Benefit Trust Agreement         Page 8



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


is so voted. The Administrator will direct the Trustee to vote the Company Stock
as tabulated by the tabulating agent and direct the Trustee to vote the
undirected shares as described above.


In the case of a public tender or exchange offer of Company Stock, the Trustee
will tender the shares of Company Stock attributable to a participant’s account
if so directed by the participant, and will not tender shares attributable to
the account of a participant who either directs that such shares not be tendered
or does not furnish a timely direction. The Administrator or the Company will
engage a tabulation agent to solicit tender or exchange instructions from Plan
participants. The Administrator will direct the Trustee to tender or exchange
the shares of Company Stock as tabulated by the tabulating agent and will direct
the Trustee not to tender or exchange the shares of Company Stock as described
above. Except as otherwise specifically provided above with respect to
proportionate voting and tendering of Company Stock, the Company further
acknowledges that the failure of the Administrator to provide a direction to the
Trustee with respect to the tender of shares of Company Stock will constitute
the determination by and direction of the Administrator to the Trustee not to
tender the shares and a representation that the Administrator has made such
determination consistent with its fiduciary obligations under ERISA.


The Company has limited the Trustee’s actions with respect to a Company Stock
fund to the purchase of Company Stock and the short term investment of cash both
as directed by the Administrator. The Trustee is not liable for the purchase,
retention, voting, tender, exchange or sale of Company Stock, and the Company
(which has the authority to do so under the laws of the state of its formation)
agrees to indemnify the Trustee from any liability, loss and expense, including
reasonable legal fees and expenses which the Trustee may sustain by reason of
purchase, retention, voting, tender, exchange or sale of Company Stock. This
paragraph shall survive the termination of this Agreement.


3.11 Securities Voting Rights. Except as provided in Section 3.10 regarding
Company Stock, the Administrator, or any Investment Manager will exercise all
voting or other rights in securities held in the Trust Fund. Each Investment
Manager is solely responsible and liable for voting or exercising other rights
in all securities held in the applicable Investment Manager Portfolio.


The Trustee will deliver to the Administrator, or the person or persons
identified by the Administrator, all proxies and powers of attorney and related
informational material it receives for any shares or other property held,
including Company Stock, in the Trust Fund. Subject to the provisions of Section
3.10, the Administrator will have responsibility for voting such shares and the
tendering of such shares, by proxy or in person. The Trustee has no
responsibility whatsoever for the voting or tendering of shares of securities
held in the Trust or for ascertaining or monitoring whether, or how, proxies are
voted or whether the proper number of proxies is received.


3.12 Representations and Warranties


The Company represents and warrants as follows:


(a)    There are no Plan Documents that have not been provided to the Trustee
that limit the types of investments in which the plan may invest, the powers of
the Trustee, or the ability to pay expenses out of the Plan and, in the event
any Plan Document is modified to impose such a limitation, the modified Plan
Document will be provided by the Company to the Trustee within fifteen days of
the adoption of the modification. The Company acknowledges and agrees that in
the event of any conflict between the provisions of this Agreement and any Plan
Document, the provisions of this Trust Agreement will control;




Directed Employee Benefit Trust Agreement         Page 9



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


(b)    That no direction will be issued to the Trustee that violates the terms
of the Plan Documents, including this Agreement, or ERISA or any regulations
issued thereunder;


(c)    That the Company and the Administrator maintain and follow procedures for
identifying prohibited transactions as defined under ERISA and applicable ERISA
exemptive relief;


(d)    That no direction will be issued to the Trustee that will result in a
non-exempt prohibited transaction under ERISA or the Code;


(e)    That the Company will provide the Trustee with appropriate direction in
the event the Company discloses material non-public information concerning the
Company to the Trustee;


(f)    There are no existing SEC Form 8-K filings, bankruptcy filings or formal
civil or criminal charges filed against the Company or its officers or directors
by federal or state regulators other than those that have been disclosed to the
Trustee by the Company, and in the event any such filing is made, the Company
will provide the Trustee with a copy of such filing within fifteen days;


(g)    That the transfer of the assets of the Trust Fund to the Trustee
hereunder and the continuing custody of the Trust Fund by Trustee has been
properly authorized in accordance with the requirements of the Plan Documents;
and


(h)    That the Plan Documents are in full force and effect and have not been
revoked, modified or amended in any way that would cause the representations
made in this Agreement to be inaccurate or incorrect.


ARTICLE 4
TRUSTEE POWERS AND LIMITATION OF RESPONSIBILITIES


4.1 Powers of the Trustee. Except as otherwise provided in this Agreement and
subject to the limitations on powers set forth in Section 4.3 below and
elsewhere in this Agreement, the Trustee may hold, manage, care for and protect
the assets of the Trust Fund and shall have until actual distribution thereof
the following powers and, except to the extent inconsistent herewith, any
additional powers now or hereafter conferred by law. For assets held directly by
the Trustee, the Trustee will act solely as directed by the Administrator, an
Investment Manager, or a Participant with respect to a PCRA Account (each an
“Investment Fiduciary”). With respect to assets held by a Sub-Custodian, Third
Party Custodian, or at the Broker-Dealer, the Investment Fiduciary will, with
respect to the assets under its authority, have the investment powers granted to
the Trustee set forth below as limited by the limitation of powers set forth in
Section 4.3 below, as if all references therein to the Trustee referred to the
Investment Fiduciary.


(a)    To invest any part or all of the Trust in common stock, preferred stock,
convertible preferred stock, bonds, debentures, convertible debentures and
bonds, mortgages, notes, time certificates of deposit, commercial paper and
other evidences of indebtedness (including those of the Trustee, The Charles
Schwab Corporation (the "Public Company"), the Broker-Dealer, their affiliates
and subsidiaries, to the extent permitted under applicable laws), other
securities, annuity contracts, mutual funds (including those advised by the
Trustee or its affiliate(s), to the extent permitted by law ( including the
requirements of PTCE 77-4), for which the Company hereby acknowledges that the
Trustee or its affiliate(s) receives a fee), covered calls and protective puts,
U.S. Treasury notes and any other direct or indirect obligations of the United
States government or its agencies, other property of any kind (personal, real,
or mixed, and tangible or intangible), collective investments, insurance
contracts of any type, limited partnerships (if provided with documentation


Directed Employee Benefit Trust Agreement         Page 10



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


which the Trustee in its sole discretion deems adequate), shares of Company
Stock, and to make any other investments as directed.


(b)    To retain the property in the Trust;


(c)    To sell Trust assets, at either public or private sale, at such time or
times and on such terms and conditions as it may deem appropriate;


(d)    To consent to or participate in any plan for the reorganization,
consolidation, or merger of any business organization, investment company or
fund for which the Trust holds any interest, to pay calls and assessments
imposed upon the owners of any securities or interest as condition of the
Trust’s consent or participation, and to consent to any contract, lease,
mortgage, purchase or sale of property related to such plan and any related
transactions;


(e)    To renew or extend the time of payment of any obligation due or becoming
due;


(f)    To compromise, arbitrate (subject to the restrictions of Section 10.7),
or otherwise adjust or settle claims in favor of or against the Trust and to
deliver or accept consideration in either total or partial satisfaction of any
indebtedness or other obligation, and to continue to hold property so received
for the period of time that the Trustee deems appropriate;


(g)    To exercise or dispose of any right it may have as the holder of any
security, to convert the same into another security, to acquire any additional
security or securities, to make any payments, to exchange any security, or to do
any other act with reference thereto;


(h)    To exchange any property for other property upon such terms and
conditions as appropriate, and to give or receive money to effect equality in
price;


(i)    To sue or defend in connection with any and all securities or property at
any time received or held in the Trust and to charge against the Trust all
reasonable expenses, including attorney's fees in connection therewith;


(j)    To borrow money from any source (including the Trustee) and to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
Trust assets as security, subject to applicable requirements of the Code and
ERISA;


(k)    To deposit any security with any protective or reorganization committee,
and to delegate to that committee such power and authority as appropriate, and
to agree to pay out of the Trust that portion of the expenses and compensation
of that committee as deemed appropriate;


(l)    To vote, either in person or by general or limited proxy, or refrain from
voting, any corporate securities for any purpose; to exercise or sell any
subscription or conversion rights; to consent to and join in or oppose any
voting trusts, reorganizations, consolidations, mergers, foreclosures and
liquidations and in connection therewith to deposit securities and accept and
hold other property received therefor;




Directed Employee Benefit Trust Agreement         Page 11



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


(m)    To the extent permitted under applicable laws, to invest in savings
accounts, certificates of deposit or other deposits which bear a reasonable
interest rate in a bank, including those of Charles Schwab Bank or any affiliate
or subsidiary, if such bank is supervised by the United States or any state;


(n)    To hold in cash, without liability for interest, a portion of the Trust
which, in its discretion, is reasonable under the circumstances in consideration
of Plan cash requirements including, but not limited to, pending investments,
the payment of expenses, or the distribution of benefits;


(o)    To lend securities from the Trust on a secured basis in accordance with a
separate written agreement between the Administrator, the Trustee, and its
affiliates; and


(p)    To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under pertinent law, so
that the powers conferred upon the Trustee herein will not be in limitation of
any authority conferred by law, but will be in addition thereto.


4.2 Administrative Powers of the Trustee. The following administrative,
non-discretionary powers may be exercised by the Trustee in its administration
of the Trust Fund subject to the terms of this Agreement:


(a)    To collect income generated by the Trust investments and proceeds
realized on the sale or disposition of assets and to hold the same pending
reinvestment or distribution in accordance with this Agreement; provided that
the Administrator or applicable Investment Manager will direct the Trustee to
take any action required to effect collection of any income or principal amounts
with respect to which payment is in default, or if payment is refused after due
demand. The Trustee will notify the Administrator or the applicable Investment
Manager of any default or refusal to pay;


(b)    To register Trust property in the Trustee's own name, in the name of a
nominee or in bearer form, provided the Trustee's records and accounts show that
the property is an asset of the Trust Fund;


(c)    To deposit securities in a security depository and permit the securities
so deposited to be held in the name of the depository's nominee, and to deposit
securities issued or guaranteed by the U.S. Government or any agency or
instrumentality thereof, including securities evidenced by book entry rather
than by certificate, with the U.S. Department of the Treasury, a Federal Reserve
Bank or other appropriate custodial entity, in the same account as the Trustee's
own property, provided the Trustee's records and accounts show that such
securities are assets of the Trust;


(d)    To have, respecting securities, all the rights, powers and privileges of
an owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee to be necessary for the protection of the Trust;


(e)    To appoint agents as necessary or desirable, including legal counsel who
may be counsel for the Company; and


(f)    To hold in cash, without liability for interest, any portion of the Trust
that is reasonable under the circumstances in consideration of Plan cash
requirements including, but not limited to, pending investments, the payment of
expenses, or the distribution of benefits and notwithstanding the Trustee’s
receipt of “float” from any uninvested cash which, in all cases, shall be
considered additional compensation to the Trustee.




Directed Employee Benefit Trust Agreement         Page 12



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


4.3 Limitation of Powers. For purposes of this Agreement, the powers and
responsibilities allocated to the Trustee, the Administrator, and each
Investment Manager are limited as follows:


(a) The powers are exercisable for the exclusive purpose of providing benefits
to the participants and beneficiaries under the Plan and in accordance with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent man acting in like capacity and familiar with such matters and
consistent with the standards of a prudent man under ERISA;


(b) Subject to (a) immediately above the Administrator or an Investment Manager
as applicable will diversify the investments of that portion of the Trust Fund
for which it has investment responsibility so as to minimize the risk of large
losses;


(c) The Trustee will not make any investment review of, consider the propriety
of holding or selling, or vote other than as directed by the Administrator or an
applicable Investment Manager, any assets of the Trust Fund subject to the
investment responsibility of such fiduciary, except that if the Trustee has not
received contrary instructions from either the Administrator or an Investment
Manager, the Trustee may invest for short term purposes any cash consisting of
U.S. dollars in its custody pursuant to the written instructions of the
Administrator in effect from time to time which may include a direction to
invest such cash in Collective Funds or money market mutual funds.


4.4 Products of an Affiliate. At the direction of the Administrator, the Trustee
may purchase shares of regulated investment companies (or other investment
vehicles) including those advised by the Public Company, the Broker-Dealer, the
Trustee or any affiliate or subsidiary of any of them ("Affiliated Funds"),
except as prohibited by law or regulation.


Uninvested Trust cash may be invested in Affiliated Funds designated by the
Administrator for that purpose, unless the Administrator specifically instructs
the Trustee to use another fund or account acceptable to the Trustee.


4.5 Overdrafts. Notwithstanding any other provision in this Agreement to the
contrary, the Trustee may, but shall not be obligated, to advance its own funds
to settle securities transactions or otherwise cover overdrafts incurred by the
Trust Fund. If the Trustee advances its own funds to cover an overdraft, the
Administrator will direct the Trustee to sell specific assets of the Trust Fund
in an amount sufficient to cover the overdraft. If the Trustee does not receive
a direction to sell assets of the Trust Fund to cover an overdraft, the Trustee
will have the right to sell Trust Fund assets sufficient to cover the overdraft.


4.6 Multiple Trusts and Trustees. If the Plan permits the appointment of
multiple trustees and the establishment of separate trusts to hold Plan assets,
the Company may appoint trustees in addition to the Trustee and establish
separate trusts in addition to the Trust to hold Plan assets. The Trustee will
have no duty, responsibility or liability for Plan assets held under such
separate trusts by other trustees.


4.7 Pooling with Assets of Other Plans. If the Company creates or maintains for
its employees or the employees of an affiliated company one or more employee
benefit plans qualified under Code Section 401(a) (an “Additional Plan”) in
addition to the Plan, the Company may request the Trustee to hold the assets of
the Additional Plan(s) in the Trust Fund. With respect to each Additional Plan
for which this


Directed Employee Benefit Trust Agreement         Page 13



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


Agreement is adopted by the Company, the Company shall appoint the Trustee as
successor under the trust agreement for the Additional Plan, shall direct the
Trustee as successor under that trust agreement to add the assets held
thereunder to the assets of the Trust Fund and shall appoint the Administrator
as the fiduciary with investment and administrative responsibility for the
Additional Plan. The Trustee may hold the Trust Fund as a commingled fund or
commingled funds in which the Plan and each separate Additional Plan will have a
proportionate undivided interest in the fund or funds in which it participates,
except that each fund or asset specifically identified by the Administrator as
allocable to the Plan or any Additional Plan, herein referred to as an
"identified fund" or "identified asset", and any income, appreciation or
depreciation and expenses attributable to the Plan or any Additional Plan or to
an identified asset thereof, will be allocated or charged to the Plan or the
appropriate Additional Plan. Contributions will be designated by the
Administrator as allocable, and distributions shall be designated by the
Administrator as chargeable, to the Plan or an Additional Plan and will be so
allocated or charged.


The Administrator will keep records showing the respective interests of the Plan
and each Additional Plan in the Trust Fund unless the Trustee enters into an
agreement with the Company requiring the maintenance of separate accounts for
the Plan and each such Additional Plan. The Company and the Administrator will
not permit or cause the assets of the Plan and/or any Additional Plan within the
Trust Fund to be used to pay benefits or administrative expenses of any other
Plan or Additional Plan within the Trust Fund.


ARTICLE 5
SETTLEMENT OF ACCOUNTS


5.1 Trustee Records. The Trustee will maintain accounts of all receipts and
disbursements, including contributions, distributions, purchases, sales and
other transactions of the Trust Fund.


5.2 Trustee Reports


(a)    Within sixty (60) days following the close of the Plan’s fiscal year or
the close of any other period as may be agreed upon by the Trustee and the
Administrator, the Trustee will provide the Administrator a written accounting
of the Trust Fund (the “Trust Statement”) setting forth a description of all
securities and other property purchased and sold, all receipts, disbursements,
and other transactions carried out by it during that fiscal year or other
designated period, and a listing of the securities and other property held by
the Trustee at the end of such fiscal year or other designated period, together
with their cost and fair market values.


(b)    The Administrator may approve the Trust Statement by written notice of
approval delivered to the Trustee or by the Administrator’s failure to deliver
to the Trustee express objections to the Trust Statement in writing within sixty
(60) days from the date upon which the Trust Statement was mailed or otherwise
delivered to the Administrator.


(c)    The Trust Statement will be deemed approved upon receipt by the Trustee
of the Administrator's written approval of the Trust Statement or upon the
passage of the sixty (60) day period of time, except for any matters covered by
written objections that have been delivered to the Trustee by the Administrator
and for which the Trustee has not given an explanation or made an adjustment
satisfactory to the Administrator.




Directed Employee Benefit Trust Agreement         Page 14



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


(d)    The approval of a Trust Statement constitutes a full and complete
discharge to the Trustee as to all matters set forth in that Trust Statement as
if the account had been settled by a court of competent jurisdiction in an
action or proceeding to which the Trustee, the Company and the Administrator
were parties.


(e)    If the Trust Statement is not settled as provided above, the Trustee, the
Company or the Administrator has the right to submit such controversy or
disagreement to arbitration pursuant to Section 10.7, at the expense of the
Trust Fund for a settlement of the accounting. Any determination by the
arbitrator entered in such proceeding will be conclusive on all persons
interested in the Trust Fund.


5.3 Valuation. Notwithstanding any other provision of this Article 5, unless the
Trustee is able to obtain the value of the Trust assets, including any
Alternative Investments held by the Trust, from readily available public
sources, as of each annual valuation date assigned by the Company the
Administrator will direct the Trustee with respect to the current fair market
value of the Trust assets within the time frame requested by the Trustee, and
the Trustee will, in accordance with such valuation direction, account for and
report such assets under Section 5.2 of this Agreement. The Trustee will rely
conclusively upon the supplied valuation, and the Trustee has no responsibility
whatsoever with respect thereto. In the event the Administrator fails to provide
a valuation direction, the Trustee is hereby directed to engage an independent
appraiser to determine the current fair market value of the Trust assets. In the
event Company Stock is valued, the independent appraiser will meet the
requirements of Internal Revenue Code Section 401(a) (28) (C). Any expenses and
costs of the appraisal will be paid out of the assets of the Trust Fund or, at
the option of the Company, by the Company. The market value of the Trust’s
interest in any Collective Fund will be the fair market value of the interest as
determined by the Collective Fund. For purposes of valuation of Trust assets,
the Trustee may report the value of the Collective Fund as reported to it by the
manager of the Collective Fund. The valuation of insurance products is the sole
responsibility of the Administrator, and the Trustee will follow Administrator’s
directions with respect to the valuation of such insurance products. Unless
directed in writing by the Administrator to the contrary, the Trustee will price
such contracts held in the Trust at $1.00.


The Company further acknowledges and agrees that in no event will the Trustee be
responsible for use of any valuation prior to actual receipt of the
Administrator’s valuation direction by the Trustee. In the event that an updated
valuation is provided by the Administrator as a result of an error or inaccuracy
in a prior valuation and additional work is required to correct any error or
inaccuracy, the Company will compensate the Trustee based on its standard hourly
rates for Extraordinary Services, as defined in the Fee Schedules referenced in
Section 7.2 herein.


The Company is responsible for the determination of whether any valuation and
the valuation method employed are acceptable and conducted in accordance with
applicable legal and regulatory requirements. The Trustee is not liable for any
inaccurate valuation and has no duty of investigation or inquiry with respect
thereto.


The Company acknowledges and agrees that if any assets of the Trust Fund,
including Alternative Investments, are transferred from an account held by a
prior trustee or custodian to the Trust Fund, (whether from the Broker-Dealer or
an unrelated financial provider):


(1)    if any asset is valued at zero, the Trustee will use the zero valuation
for the asset for all plan purposes until such time as the Administrator directs
otherwise or, at the Administrators’ direction, the Trustee obtains a
replacement valuation.




Directed Employee Benefit Trust Agreement         Page 15



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


(2)    if the Administrator does not direct the Trustee to value an asset in a
timely manner, the Trustee will use the last valuation directed by the
Administrator for all Plan purposes as reflected on the records of the prior
trustee or custodian.


ARTICLE 6
SERVICES BY AND BROKERAGE TRANSACTED THROUGH AFFILIATES


6.1 Services by Affiliates. The Trustee may contract or arrange for the
provision of services to the Trust by organizations that are affiliated with or
subsidiaries of Charles Schwab Bank, including the Public Company and the
Broker-Dealer, their respective affiliates and subsidiaries, and their
successors and assigns.


6.2 Brokerage. The Trustee is authorized and directed to place securities
orders, settle securities trades, hold securities in custody, and perform
related activities for the Trust Fund through or by the Broker-Dealer whenever
possible unless the Company specifically directs the Trustee to settle a trade
directly with another broker-dealer or to settle a trade placed by the
Investment Manager for execution at another Broker-Dealer. Trades and related
activities transacted through the Broker-Dealer or another broker-dealer are
subject to fees and commissions established by the Broker-Dealer or such other
broker-dealer, which may be paid from the Trust Fund or netted from the proceeds
of trades. Transactions executed by the Broker-Dealer or such other
broker-dealer are subject to the applicable account agreement, trading rules and
policies as modified or amended from time to time, the applicable rules,
regulations, customs and usage of any exchange, market, clearing house or
self-regulatory organization and any applicable federal and state laws, rules
and regulations.
6.3 Disclosure of Information. The Trustee is authorized to disclose to the
Public Company, its affiliates, or to any other persons or organizations that
the Trustee determines have a legitimate business purpose for obtaining such
information, any information concerning the operation and administration of the
Trust. The Trustee is authorized to disclose upon request to companies whose
securities are held in the Trust Fund: (1) the Company's and/or the Investment
Manager's name and address (2) the Trust’s holdings of securities issued by the
requesting company, and (3) with respect to Rule 22c-2 of the Investment Company
Act of 1940, the Trust’s taxpayer identification number (“TIN”), and the amounts
and dates of each purchase, redemption, transfer or exchange, and other
information required by such rule.


ARTICLE 7
TAXES, EXPENSES AND COMPENSATION OF TRUSTEE


7.1 Taxes. The Trustee will notify the Administrator of any tax levied upon or
assessed against the Trust Fund of which the Trustee has knowledge. If the
Trustee receives no instructions from the Administrator, the Trustee may pay the
tax from the Trust Fund provided, that the Trustee assumes no obligation, in the
absence a direction, to pay any tax, or to file or prepare any tax returns or
other reports required in connection with any taxing authorities for matters
covered by this Agreement. If the Administrator wishes to contest the tax
assessment, it will give appropriate written instructions to the Trustee. The
Trustee will not be required to bring any legal actions or proceedings to
contest the validity of any tax assessments unless the Trustee is


Directed Employee Benefit Trust Agreement         Page 16



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


directed to do so and has been indemnified to its satisfaction against loss or
expense related to such actions or proceedings, including reasonable attorney's
fees.


7.2 Trustee Compensation and Expenses. The Company (or the Recordkeeper) will
quarterly remit payment to the Trustee for the Trustee’s services as well as all
reasonable expenses incurred by the Trustee in connection with or relating to
the performance of its specifically allocated responsibilities under this
Agreement or its status as Trustee, including reasonable attorneys’ fees. The
compensation of the Trustee and its affiliates are set forth in the Trustee’s
fee schedule or in the applicable agreement between the Recordkeeper and the
Company (where such expenses and compensation are forwarded by the Recordkeeper
to the Trustee) (the “Fee Schedule”). The Company acknowledges receipt of the
Fee Schedule and, where applicable, the Schwab Retirement Account/Personal
Choice Retirement Account® Plan Application (“Application”), the Trustee’s Fee
Schedule for Unitized Portfolios or any other specific fee schedules applicable
to the Trust Fund (“Other Fee Schedules”). If such expenses and compensation are
paid by the Recordkeeper to the Trustee, the Company acknowledges and agrees
that it has obtained and will continue to obtain disclosure of the expenses and
compensation paid to the Trustee from the Recordkeeper. The Company acknowledges
and agrees that the amounts described in any applicable Fee Schedule,
Application and/or Other Fee Schedules are approved by it and are payable to the
Trustee, and that all fees have been taken into consideration in determining the
reasonableness of the total amounts payable to the Trustee.


Reasonable compensation includes the float earned on uninvested cash, the
reimbursement of expenses incurred by the Trustee, and all other compensation
and remuneration as defined in the Fee Schedule, Application, and/or Other Fee
Schedules. The Trustee reserves the right to alter its rate of compensation at
any time by providing the Company, the Administrator, or the Recordkeeper, as
applicable, with written notice of such change at least sixty (60) days prior to
the effective date of the change.


The Trustee may withdraw any reasonable expenses, including counsel, appraisal,
or accounting fees that are not paid by the Company within thirty (30) days
after mailing or other transmission of the Trustee’s invoice to the Company or
the Recordkeeper, as applicable, unless an earlier withdrawal of expenses from
the Trust Fund is directed in writing by the Administrator. The Trustee reserves
the right to charge overdraft fees and, where applicable, will provide notice of
such overdraft charges to the Company.


ARTICLE 8
RESIGNATION OR REMOVAL OF TRUSTEE


8.1 Resignation and Removal. The Trustee may resign as trustee hereunder or may
be removed by the Company. This resignation or removal may be accomplished at
any time by giving sixty (60) days advance written notice to the Trustee or
Company, as applicable, unless the receiving party agrees to waive such notice
period. Upon resignation or removal, the Company will appoint a successor
trustee who will then succeed to all the powers and duties given to the Trustee
by this Agreement. The Trustee will transfer all property of the Trust Fund to
such successor trustee, in accordance with the written directions of the
Administrator. The Trustee may require as a condition of making any transfer to
the successor trustee that the successor trustee present evidence that any
bonding requirement under ERISA Section 412 has been met. Notwithstanding the
foregoing, the Trustee is authorized to reserve such sum of money as it may deem
advisable for payment of its fees and expenses in connection with the settlement
of its accounts or other expenses of the Trust Fund, and any balance of such
reserve remaining after the payment of such fees and expenses will be paid to
the successor trustee.


Directed Employee Benefit Trust Agreement         Page 17



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]




8.2 Final Settlement of Accounts. Within sixty (60) days of the transfer of the
assets of the Trust Fund to the successor trustee, the Trustee will provide the
Company with a Trust Statement in the form and manner prescribed for the annual
Trust Statement by Section 5.2. Unless the Company files written objections with
the Trustee within sixty days after such Trust Statement has been mailed or
otherwise delivered, the Company will be deemed to have approved the Trust
Statement in accordance with Section 5.2. Upon settlement of its account and
transfer of the assets of the Trust Fund to the successor trustee, all rights
and privileges under the Plan and this Agreement will vest in the successor
trustee and thereafter liability of the Trustee for future action or inaction
will terminate subject only to the requirement that the Trustee execute all
necessary documents to transfer the assets of the Trust Fund to the successor
trustee.


ARTICLE 9
TERMINATION AND AMENDMENT


9.1 Termination. The Company intends for this Trust and the Plan of which it is
a part to be a permanent and ongoing arrangement. This Agreement may terminate
with respect to the Plan or an Additional Plan by action of the Company or any
affiliate which is responsible for making contributions to the Plan or any
Additional Plan. Upon termination with respect to the Plan, a contributing
affiliate’s participation in the Plan or an Additional Plan, the Trustee will
distribute the assets attributable to the Plan or an Additional Plan in the
manner directed by the Administrator, in cash or in kind as the Trustee and the
Administrator will agree, except that the Trustee shall be entitled to prior
receipt of such rulings and determinations from such administrative agencies as
it may deem necessary or advisable to assure itself that the distribution
directed is in accordance with law and will not subject the Trust Fund or the
Trustee to liability, and except, further, that the Trustee may reserve such
reasonable amount as the Trustee may deem necessary for outstanding and accrued
charges against the Trust Fund. This Agreement shall terminate in its entirety
when there is no asset included in the Trust Fund.


9.2 Amendment. Except as provided for in this Agreement and the Fee Schedule,
this Agreement may be amended at any time by written amendment adopted by the
Company and the Trustee, provided, that such amendment will not operate:


(a)    to cause any part of the Trust to revert to or be recoverable by the
Company or to be used for or diverted to purposes other than the exclusive
benefit of participants and their beneficiaries, except to the extent permitted
by law and the Plan; or


(b)    to reduce the then accrued benefits or the amounts then held for the
benefit of any participant or beneficiary of the Plan.
ARTICLE 10
MISCELLANEOUS


10.1 Headings. The headings in this instrument have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions of this Agreement.


10.2 Restriction on Alienation. No person entitled to any benefit under this
Trust and the Plan will have any right to assign, alienate, hypothecate, or
encumber his or her interest in any benefits under this Agreement and those
benefits will not in any way be subject to claim of his or her creditors or
liable to attachment, execution, or other process of law. Any attempt at
alienation will be void, and the Trustee will disregard any attempted
alienation. The Trust will not be liable for or subject to the debts or torts of
any participant or


Directed Employee Benefit Trust Agreement         Page 18



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


beneficiary, and benefits will not be considered an asset of a participant in
bankruptcy. This does not preclude the Trustee from complying with a QDRO (as
provided in Section 2.3).


10.3 Advice of Counsel. The Trustee may consult with legal counsel, who may also
be counsel for the Company, with respect to its responsibilities under this
Agreement and is fully protected in acting or refraining from acting in reliance
upon the written advice of legal counsel.


10.4 No Duty to Inquire. All persons dealing with the Trustee are released from
inquiring into the decision or authority of the Trustee and from seeing to the
proper application of any monies paid or securities or other property delivered
to the Trustee.


10.5 No Duty to Investigate. The Trustee will bear no liability for acting upon
any instruction, direction or document believed by it to be genuine and
presented, transmitted or signed by a party duly authorized to do so, and the
Trustee is under no duty to make any investigation or inquiry about the
correctness of such instruction or document.


10.6 Indemnification. If the Trustee incurs any liability, loss, claim, suit or
expense (including attorney’s fees) in connection with or arising out of its
provision of services under this Agreement, or its status as Trustee hereunder,
and the Trustee cannot obtain, or would be precluded by law from obtaining,
payment or reimbursement of such liability, loss, claim, suit or expense
(including attorneys fees) from the Trust Fund, then the Company (which has the
authority under the laws of the state of its formation) will indemnify and hold
harmless the Trustee, and its officers, employees, affiliates and agents from
and against all such liability, loss, claim, suit or expense (including
attorney's fees), except to the extent such liability, loss, claim, suit or
expense arises directly from the Trustee’s breach in executing its
responsibilities specifically allocated to it by the terms of this Agreement,
the Trustee’s negligence in its execution of such specifically allocated
responsibilities, or the Trustee’s fraud or willful misconduct. The Company’s
indemnity obligation under this Section includes, but is not limited to, any
liability, loss, claim, suit or expense in connection with or arising out of any
of the following:


(a)    Any action or inaction by the Trustee in accordance with the written
directions (or the absence of such directions) from the Company, the
Administrator, the Recordkeeper, an Investment Manager, a participant,
beneficiary, or alternate payee under a QDRO pursuant to Section 2.3 and any
person authorized to act on behalf of one or more of them (a “Directing Party”);


(b)    Any action or inaction by the Trustee that results from the Trustee’s
reliance on the action or inaction of a Directing Party, including any such
action related to directions to invest Trust assets or otherwise deal with Plan
assets;


(c)    With respect to a direction to invest in Alternative Investments:


(i)    The Trustee’s inability to invest, re-invest, liquidate or collect income
received with respect to such Alternative Investments;


Directed Employee Benefit Trust Agreement         Page 19



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]




(ii)    The Trustee’s use of any cost basis, unit or share, UBTI, and/or
valuation information provided to it in accordance with its acceptance of such
Alternative Investments or the Administrator’s directions to the Trustee
regarding such information, including, but not limited to: (1) use of a prior
annual valuation amount where a subsequent valuation amount has not yet been
obtained or for which directions from the Administrator have not yet been
provided to the Trustee; (2) the Administrator’s provision of an improper or
incorrect valuation amount to the Trustee, (3) the failure of the Administrator
to provide a valuation direction to the Trustee; or


(iii)    The investment, reinvestment, reporting, disclosure, liquidation and
distribution under the Plan of and with respect to participant and beneficiary
contributions and benefits based on such cost basis, unit or share, UBTI, and/or
valuation information.


(d)    The Trustee’s execution of its responsibilities under this Agreement in
good faith, except to the extent such liability, loss, claim, suit or expense
arises directly from the Trustee’s breach in executing its responsibilities
specifically allocated to it by the terms of this Agreement, the Trustee’s
negligence in its execution of such specifically allocated responsibilities, or
the Trustee’s fraud or willful misconduct;


(e)    The acts or omissions to act of any Directing Party with respect to the
Plan or Trust;


(f)    Any violation by a Directing Party of the provisions of ERISA or the
regulations thereunder;


(g)    Any violation by a Directing Party of the terms of the Plan Documents,
instruments, investment policies or guidelines; or


(h)    Any breach of the representations and warranties of Section 3.12 of this
Agreement


Except to the extent the Trustee is required to indemnify the Company, if the
Trust ceases to be a tax-exempt trust under Section 401 and Section 501 of the
Code, the Company will indemnify the Trustee for any Federal or state taxes
which the Trustee is required to pay, including, but not limited to those
incurred as a result of any distribution made at the direction of the
Administrator and the Company will be subrogated to the right of the Trustee to
proceed against any person or decedent’s estate benefiting from such tax
payment.


The Trustee shall indemnify and hold harmless the Company, the Administrator,
the Plan, and the Trust Fund from any liability, loss, claim, suit or expense
(including attorney’s fees and costs of defense) to the extent such liability,
loss, claim, suit or expense (including reasonable attorney's fees and costs of
defense) arises directly from the Trustee’s breach of its responsibilities
specifically allocated to the Trustee by the terms of this Agreement, the
Trustee’s negligence in its execution of such specifically allocated
responsibilities, or the Trustee’s fraud or willful misconduct.


Directed Employee Benefit Trust Agreement         Page 20



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]




Each party must notify the other promptly in the event that a claim has been
made and/or suit has been brought which could give rise to rights under this
Article.


Expenses incurred by a party that it believes are subject to indemnification
under this Agreement will be paid by the other party upon such party’s request,
provided that the other party may delay payment of any amount in dispute until
such dispute is resolved according to the provisions of Section 10.7 of the
Agreement. Such resolution may include the award of interest on unpaid amounts
determined to be payable to the indemnified party under this Article.


This Section 10.6 will survive termination of this Agreement.


10.7 Arbitration of Disputes. Any dispute between the Company and the Trustee
under this Agreement will be resolved by submission of the issue to a member of
the American Arbitration Association who is chosen by the Company and the
Trustee. If the Company and the Trustee cannot agree on such a choice, each will
nominate a member of the American Arbitration Association, and the two nominees
will then select an arbitrator. Expenses of the arbitration will be paid as
decided by the arbitrator.


10.8 Entire Agreement. This Agreement and the Plan are both part of and
constitute a single, integrated employee benefit Plan and trust and will be
construed together. If there is a conflict between the provisions of the Plan
and this Agreement, the provisions of this Agreement will control with respect
to all rights, duties, responsibilities, obligations, powers and authorities of
the Trustee. The Trustee will not be a named fiduciary under the Plan, nor will
it have any duty to inquire into, or liability with respect to, the provisions
of the Plan.


10.9 Governing Law. The provisions of ERISA and the internal laws of California
shall govern the validity, interpretation and enforcement of this Agreement, and
in case of conflict, the provisions of ERISA will control. The invalidity of any
part of this Agreement shall not affect the remaining parts thereof.


10.10 Recorded Conversations. Subject to applicable law, the Trustee is
authorized to tape record conversations between the Trustee and persons acting
on behalf of the Plan or a participant in the Plan to verify data on
transactions.


10.11 Execution and Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed original and such counterparts will
constitute but one instrument that may be sufficiently evidenced by any one
counterpart.


10.12 Successors and Assigns. This Agreement is not assignable by any party
without the other party’s prior written consent, and any attempted assignment in
contravention hereof is null and void. Notwithstanding the foregoing, any
corporation or association (i) into which the Trustee may be merged or with
which it may be consolidated, (ii) resulting from any merger, consolidation or
reorganization to which the Trustee may be a party, or (iii) to which all or any
part of the Trustee’s fiduciary business, which includes the collective
investment funds, for which the Trustee is the trustee, may be transferred, will
have all rights, powers and obligations of the Trustee under this Agreement,
without the necessity of executing any instrument or performing any further act.




Directed Employee Benefit Trust Agreement         Page 21



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


10.13 Force Majeure. The Trustee is not responsible for losses caused directly
or indirectly by conditions beyond its control, including, but not limited to,
war, natural disasters, government restrictions, exchange or market rulings,
strikes, interruptions of communications or data processing services, or
disruptions in orderly trading on any exchange or market.


10.15 Notices, Change of Address. Any notice required or permitted to be given
under this Agreement will be sufficient if in writing addressed as follows:


If to the Company, to the address provided on the Execution page.


If to the Trustee, to the following address:


Charles Schwab Bank
Attention: Business Trust Division
211 Main Street, 14th Floor
San Francisco, California 94105


or to such other address as the Company or the Trustee may hereafter specify in
writing by providing ten days prior notice of such change to the other party.
All notices, requests, demands and other communications will be in writing and
will be deemed to have been duly given on the date of service, if served
personally on the party to whom notice is to be given, or on the fifth day after
mailing, if mailed and properly addressed.








Directed Employee Benefit Trust Agreement         Page 22



--------------------------------------------------------------------------------


[sci401kplanretirement_image2.jpg]


Execution Page


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers effective as of the ______ day of
_____________, 20_____.


COMPANY
Company/Plan Sponsor Name (please print)
   Service Corporation International
Plan Name (please print)
   SCI 401(k) Retirement Savings Plan
Address City State Zip Code
   1929 Allen Parkway Houston TX 77019







Signature and Date Required


X Greg Sangalis
Authorized Person Signature                            Date 4/15/16


Print Name        Greg Sangalis                        Title Sr. Vice President







The undersigned hereby certifies that he/she is the duly elected, qualified and
acting Assistant Secretary/General Partner/Managing Member/Other (as set forth
below) of the Company identified above (the "Company") and further certifies
that the person whose signature appears above is duly authorized with full power
to execute this Agreement on behalf of the Company.


Signature and Date Required


X Curtis Briggs                                4/15/16
Certifying Person Signature                            Date
Vice President                                4/15/16
Print Name                                Title







CHARLES SCHWAB BANK, TRUSTEE
Signature and Date Required


X
Authorizing Person Signature                            Date






Print Name                                Title







©2014 Charles Schwab Bank. All rights reserved. (201401)         Directed
Employee Benefit Trust Agreement

